Name: 2008/231/EC: Commission Decision of 1 February 2008 concerning the technical specification of interoperability relating to the operation subsystem of the trans-European high-speed rail system adopted referred to in Article 6(1) of Council Directive 96/48/EC and repealing Commission Decision 2002/734/EC of 30 May 2002 (notified under document number C(2008) 356) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  land transport;  transport policy;  European construction;  organisation of transport
 Date Published: 2008-03-26

 26.3.2008 EN Official Journal of the European Union L 84/1 COMMISSION DECISION of 1 February 2008 concerning the technical specification of interoperability relating to the operation subsystem of the trans-European high-speed rail system adopted referred to in Article 6(1) of Council Directive 96/48/EC and repealing Commission Decision 2002/734/EC of 30 May 2002 (notified under document number C(2008) 356) (Text with EEA relevance) (2008/231/CE) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (1), and in particular Articles 6(1) and 6(2) thereof, Whereas: (1) In accordance with Article 6(2) of Directive 96/48/EC as modified by Directive 2004/50/EC (2), amendments to technical specifications for interoperability (TSIs) are drafted by the European Railway Agency (ERA) under a mandate of the Commission. (2) The TSI attached to this Decision was drafted by the Joint Representative Body under a mandate delivered in 2001, in accordance with Article 6(1) of Directive 96/48/EC before entry into force of Directive 2004/50/EC. The European Association for Railway Interoperability (AEIF) was appointed as the joint representative body. (3) The draft TSI was accompanied by a presentation report containing a cost-benefit analysis as provided for in Article 6(5) of Directive 96/48/EC. (4) The draft TSI has been examined by the Committee set up by Directive 96/48/EC on the interoperability of the trans-European high-speed rail system in the light of the presentation report. (5) In its current version the TSI does not fully deal with all essential requirements. In accordance with Article 17 of Directive 96/48/EC as modified by Directive 2004/50/EC, technical aspects which are not covered are identified as Open Points in Annex U of this TSI. (6) In accordance with Article 17 of Directive 96/48/EC as modified by Directive 2004/50/EC, individual Member States are to inform the other Member States and the Commission of the relevant national technical rules in use for implementing essential requirements related to these open points, as well as of the bodies it appoints for carrying out the procedure for the assessment of conformity or suitability for use and the checking procedure in use for verifying the interoperability of subsystems within the meaning of Article 16(2) of Directive 96/48/EC. For this latter purpose, Member States should apply, as far as possible, the principles and criteria provided for in Directive 96/48/EC and make use of the bodies notified under Article 20 of Directive 96/48/EC. The Commission should carry out an analysis of the information forwarded by the Member States, in the form of national rules, procedures, bodies in charge of implementing procedures, and duration of these procedures, and, where appropriate, should discuss with the Committee the need for the adoption of any measures. (7) The TSI in question should not demand the use of specific technologies or technical solutions except where this is strictly necessary for the interoperability of the trans-European high-speed rail system. (8) The TSI is based on best available expert knowledge at the time of preparation of the relevant draft. Developments in technology, operational, safety or social requirements may make it necessary to amend or supplement this TSI. Where applicable, a review or updating procedure should be initiated in accordance with Article 6(3) of Directive 96/48//EC. (9) To encourage innovation and in order to take into account the experience acquired, the attached TSI should be subject to a periodical revision at regular intervals. (10) Where innovative solutions are proposed the manufacturer or the contracting entity shall state the deviation from the relevant section of the TSI. The European Rail Agency will finalise the appropriate functional and interface specifications of the solution and develop the assessment methods. (11) Implementation of the attached TSI and conformity with the relevant sections of the TSI must be determined in accordance with an implementation plan that shall be drawn up by each Member State for the lines for which it is responsible. The Commission should carry out an analysis of the information forwarded by the Member States and, where appropriate, should discuss with the Committee the need for the adoption of any further measures. (12) Rail traffic currently operates under existing national, bilateral, multinational or international agreements. It is important that those agreements do not hinder current and future progress towards interoperability. To this end, it is necessary that the Commission examine those agreements in order to determine whether the TSI presented in this Decision needs to be revised accordingly. (13) The provisions of this Decision are in conformity with the opinion of the Committee set up by Article 21 of Council Directive 96/48/EC, HAS ADOPTED THIS DECISION: Article 1 A revised version of Technical Specification for Interoperability (TSI) relating to the traffic operation and management subsystem of the trans-European high-speed rail system referred to in Article 6(1) of Directive 96/48/EC is hereby adopted by the Commission. The TSI shall be as set out in the Annex to this Decision. The TSI shall be applicable to the traffic operation and management subsystem as defined in Annex II to Directive 96/48/EC. Article 2 1. With regard to those issues classified as Open points set out in Annex U of the TSI, the conditions to be complied with for the verification of the interoperability pursuant to Article 16(2) of Directive 96/48/EC shall be those applicable technical rules in use in the Member State which authorise the placing in service of the subsystem covered by this Decision. 2. Each Member State shall notify to the other Member States and to the Commission within six months of the notification of this Decision: (a) the list of the applicable technical rules mentioned in paragraph 1; (b) the conformity assessment and checking procedures to be applied with regard to the application of these rules; (c) the bodies it appoints for carrying out those conformity-assessment and checking procedures. Article 3 Member States shall notify the following types of agreement to the Commission within six months of the entry into force of the attached TSI: (a) national, bilateral or multilateral agreements between Member States and Railway Undertaking(s) or Infrastructure Manager(s), agreed on either a permanent or a temporary basis and required due to the very specific or local nature of the intended train service; (b) bilateral or multilateral agreements between Railway Undertaking(s), Infrastructure Manager(s) or Member State(s) which deliver significant levels of local or regional interoperability; (c) international agreements between one or more Member State(s) and at least one third country, or between Railway Undertaking(s) or Infrastructure Manager(s) of Member States and at least one Railway Undertaking or Infrastructure Manager of a third country, which deliver significant levels of local or regional interoperability. Article 4 Member States shall establish a national implementation plan of the TSI in accordance with the criteria specified in Chapter 7 of the Annex. They shall forward this implementation plan to the other Member States and the Commission not later than one year after the date on which this Decision becomes applicable. Article 5 Commission Decision 2002/734/EC (3) shall no longer apply as from the date on which this Decision becomes applicable. Article 6 This Decision shall apply from 1 September 2008. Article 7 This Decision is addressed to the Member States. Done at Brussels, 1 February 2008. For the Commission Jacques BARROT Vice-President (1) OJ L 235, 17.9.1996, p. 6. Directive as last amended by Directive 2007/32/EC (OJ L 141, 2.6.2007, p. 63). (2) OJ L 164, 30.4.2004, p. 114 (3) JO L 245, 12.9.2002, p. 370. ANNEX DIRECTIVE 96/48/EC  INTEROPERABILITY OF THE TRANS-EUROPEAN HIGH SPEED RAIL SYSTEM TECHNICAL SPECIFICATION FOR INTEROPERABILITY Operations and traffic management Sub-System 1. INTRODUCTION 1.1. Technical scope 1.2. Geographical scope 1.3. Content of this TSI 2. DEFINITION OF SUBSYSTEM/SCOPE 2.1. Subsystem 2.2. Scope 2.2.1. Staff and trains 2.2.2. Operating principles 2.2.3. Applicability to existing vehicles and infrastructure 2.3. Link between this TSI and Directive 2004/49/EC 3. ESSENTIAL REQUIREMENTS 3.1. Compliance with the essential requirements 3.2. Essential requirements  overview 3.3. Specific aspects in relation to these requirements 3.3.1. Safety 3.3.2. Reliability and availability 3.3.3. Health 3.3.4. Environmental protection 3.3.5. Technical compatibility 3.4. Aspects relating specifically to the Traffic Operation and Management subsystem 3.4.1. Safety 3.4.2. Reliability and availability 3.4.3. Technical compatibility 4. CHARACTERISTICS OF THE SUB-SYSTEM 4.1. Introduction 4.2. Functional and technical specifications of the sub-system 4.2.1. Specifications relating to staff 4.2.1.1. General requirements 4.2.1.2. Documentation for drivers 4.2.1.2.1. Rule Book 4.2.1.2.2. Description of the line and the relevant lineside equipment associated with the lines worked over 4.2.1.2.2.1. Preparation of the Route Book 4.2.1.2.2.2. Modified elements 4.2.1.2.2.3. Informing the driver in real time 4.2.1.2.3. Timetables 4.2.1.2.4. Rolling stock 4.2.1.3. Documentation for Railway Undertaking staff other than drivers 4.2.1.4. Documentation for Infrastructure Manager's staff authorising train movements 4.2.1.5. Safety-related communications between traincrew, other Railway Undertaking staff and staff authorising train movements 4.2.2. Specifications relating to trains 4.2.2.1. Train visibility 4.2.2.1.1. General requirement 4.2.2.1.2. Front end 4.2.2.2. Train audibility 4.2.2.2.1. General requirement 4.2.2.2.2. Control 4.2.2.3. Vehicle identification 4.2.2.4. Requirements for Passenger vehicles 4.2.2.5. Train composition 4.2.2.6. Train braking 4.2.2.6.1. Minimum requirements of the braking system 4.2.2.6.2. Brake performance 4.2.2.7. Ensuring that the train is in running order 4.2.2.7.1. General requirement 4.2.2.7.2. Data required 4.2.3. Specifications relating to train operations 4.2.3.1. Train planning 4.2.3.2. Identification of trains 4.2.3.3. Train departure 4.2.3.3.1. Checks and tests before departure 4.2.3.3.2. Informing the Infrastructure Manager of the train's operational status 4.2.3.4. Traffic management 4.2.3.4.1. General requirements 4.2.3.4.2. Train reporting 4.2.3.4.2.1. Data required for train position reporting 4.2.3.4.2.2. Predicted hand over time 4.2.3.4.3. Dangerous goods 4.2.3.4.4. Operational quality 4.2.3.5. Data recording 4.2.3.5.1. Recording of supervision data outside the train 4.2.3.5.2. Recording of supervision data on-board the train 4.2.3.6. Degraded operation 4.2.3.6.1. Advice to other users 4.2.3.6.2. Advice to train drivers 4.2.3.6.3. Contingency arrangements 4.2.3.7. Managing an emergency situation 4.2.3.8. Aid to traincrew in the event of an incident or of a major rolling stock malfunction 4.3. Functional and technical specifications of the interfaces 4.3.1. Interfaces with the Infrastructure TSI 4.3.1.1. Signal Sighting 4.3.1.2. Passenger Vehicles 4.3.1.3. Professional Competences 4.3.2. Interfaces with the Control/Command and Signalling TSI 4.3.2.1. Recording of supervision data 4.3.2.2. Driver vigilance 4.3.2.3. ERTMS/ETCS and ERTMS/GSM-R operating rules 4.3.2.4. Signal and lineside marker sighting 4.3.2.5. Train braking 4.3.2.6. Use of sanding. Minimum elements relevant to professional competences for the task of driving a train 4.3.2.7. Data recording and hot axle box detection 4.3.3. Interfaces with the Rolling Stock TSI 4.3.3.1. Braking 4.3.3.2. Requirements for passenger vehicles 4.3.3.3. Train visibility 4.3.3.3.1. On the leading vehicle of a train facing in the direction of travel 4.3.3.3.2. On the rear end 4.3.3.4. Train audibility 4.3.3.5. Signal sighting 4.3.3.6. Driver vigilance 4.3.3.7. Train composition and annex B 4.3.3.8. Rolling Stock parameters which influence ground-based train monitoring systems and rolling stock dynamic behaviour 4.3.3.9. Sanding 4.3.3.10. Train composition, annexes H and J 4.3.3.11. Contingency arrangements and Managing an emergency situation 4.3.3.12. Data recording 4.3.3.13. Aerodynamic effects on ballast 4.3.3.14. Environmental conditions 4.3.3.15. Crosswinds 4.3.3.16. Maximum pressure variations in tunnels 4.3.3.17. Exterior noise 4.3.3.18. Fire safety 4.3.3.19. Lifting/rescue procedures 4.3.3.20. Monitoring and diagnostic concepts 4.3.3.21. Particular specification for long tunnels 4.3.3.22. Traction performance requirements 4.3.3.23. Traction adhesion requirements 4.3.3.24. Functional and technical specification related to power supply 4.3.4. Interfaces with the HS Energy TSI 4.3.5. Interfaces with the Safety in Rail Tunnels TSI 4.3.6. Interfaces with the Persons with Reduced Mobility TSI 4.4. Operating rules 4.5. Maintenance rules 4.6. Professional competences 4.6.1. Professional competence 4.6.1.1. Professional knowledge 4.6.1.2. Ability to put this knowledge into practice 4.6.2. Linguistic competence 4.6.2.1. Principles 4.6.2.2. Level of knowledge 4.6.3. Initial and ongoing assessment of staff 4.6.3.1. Basic elements 4.6.3.2. Analysis of training needs 4.6.3.2.1. Development of the analysis of training needs 4.6.3.2.2. Updating the analysis of training needs 4.6.3.2.3. Specific elements for traincrew and auxiliary staff 4.6.3.2.3.1. Route knowledge 4.6.3.2.3.2. Knowledge of rolling stock 4.6.3.2.3.3. Auxiliary Staff 4.7. Health and Safety Conditions 4.7.1. Introduction 4.7.2. Recommended criteria for approval of occupational doctors and medical organisations 4.7.3. Criteria for approval of psychologists involved in psychological assessment and psychological assessment requirements 4.7.3.1. Certification of psychologists 4.7.3.2. Content and interpretation of psychological assessment 4.7.3.3. Selection of assessment tools 4.7.4. Medical examinations and psychological assessments 4.7.4.1. Before appointment 4.7.4.1.1. Minimum content of the medical examination 4.7.4.1.2. Psychological assessment 4.7.4.2. After appointment 4.7.4.2.1. Periodicity of periodic medical examinations 4.7.4.2.2. Minimum content of the periodic medical examination 4.7.4.2.3. Additional medical examinations and/or psychological assessments 4.7.5. Medical requirements 4.7.5.1. General requirements 4.7.5.2. Vision requirements 4.7.5.3. Hearing requirements 4.7.5.4. Pregnancy 4.7.6. Specific requirements regarding the task of driving a train 4.7.6.1. Periodicity of periodic medical examinations 4.7.6.2. Additional content of medical examination 4.7.6.3. Additional vision requirements 4.7.6.4. Additional hearing and speaking requirements 4.7.6.5. Anthropometrics 4.7.6.6. Trauma Counselling 4.8. Infrastructure and Rolling stock registers 4.8.1. Infrastructure 4.8.2. Rolling stock 5. INTEROPERABILITY CONSTITUENTS 5.1. Definition 5.2. List of constituents 5.3. Constituents performances and specifications 6. ASSESSMENT OF CONFORMITY AND/OR SUITABILITY FOR USE OF THE CONSTITUENTS AND VERIFICATION OF THE SUBSYSTEM 6.1. Interoperability constituents 6.2. Traffic Operation and Management Subsystem 6.2.1. Principles 6.2.2. Rules and procedures documentation 6.2.3. Assessment procedure 6.2.3.1. Decision by Competent Authority 6.2.3.2. If an assessment is required 6.2.4. System performance 7. IMPLEMENTATION 7.1. Principles 7.2. Implementation guidelines 7.3. Specific cases 7.3.1. Introduction 7.3.2. List of specific cases ANNEX A: ERTMS/ETCS AND ERTMS/GSM-R OPERATING RULES ANNEX B: OTHER RULES ENABLING A COHERENT OPERATION OF NEW STRUCTURAL SUBSYSTEMS A. GENERAL B. STAFF SAFETY AND SECURITY C. OPERATIONAL INTERFACE WITH SIGNALLING AND COMMAND AND CONTROL EQUIPMENT D. TRAIN MOVEMENTS E. ANOMALIES, INCIDENTS AND ACCIDENTS ANNEX C: SAFETY RELATED COMMUNICATIONS METHODOLOGY ANNEX D: INFORMATION TO WHICH THE RAILWAY UNDERTAKING MUST HAVE ACCESS IN CONNECTION WITH THE ROUTE(S) OVER WHICH HE INTENDS TO OPERATE ANNEX E: LANGUAGE AND COMMUNICATION LEVEL ANNEX F: INFORMATIVE AND NOT MANDATORY TRAFFIC OPERATION AND MANAGEMENT SUBSYSTEM ASSESSMENT GUIDELINES ANNEX G: INFORMATIVE AND NOT MANDATORY LIST OF ELEMENTS TO BE VERIFIED FOR EACH BASIC PARAMETER ANNEX H: MINIMUM ELEMENTS RELEVANT TO PROFESSIONAL COMPETENCE FOR THE TASK OF DRIVING A TRAIN ANNEX I: NOT USED ANNEX J: MINIMUM ELEMENTS RELEVANT TO PROFESSIONAL COMPETENCE FOR THE TASKS ASSOCIATED WITH ACCOMPANYING TRAINS ANNEX K: NOT USED ANNEX L: MINIMUM ELEMENTS RELEVANT TO PROFESSIONAL COMPETENCE FOR THE TASK OF PREPARING TRAINS ANNEX M: NOT USED ANNEX N: INFORMATIVE AND NOT MANDATORY IMPLEMENTATION GUIDELINES ANNEX O: NOT USED ANNEX P: VEHICLE IDENTIFICATION ANNEX Q: NOT USED ANNEX R: TRAIN IDENTIFICATION ANNEX S: NOT USED ANNEX T: BRAKE PERFORMANCE ANNEX U: LIST OF OPEN POINTS ANNEX V: PREPARATION AND UPDATING RULES DOCUMENTATION FOR DRIVERS GLOSSARY 1. INTRODUCTION 1.1. Technical scope This TSI concerns the Traffic Operation and Management subsystem which is one of the subsystems listed in Annex II (1) to Directive 96/48/EC as modified by Directive 2004/50/EC and its maintenance. This TSI is applicable to the following classes of trains, regardless of whether the trains consist of fixed formation trainsets (indivisible in service), or individual vehicles. It applies equally to passenger and/or non-passenger carrying vehicles:  : class 1 : Trains having a maximum speed of at least 250 km/h,  : class 2 : Trains having a maximum speed of at least 190 km/h, but less than 250 km/h. According to Annex I of the Directive, the specifications are defined for each of the following categories of line:  category I: specially built high-speed lines equipped for speeds generally equal to or greater than 250 km/h,  category II: specially upgraded high-speed lines equipped for speeds of the order of 200 km/h,  category III: specially upgraded high-speed lines which have special features as a result of topographical, relief or town-planning constraints, on which the speed must be adapted to each case.] 1.2. Geographical scope The geographical scope of this TSI is the trans-European high speed rail system as described in Annex I to Directive 96/48/EC as modified by Directive 2004/50/EC. 1.3. Content of this TSI In accordance with Article 5(3) and Annex I (1) (b) of Directive 96/48/EC, as modified by Directive 2004/50/EC. In accordance with Article 5(3) of and with Annex I (1)(b) to Directive 96/48/EC, as modified by Directive 2004/50/EC, this TSI: (a) indicates its intended scope (chapter 2); (b) lays down essential requirements for the subsystem (chapter 3) and its interfaces vis-Ã -vis other subsystems (chapter 4); (c) establishes the functional and technical specifications to be met by the target subsystem and its interfaces vis-Ã -vis other subsystems (chapter 4); (d) determines the interoperability constituents and interfaces which must be covered by European specifications, including European standards, which are necessary to achieve interoperability within the trans-European high speed rail system (chapter 5); (e) states, in each case under consideration, which procedures are to be used in order to assess the conformity or the suitability for use of the interoperability constituents, on the one hand, or the EC verification of the subsystems, on the other hand (chapter 6); (f) indicates the strategy for implementing the TSI (chapter 7); (g) indicates, for the staff concerned, the professional competences and health and safety conditions at work required for the operation and maintenance of the subsystem, as well as for the implementation of the TSI. Moreover, in accordance with Article 5(5), provision may be made for specific cases for each TSI; these are indicated in Chapter 7. Lastly, this TSI also comprises, in Chapter 4, the operating and maintenance rules specific to the scope indicated in clauses 1.1 and 1.2 above. 2. DEFINITION OF SUBSYSTEM/SCOPE 2.1. Subsystem The Traffic Operation and Management subsystem is one of the subsystems constituting the trans-European high speed rail system as listed in annex II to Directive 96/48/EC. 2.2. Scope In conjunction with Annex I of directive 96/48/EC (as modified in Annex I of directive 2004/50/EC), the scope of this TSI applies to the Traffic Operation and Management subsystem of Infrastructure Managers and Railway Undertakings related to the operation of trains on the high speed rail TEN lines. The specifications laid down in this TSI on Traffic Operation and Management may be used as a reference document for the operation of other trains running on the high speed rail TEN lines even though they are not covered by the scope of this TSI. 2.2.1. Staff and trains It should be noted that Art 5.3 (g) of Dir. 96/48/EC as modified by Directive 2004/50/EC and Art 5.3 (g) of Dir. 2001/16/EC as modified by Directive 2004/50/EC are at variance in that the first speaks of professional competence in respect to staff on the High Speed rail system, whilst professional qualification is used in the second one in connection with the Conventional rail system. To differentiate between the CR and HS OPE TSIs would not be appropriate and so the assumption has been made that the use of the term professional competence covers the intention of the legislator. Subsections 4.6 & 4.7 apply to those staff undertaking the safety critical tasks of driving a train and accompanying a train, when this involves crossing a border(s) between states and working beyond any location(s) designated as the frontier in the Network Statement of an Infrastructure Manager and included in his safety authorisation. A staff member will not be considered as crossing a border if the activity only involves working as far as any frontier locations as described above. For those staff undertaking the safety critical tasks of despatching trains and authorising train movements, mutual recognition of professional competences and health and safety conditions between Member States will apply. For those staff undertaking the safety critical tasks associated with the last preparation of a train before it is scheduled to cross a border(s) and work beyond any frontier location(s) as described above, Subsection 4.6 will apply with mutual recognition between Member States of health and safety conditions. A train will not be considered to be a cross border service, if all the vehicles of the train crossing the state border cross it only to the frontier location(s) as described above. This can be summarised in the tables below: Staff involved with the working of trains that will cross-state borders and proceed beyond the frontier location. Task Professional Competences Medical Requirements Driving a Train and Accompanying a Train 4.6 4.7 Authorising Train movements Mutual recognition Mutual recognition Tdrain Preparation 4.6 Mutual recognition Train Despatch Mutual recognition Mutual recognition Staff working trains that do not cross state borders or do so as far as frontier locations. Task Professional Competences Medical Requirements Driving a Train and Accompanying a Train Mutual recognition Mutual recognition Authorising Train movements Mutual recognition Mutual recognition Train Preparation Mutual recognition Mutual recognition Train Despatch Mutual recognition Mutual recognition In reading these tables it must be noted that the communications principles described in Chapter 4.2.1 are a mandatory requirement. For cross border sections, agreements between neighbouring Infrastructure Managers or Member States referred in art. 7.1 describe:  the safety rules to be applied between them concerning the protection of engineering worksites relating to the maintenance of the infrastructure subsystems concerned, and the content of the training of staff undertaking the safety critical tasks associated with the protection of these worksites,  the safety rules to be applied between them concerning the operation and the protection of engineering worksites related to the maintenance of the fixed installations of the energy subsystems concerned, and the content of the training of staff undertaking the safety critical tasks associated with the operation and the protection of these installations. 2.2.2. Operating principles The general objective of the present version of this TSI, which is the second one after the entry into force of Directive 96/48/EC but the first taking into account the modifications brought by Directive 2004/50/EC, is to enable a coherent operation of the structural subsystems intended to be used on the high speed network. In particular rules and procedures that are linked directly to the operation of a new train control and signalling system must be identical where identical situations exist. Initially, this TSI has only covered those elements (as set out in Chapter 4) of the high speed rail Traffic Operation and Management subsystem, where principally there are operational interfaces between Railway Undertakings and Infrastructure Managers or where there is a particular benefit to interoperability. In doing this, due consideration was given to the requirements of Directive 2004/49/EC (the Railway Safety Directive), Subsequently, detailed operating rules for the European Train Control System (ETCS) and the Global System for Mobile communication  Railways (GSM-R) are specified in Annex A to this TSI. 2.2.3. Applicability to existing vehicles and infrastructure While the majority of the requirements contained in this TSI relate to processes and procedures, a number also relate to physical elements, trains and vehicles which are important for operation. The design criteria for these elements are described in the TSIs covering other subsystems such as rolling stock. In the context of the OPE TSI it is their operational function that is considered. In such cases, it is recognised that modifying existing rolling stock/infrastructure facilities to meet the full requirements of this TSI may not be cost effective. The requirements concerned need therefore, only be applied to new elements or when the element is upgraded or renewed and requires new authorisation for placing into service within the meaning of Directive 96/48/EC Article 14.3. 2.3. Link between this TSI and Directive 2004/49/EC Although this TSI is being developed under Interoperability Directive 96/48/EC (as amended by Directive 2004/50/EC), it addresses requirements closely related to the operational procedures and processes required from an Infrastructure Manager or Railway Undertaking when applying for a safety authorisation/certificate under the Safety Directive (2004/49/EC). 3. ESSENTIAL REQUIREMENTS 3.1. Compliance with the essential requirements In accordance with Article 4(1) of Directive 96/48/EC, the trans-European high speed rail system, its subsystems and their interoperability constituents must meet the essential requirements set out in general terms in Annex III to the Directive. 3.2. Essential requirements  overview The essential requirements cover:  safety,  reliability and availability,  health,  environmental protection,  technical compatibility. According to Directive 96/48/EC, the essential requirements may be generally applicable to the whole trans-European high speed rail system or be specific to each subsystem and its constituents. 3.3. Specific aspects in relation to these requirements The relevance of the general requirements to the Traffic Operation and Management subsystem is determined in the following clauses. 3.3.1. Safety In accordance with Annex III of Directive 96/48/EC, the safety-related essential requirements that apply to the Traffic Operation and Management subsystem are the following: Essential requirement 1.1.1 of Annex III to Directive 96/48/EC: The design, construction or assembly, maintenance and monitoring of safety-critical components and, more particularly, of the components involved in train movements must be such as to guarantee safety at the level corresponding to the aims laid down for the network, including those for specific degraded situations. As far as the Traffic Operation and Management subsystem is concerned, this essential requirement is addressed by the specification of Subsection train visibility (sub sections 4.2.2.1 and 4.3) and train audibility in sub sections 4.2.2.2 and 4.3. Essential requirement 1.1.2 of Annex III to Directive 96/48/EC: The parameters involved in the wheel/rail contact must meet the stability requirements needed in order to guarantee safe movement at the maximum authorised speed. This essential requirement is not relevant to the Traffic Operation and Management subsystem. Essential requirement 1.1.3 of Annex III to Directive 96/48/EC: The components used must withstand any normal or exceptional stresses that have been specified during their period in service. The safety repercussions of any accidental failures must be limited by appropriate means. As far as the Traffic Operation and Management subsystem is concerned, this essential requirement is addressed by the specification of Subsection train visibility (sub sections 4.2.2.1 and 4.3). Essential requirement 1.1.4 of Annex III to Directive 96/48/EC: The design of fixed installations and rolling stock and the choice of the materials used must be aimed at limiting the generation, propagation and effects of fire and smoke in the event of a fire. This essential requirement is not relevant to the Traffic Operation and Management subsystem. Essential requirement 1.1.5 of Annex III to Directive 96/48/EC: Any devices intended to be handled by users must be so designed as not to impair the safe operation of the devices or the health and safety of users if used foreseeably in a manner not in accordance with the posted instructions. This essential requirement is not relevant to the Traffic Operation and Management subsystem. 3.3.2. Reliability and availability Essential requirement 1.2 of Annex III to Directive 96/48/EC: The monitoring and maintenance of fixed or movable components that are involved in train movements must be organised, carried out and quantified in such a manner as to maintain their operation under the intended conditions. This essential requirement is not relevant to the Traffic Operation and Management subsystem. 3.3.3. Health Essential requirement 1.3.1 of Annex III to Directive 96/48/EC: Materials likely, by virtue of the way they are used, to constitute a health hazard to those having access to them must not be used in trains and railway infrastructure. This essential requirement is not relevant to the Traffic Operation and Management subsystem. Essential requirement 1.3.2 of Annex III to Directive 96/48/EC: Those materials must be selected, deployed and used in such a way as to restrict the emission of harmful and dangerous fumes or gases, particularly in the event of fire. This essential requirement is not relevant to the Traffic Operation and Management subsystem. 3.3.4. Environmental protection Essential requirement 1.4.1 of Annex III to Directive 96/48/EC: The repercussions on the environment of the establishment and operation of the trans-European high speed rail system must be assessed and taken into account at the design stage of the system in accordance with the Community provisions in force. This essential requirement is not relevant to the Traffic Operation and Management subsystem. Essential requirement 1.4.2 of Annex III to Directive 96/48/EC: The materials used in the trains and infrastructures must prevent the emission of fumes or gases which are harmful and dangerous to the environment, particularly in the event of fire. This essential requirement is not relevant to the Traffic Operation and Management subsystem. Essential requirement 1.4.3 of Annex III to Directive 96/48/EC: The rolling stock and energy-supply systems must be designed and manufactured in such a way as to be electromagnetically compatible with the installations, equipment and public or private networks with which they might interfere. This essential requirement is not relevant to the Traffic Operation and Management subsystem. 3.3.5. Technical compatibility Essential requirement 1.5 of Annex III to Directive 96/48/EC: The technical characteristics of the infrastructure and fixed installations must be compatible with each other and with those of the trains to be used on the trans-European high speed rail system. If compliance with these characteristics proves difficult on certain sections of the network, temporary solutions, which ensure compatibility in the future, may be implemented. This essential requirement is not relevant to the Traffic Operation and Management subsystem. 3.4. Aspects relating specifically to the Traffic Operation and Management subsystem 3.4.1. Safety Essential requirement 2.7.1 of Annex III to Directive 96/48/EC: Alignment of the network operating rules and the competences of drivers and on-board staff must be such as to ensure safe international operation. The operations and maintenance intervals, the training and qualifications of maintenance staff and the quality assurance system set up in the maintenance centres of the operators concerned must be such as to ensure a high level of safety. The essential requirement is addressed by the following Subsections of this specification:  Vehicle identification (Subsection 4.2.2.3)  Train braking (Subsection 4.2.2.6)  Train composition (Subsection 4.2.2.5)  Requirements for passenger vehicles (Subsection 4.2.2.4)  Ensuring that the train is in running order (Subsection 4.2.2.7)  Train visibility (Subsections 4.2.2.1 and 4.3)  Train audibility (Subsections 4.2.2.2 and 4.3)  Train departure (Subsection 4.2.3.3)  Traffic management (Subsection 4.2.3.4)  Signal sighting and vigilance device (Subsection 4.3)  Safety related communication (Subsections 4.2.1.5 and 4.6)  Documentation for drivers (Subsection 4.2.1.2)  Documentation for Railway Undertaking staff other than drivers (Subsection 4.2.1.3)  Documentation for Infrastructure Managers staff authorising train movements (Subsection 4.2.1.4)  Degraded operation (Subsection 4.2.3.6)  Managing an emergency situation (Subsection 4.2.3.7)  ERTMS operating rules (Subsection 4.4)  Professional competences (Subsections 2.2.1 and 4.6)  Health and safety conditions (Subsections 2.2.1 and 4.7) 3.4.2. Reliability and availability Essential requirement 2.7.2 of Annex III to Directive 96/48/EC: The operation and maintenance periods, the training and qualifications of the maintenance staff and the quality assurance system set up by the operators concerned in the maintenance centres must be such as to ensure a high level of system reliability and availability. The essential requirement is ensured by the following Subsections of this specification:  Train composition (Subsection 4.2.2.5)  Ensuring that the train is in running order (Subsection 4.2.2.7)  Traffic Management (Subsection 4.2.3.4)  Safety Related communication (Subsection 4.2.1.5)  Degraded operation (Subsection 4.2.3.6)  Managing an emergency situation (Subsection 4.2.3.7)  Professional competences (Subsection 4.6)  Health and safety conditions (Subsection 4.7) 3.4.3. Technical compatibility Essential requirement 2.7.3 of Annex III to Directive 96/48/EC: The alignment of the operating rules of the networks and the qualifications of drivers, on-board staff and managers in charge of traffic must be such as to ensure operating efficiency on the trans-European high speed rail system. The essential requirement is addressed by the following Subsections of this specification:  Vehicle identification (Subsection 4.2.2.3)  Train Braking (Subsection 4.2.2.6)  Train composition (Subsection 4.2.2.5)  Requirements for passenger vehicles (Subsection 4.2.2.4)  Safety Related communication (Subsection 4.2.1.5)  Degraded operation (Subsection 4.2.3.6)  Managing an emergency situation (Subsection 4.2.3.7) 4. CHARACTERISTICS OF THE SUB-SYSTEM 4.1. Introduction The trans-European high speed rail system (TEN), to which Directive 96/48/EC applies and of which the Traffic Operation and Management subsystem is a part, is an integrated system whose consistency must be verified. This consistency must be checked in particular with regard to the specifications of the subsystem, its interfaces vis-Ã -vis the system with which it is integrated, as well as the operating rules. Taking into account all the relevant essential requirements, the Traffic Operation and Management subsystem, as described in Subsection 2.2, covers only the elements specified in the following section. In conformity with Directive 2001/14/EC, it is the overall responsibility of the Infrastructure Manager to provide all the appropriate requirements which must be met by trains permitted to run on his network, taking into account the geographic particularities of individual lines and the functional or technical specifications set out below. 4.2. Functional and technical specifications of the sub-system The functional and technical specifications of the Traffic Operation and Management subsystem comprise of the following:  specifications relating to staff  specifications relating to trains  specifications relating to train operations 4.2.1. Specifications relating to staff 4.2.1.1. General requirements This section deals with the staff who contributes to the operation of the subsystem by performing safety critical tasks involving a direct interface between Railway Undertakings and Infrastructure Managers.  Railway Undertaking staff:  undertaking the task of driving trains and forming part of the traincrew (referred to throughout this document as driver)  undertaking tasks on-board (other than driving) and forming part of the traincrew  undertaking the task of preparing trains  Infrastructure Managers staff undertaking the task of authorising the movement of trains The areas covered are:  Documentation  Communication and, in the scope specified in section 2.2 of this TSI:  Competences (see Subsection 4.6 and Annexes H, J and L)  Health and Safety conditions (see Subsection 4.7) 4.2.1.2. Documentation for drivers The Railway Undertaking operating the train must supply the driver in due time with all the necessary information required to carry out his duties. This information must take into account the necessary elements for operation in normal, degraded and emergency situations for the routes to be worked over and the rolling stock used on those routes. 4.2.1.2.1. Rule Book All the necessary procedures for the driver must be included in a document or a computer medium called the Driver's Rule Book. The Driver's Rule Book must state the requirements for all the routes worked and the rolling stock used on those routes according to the situations of normal operation, degraded operation and in emergency situations which the driver may encounter. The Driver's Rule Book must cover two distinct aspects:  one which describes the set of common rules and procedures valid across the TEN (taking into account the contents of Annexes A, B and C)  another which sets out any necessary rules and procedures specific to each Infrastructure Manager It must include procedures covering, as a minimum, the following aspects:  Staff Safety and Security  Signalling and Control Command  Train Operation including degraded mode  Traction and Rolling Stock  Incidents and accidents The Railway Undertaking is responsible for compiling this document. The Railway Undertaking must present the Driver's Rule Book in the same format for the entire infrastructure over which their drivers will work. It shall have two appendices:  appendix 1: Manual of communication procedures;  appendix 2: Book of Forms The Railway Undertaking must write the drivers rule book in either the language of one of the Member States or the operating language of one of the Infrastructure Managers to which the rules will apply. This will not apply for messages and forms which must remain in the operating language of Infrastructure Manager(s). The process for preparing and updating the Driver's Rule Book shall include the following steps:  the Infrastructure Manager (or the organisation responsible for the preparation of the operating rules) must provide the Railway Undertaking with the appropriate information in the Infrastructure Managers operating language,  the Railway Undertaking must draw up the initial or updated document;  if the language chosen by the Railway Undertaking for the Drivers Rule Book is not the language in which the appropriate information was originally supplied, it is the responsibility of the Railway Undertaking to arrange for any necessary translation. In conformity with Annex III paragraph 2 of Directive 2004/49/EC, the Infrastructure Managers Safety Management System must contain a validation process to ensure that the content of the documentation provided to the Railway Undertaking(s) is complete and accurate. In conformity with Annex III paragraph 2 of Directive 2004/49/EC, the Railway Undertakings Safety Management System must contain a validation process to ensure the content of the Rule Book is complete and accurate. Annex V outlines this process in flowchart format and provides an overview to the process. 4.2.1.2.2. Description of the line and the relevant lineside equipment associated with the lines worked over Drivers must be provided with a description of the lines and the associated lineside equipment for the lines over which they will operate and relevant to the driving task. Such information must be set out in a single document called the Route Book (which can either be a traditional document or computer based). The following is a list of information which must as a minimum, be provided:  the general operating characteristics  indication of rising and falling gradients  detailed line diagram 4.2.1.2.2.1. Preparation of the Route Book The Route Book must be prepared in either a language of one of the Member States chosen by the Railway Undertaking or the operating language used by the Infrastructure Manager. The following information must be included (this list is not exhaustive):  the general operating characteristics:  type of signalling and corresponding running regime (double track, reversible working, left or right hand running, etc.)  type of power supply  type of ground-train radio equipment.  indication of rising and falling gradients:  gradient values and their precise location  detailed line diagram:  names of stations on the line and key locations and their location;  tunnels  including, location, name, length, specific information such as the existence of walkways and points of safe egress as well as the location of safe places where evacuation of passengers can take place  essential locations such as neutral sections  permissible speed limits for each track, including, if necessary, differential speeds relating to certain types of train  the name of the organisation responsible for traffic management control and the name(s) of the traffic management control areas;  the names and areas of control of traffic management centres such as signal boxes;  identification of the radio channels to be used; The format of the Route Book must be prepared in the same manner for all the infrastructures worked over by the trains of an individual Railway Undertaking. The Railway Undertaking is responsible for the preparation of the Route Book using the information supplied by the Infrastructure Manager(s). In conformity with Annex III paragraph 2 of Directive 2004/49/EC, the Infrastructure Managers Safety Management System must contain a validation process to ensure that the content of the documentation provided to the Railway Undertaking(s) is complete and accurate. In conformity with Annex III paragraph 2 of Directive 2004/49/EC, the Railway Undertakings Safety Management System must contain a validation process to ensure the content of the Route Book is complete and accurate. 4.2.1.2.2.2. Modified elements The Infrastructure Manager must advise any elements modified either permanently or temporarily to the Railway Undertaking. Changes must be made known in time for the RU to process their impact, update documents and instruct staff. They must be grouped by the Railway Undertaking into a dedicated document or computer medium whose format must be the same for all the infrastructures worked over by the trains of an individual Railway Undertaking. In conformity with Annex III paragraph 2 of Directive 2004/49/EC, the Infrastructure Managers Safety Management System must contain a validation process to ensure that the content of the documentation provided to the Railway Undertaking(s) is complete and accurate. In conformity with Annex III paragraph 2 of Directive 2004/49/EC, the Railway Undertakings Safety Management System must contain a validation process to ensure the content of the document of modified elements is complete and accurate. 4.2.1.2.2.3. Informing the driver in real time The procedure for advising drivers in real time about all modifications to safety arrangements on the route must be defined by the Infrastructure Managers concerned (the process must be unique where ERTMS/ETCS is in use). 4.2.1.2.3. Timetables The provision of train schedule information facilitates the punctual running of trains and assists in service performance. The Railway Undertaking must provide drivers with the information necessary for the normal running of the train and as a minimum include:  the train identification;  the train running days (if necessary);  the stopping points and the activities associated with them  other timing points;  the arrival/departure/passing times at each of those points. Such train running information, which must be based on information supplied by the Infrastructure Manager, may be provided either electronically or in a paper format. Presentation to the driver must be consistent across all the lines over which the Railway Undertaking operates. 4.2.1.2.4. Rolling stock The Railway Undertaking must provide the driver with all information relevant to the working of the rolling stock during degraded situations (such as trains requiring assistance). Such documentation must also focus on the specific interface with the Infrastructure Managers staff in these cases. 4.2.1.3. Documentation for Railway Undertaking staff other than drivers The Railway Undertaking must provide all members of his staff (whether on train or otherwise) who undertake safety critical tasks involving a direct interface with the staff, equipment or systems of the Infrastructure Manager with the rules, procedures, rolling stock and route specific information it deems appropriate to such tasks. Such information shall be applicable in both normal and degraded operation. For staff on-board trains, the structure, format, content and process for preparation and updating of such information must be based on the specification set out in Subsection 4.2.1.2 of this TSI. 4.2.1.4. Documentation for Infrastructure Managers staff authorising train movements All the information necessary to ensure safety-related communication between staff authorising the movement of trains and train crews must be set out in:  documents describing the Communications Protocol (annex C);  the document entitled Book of Forms. The Infrastructure Manager must draw up these documents in his operating language. 4.2.1.5. Safety-related communications between traincrew, other Railway Undertaking staff and staff authorising train movements The language used for safety-related communication between traincrew, other Railway Undertaking staff (as defined in Annex L) and the staff authorising train movements shall be the operating language (see glossary) used by the Infrastructure Manager on the route concerned. The principles for safety-related communication between traincrew and staff responsible for authorising the movement of trains are to be found in Annex C. In conformity with Directive 2001/14/EC, the Infrastructure Manager is responsible for publishing the operating language used by his personnel in daily operational use. Where however, local practice requires that a second language is also provided for, it is the responsibility of the Infrastructure Manager to determine the geographic boundaries for its use. 4.2.2. Specifications relating to trains 4.2.2.1. Train visibility 4.2.2.1.1. General requirement The Railway Undertaking must ensure that trains are fitted with means of indicating the front and rear of the train. 4.2.2.1.2. Front end The Railway Undertaking must ensure that an approaching train is clearly visible and recognisable as such, by the presence and layout of its lit white front-end lights. This is to enable it to be distinguished as an approaching train from nearby road vehicles or other moving objects. The detailed specification can be found in Subsection 4.3.3.4.1. 4.2.2.2. Train audibility 4.2.2.2.1. General requirement The Railway Undertaking must ensure that trains are fitted with an audible warning device to indicate the approach of a train. 4.2.2.2.2. Control The ability to sound the audible warning device must be possible from all driving positions. 4.2.2.3. Vehicle identification Each vehicle must have a number to uniquely identify it from any other rail vehicle. This number must be prominently displayed at least on each longitudinal side of the vehicle. It must also be possible to identify operational restrictions applicable to the vehicle. Further requirements are specified in Annex P. 4.2.2.4. Requirements for Passenger vehicles  Compatibility between passenger vehicles and platforms at scheduled passenger stops must be sufficient in order to ensure safe access and egress.  Passengers must not be able to open body-side doors intended for their use until the train is at a standstill and the doors have been released by a member of the train crew.  Door release must be separate for each side of the train. The integrity of door closure and blocking on passenger trains must be permanently indicated.  Activation of the door release must prevent traction power from being applied. (For the purposes of this requirement, door release means the doors have been enabled by the traincrew for opening by passengers.)  All vehicles carrying passengers must be equipped with exits that facilitate emergency egress.  Vehicles intended for passenger use must have either a passenger activated alarm or emergency brake fitted. In the event of this being triggered, the driver must be immediately alerted but be able to retain control of the train. 4.2.2.5. Train composition The Railway Undertaking must define the rules and procedures to be followed by his staff so as to ensure that the train is in compliance with the allocated path. Train Composition requirements must take into account the following elements:  the vehicles  all vehicles in the train must be in compliance with all the requirements applicable on the routes over which the train will run;  all vehicles on the train must be fit to run at the maximum speed at which the train is scheduled to run;  all vehicles on the train must be currently within their specified maintenance interval and will remain so for the duration (in terms of both time and distance) of the journey being undertaken;  the train  the combination of vehicles forming a train must comply with the technical constraints of the route concerned and be within the maximum length permissible for forwarding and receiving terminals;  the Railway Undertaking is responsible for ensuring that the train is technically fit for the journey to be undertaken and remains so throughout the journey;  the weight and axle load  the weight of the train must be within the maximum permissible for the section of route, the strength of the couplings, the traction power and other relevant characteristics of the train. Axle load limitations must be respected;  the maximum speed of the train  the maximum speed at which the train can run must take into account any restrictions on the route(s) concerned, braking performance, axle load and vehicle type;  the kinematic envelope  the kinematic gauge of each vehicle (inclusive of any load) in the train must be within the maximum permissible for the section of route. Additional constraints may be required or imposed due to the type of braking regime or traction type on a particular train. Train composition must be described in a harmonised train composition document (see Annex U) 4.2.2.6. Train braking 4.2.2.6.1. Minimum requirements of the braking system All vehicles in a train must be connected to the continuous automatic braking system as defined in the RST TSI. The first and last vehicles (including any traction units) in any train must have the automatic brake operative. In the case of a train becoming accidentally divided into two parts, both sets of detached vehicles must come automatically to a stand as a result of a maximum application of the brake. 4.2.2.6.2. Brake performance The Infrastructure Manager must decide whether to:  provide Railway Undertakings with the information necessary for calculating the required braking performance for the route(s) concerned, including information on the braking systems which can be accepted, and on the conditions of their use, or  alternatively provide the actual performance required. The Railway Undertaking is responsible for ensuring that the train has sufficient braking performance by providing braking rules for its staff to follow. The information required by the Railway Undertaking to calculate the braking performance enabling their trains to stop and remain stopped must take into account the geography of all the routes involved, the allocated pathway and the development of ERTMS/ETCS. Further requirements are specified in Annex T. 4.2.2.7. Ensuring that the train is in running order 4.2.2.7.1. General requirement The Railway Undertaking must define the process to ensure that all safety-related on-train equipment is in a fully functional state and that the train is safe to run. The Railway Undertaking must inform the Infrastructure Manager of any modification to the characteristics of the train affecting its performance or any modification that might affect the ability to accommodate the train in its allocated path. The Infrastructure Manager and the Railway Undertaking must define and keep up to date conditions and procedures for train running in degraded mode. 4.2.2.7.2. Data required The data required for safe and efficient operation and the process by which this data must be forwarded must comprise:  the train identification  the identity of the Railway Undertaking responsible for the train  the actual length of the train  if a train carries passengers or animals when it is not scheduled to do so  any operational restrictions with an indication of the vehicle(s) concerned (gauge, speed restrictions, etc.)  information the Infrastructure Manager requires for transport of dangerous goods. The Railway Undertaking must define a process in order to ensure that this data is made available to the Infrastructure Manager(s) prior to the departure of the train. The Railway Undertaking must define a process for advising the Infrastructure Manager(s) if a train will not occupy its allocated path or is cancelled. 4.2.3. Specifications relating to train operations 4.2.3.1. Train planning The Infrastructure Manager must advise what data is required when a train path is requested. Further aspects of this element are set out in Directive 2001/14/EC. 4.2.3.2. Identification of trains An unambiguous identification for all trains must exist. These requirements are specified in Annex R. 4.2.3.3. Train departure 4.2.3.3.1. Checks and tests before departure The Railway Undertaking must, in accordance with the requirements set out in the third paragraph of clause 4.1 of this TSI and all applicable rules, define the checks and tests (especially in relation to brakes) that must be undertaken before departure. 4.2.3.3.2. Informing the Infrastructure Manager of the train's operational status The Railway Undertaking must inform the Infrastructure Manager of any anomaly affecting the train or its operation having possible repercussions on the train's running prior to departure and during the journey. 4.2.3.4. Traffic management 4.2.3.4.1. General requirements Traffic management must ensure the safe, efficient and punctual operation of the railway, including effective recovery from service disruption. The Infrastructure Manager must determine procedures and means for:  the real time management of trains,  operational measures to maintain the highest possible performance of the infrastructure in case of delays or incidents, whether actual or anticipated, and  the provision of information to Railway Undertakings in such cases. Any additional processes required by the Railway Undertaking and which affect the interface with the Infrastructure Manager(s) can be introduced after being agreed with the Infrastructure Manager. 4.2.3.4.2. Train reporting 4.2.3.4.2.1. Data required for train position reporting The Infrastructure Manager must:  provide a means of real time recording of the times at which trains depart from, arrive at or pass appropriate pre-defined reporting points on their networks and the delta-time value;  provide the specific data required in relation to train position reporting. Such information must include:  Train identification  Identity of reporting point  Line on which the train is running  Scheduled time at reporting point  Actual time at reporting point (and whether depart, arrive or pass  separate arrival and departure times must be provided in respect of intermediate reporting points at which the train calls)  Number of minutes early or late at the reporting point  Initial explanation of any single delay exceeding 10 minutes or as otherwise required by the performance monitoring regime  Indication that a report for a train is overdue and the number of minutes by which it is overdue  Former train identification(s), if any  Train cancelled for a whole or a part of its journey. 4.2.3.4.2.2. Predicted hand over time The Infrastructure Manager must have a process, which enables an indication of the estimated number of minutes of deviation from the scheduled time a train is scheduled to be handed over from one Infrastructure Manager to another. This must include information on service disruption (description and location of problem). 4.2.3.4.3. Dangerous goods The Railway Undertaking must define the procedures to supervise the transport of dangerous goods. These procedures must include:  existing European standards as specified in EC directive 96/49 for identifying dangerous goods on board a train  advice to the driver of the presence and position of dangerous goods on the train  information the Infrastructure Manager requires for transport of dangerous goods  determination of, in conjunction with the Infrastructure Manager, lines of communication and planning of specific measures in case of emergency situations involving the goods. 4.2.3.4.4. Operational quality Infrastructure Managers and Railway Undertakings shall have processes in place to monitor the efficient operation of the all the services concerned. Monitoring processes shall be designed to analyse data and detect underlying trends, both in terms of human error and system error. The results of this analysis shall be used to generate improvement actions, designed to eliminate or mitigate against events which could compromise the efficient operation of the trans-European high speed rail system. Where such improvement actions would have network-wide benefits, involving other Infrastructure Managers and Railway Undertakings, then, subject to commercial confidentiality, they shall be communicated accordingly. Events that have significantly disrupted operations shall be analysed as soon as possible by the Infrastructure Manager. Where appropriate, and in particular where one of their staff is concerned, the Infrastructure Manager shall invite those Railway Undertakings involved in the event concerned to participate in the analysis. Where the result of such analysis leads to network improvement recommendations designed to eliminate or mitigate against causes of accidents/incidents, these shall be communicated to all relevant Infrastructure Managers and Railway Undertakings concerned. These processes shall be documented and subject to internal audit. 4.2.3.5. Data recording Data pertaining to the running of a train must be recorded and retained for the purposes of:  Supporting systematic safety monitoring as a means of preventing incidents and accidents.  Identifying driver, train and infrastructure performance in the period leading up to and (if appropriate) immediately after an incident or accident, to enable the identification of causes related to train driving or train equipment, and supporting the case for new or changed measures to prevent recurrence.  Recording information relating to the performance and where appropriate, the working time of both the locomotive/traction unit and the person driving. It must be possible to match recorded data to:  the date and time of the recording  the precise geographic location of the event being recorded (distance in kilometres from a recognisable location)  the train identification  the identity of the driver Requirements with regard to storage, periodic evaluation of and access to this data are specified in relevant national laws of the Member State:  in which the Railway Undertaking is licensed (with regard to on-board recorded data), or  of the Member State in which the infrastructure is located (with regard to data recorded outside the train). 4.2.3.5.1. Recording of supervision data outside the train As a minimum, the Infrastructure Manager must record the following data:  the failure of lineside equipment associated with the movement of trains (signalling, points etc.);  the detection of an overheating axle bearing;  communication between the train driver and Infrastructure Managers staff authorising train movements. 4.2.3.5.2. Recording of supervision data on-board the train As a minimum, the Railway Undertaking must record the following data:  the passing of signals at danger or end of movement authority without authority  application of the emergency brake  speed at which the train is running  any isolation or overriding of the on-board train control (signalling) systems  operation of the audible warning device (horn)  operation of door controls (release, closure)  detection by on-board hot axle box detectors, if fitted  identity of the cab for which data is being recorded to be checked  data in order to record working time of drivers. 4.2.3.6. Degraded operation 4.2.3.6.1. Advice to other users Infrastructure Managers in conjunction with Railway Undertakings must define a process to immediately inform each other of any situation that impedes the safety, performance and/or the availability of the rail network or rolling stock. 4.2.3.6.2. Advice to train drivers In any case of degraded operation associated with the Infrastructure Managers area of responsibility, the Infrastructure Manager must give formal instructions to drivers on what measures to take in order to safely overcome the degradation. 4.2.3.6.3. Contingency arrangements The Infrastructure Manager in conjunction with all the Railway Undertakings operating over his infrastructure, and neighbouring Infrastructure Managers as appropriate, must define, publish and make available appropriate contingency measures and assign responsibilities based on the requirement to reduce any negative impact as a result of degraded operation. The planning requirements and the response to such events must be proportional to the nature and potential severity of the degradation. These measures, which must as a minimum include plans for recovering the network to normal status, may also address:  rolling stock failures (for example, those which could result in substantial traffic disruption, the procedures for rescuing failed trains);  infrastructure failures (for example, when there has been a failure of the electric power or the conditions under which trains may be diverted from the booked route);  extreme weather conditions. The Infrastructure Manager must establish and keep updated contact information for key Infrastructure Manager and Railway Undertaking staff who may be contacted in the event of service disruption leading to degraded operation. This information must include contact details both during and outside office hours. The Railway Undertaking must submit this information to the Infrastructure Manager and advise the Infrastructure Manager of any changes to these contact details. The Infrastructure Manager must advise all the Railway Undertakings of any changes to his details. 4.2.3.7. Managing an emergency situation The Infrastructure Manager shall, in consultation with:  all Railway Undertakings operating over his infrastructure, or  where appropriate, representative bodies of railway undertakings operating over his infrastructure, and  neighbouring Infrastructure Managers, as appropriate, as well as  local authorities and  representative bodies at either local or national level as appropriate, of the emergency services including fire fighting and rescue and in conformity with Directive 2004/49/EC, define, publish and make available appropriate measures to manage emergency situations and restore the line to normal operation. Such measures shall typically cover:  collisions,  fires on train,  evacuation of trains,  accidents in tunnels,  incidents involving dangerous goods,  derailments. The Railway Undertaking shall provide the Infrastructure Manager with any specific information in respect to these circumstances, especially in respect to the recovery or re-railing of their trains. (See also clause 4.2.7.5 in the Conventional Rail Freight Wagon TSI). Additionally, the Railway Undertaking shall have processes to inform passengers about onboard emergency and safety procedures. 4.2.3.8. Aid to traincrew in the event of an incident or of a major rolling stock malfunction The Railway Undertaking shall define appropriate procedures to assist the train crew in degraded situations in order to avoid or decrease delays caused by technical or other failures of the rolling stock (e.g. lines of communication, measures to be taken in case of evacuation of a train). 4.3. Functional and technical specifications of the interfaces In light of the essential requirements in Chapter 3, the functional and technical specifications of the interfaces are as follows: 4.3.1. Interfaces with the Infrastructure TSI 4.3.1.1. Signal Sighting The driver must be able to observe signals, and signals must be observable by the driver from his normal driving position. The same applies for line side signs if they are safety related. Lineside signs and information boards must be designed in such a consistent way to facilitate this. Issues that must be taken into account include:  suitably sited so that train headlights allow the driver to read the information  suitability and intensity of lighting, where required to illuminate the information  where retro-reflectivity is employed, the reflective properties of the material used are in compliance with appropriate specifications and that they are fabricated so as to allow train headlights to allow the driver to read the information 4.3.1.2. Passenger Vehicles The compatibility between passenger vehicles and platforms of scheduled passenger stops in order to ensure safe access and egress must be assured. The minimum distance between platform surfaces and live electrical parts of vehicles must be respected. 4.3.1.3. Professional Competences There is an interface with subsection 2.2.1 of this TSI and subsection 4.6 of the HS INS TSI. 4.3.2. Interfaces with the Control/Command and Signalling TSI 4.3.2.1. Recording of supervision data The Traffic Operation and Management subsystem determines the operational requirements for the recording of supervision data (see Subsection 4.2.3.5 of this TSI) with which the Control/Command subsystem (see section 4.2.15 of the HS CCS TSI) must comply. 4.3.2.2. Driver vigilance Where the infrastructure supports the facility, this device shall be capable of automatically reporting an activation to the controlling signalling centre. There is an interface between this operational requirement and Subsection 4.2.2 in the HS CCS TSI associated with ERTMS. 4.3.2.3. ERTMS/ETCS and ERTMS/GSM-R operating rules Annex A of this TSI has an interface with the ERTMS/ETCS FRS and SRS, the ERTMS/GSM-R FRS and SRS detailed in annex A of the HS CCS TSI. There is also an interface between Subsection 4.4 of this TSI and Annex A of the HS CCS TSI in respect to the informative guideline documents for the rules, principles and implementation of ERTMS. There is also an interface with the ETCS Driver/Machine Interface (DMI) specifications (section 4.2.13 of the HS CCS TSI) and the EIRENE DMI specifications (section 4.2.14 of the HS CCS TSI). There is an interface between annex A of this TSI and subsection 4.2.2 of the HS CCS TSI in respect to isolation of the On-Board ETCS functionality. 4.3.2.4. Signal and lineside marker sighting The driver must be able to observe signals and lineside markers, and they must be observable by the driver from his normal driving position. The same applies for other types of lineside signs if they are safety related. Lineside markers, signs and information boards shall be designed in such a consistent way to facilitate this. Issues that must be taken into account include:  that they are suitably sited so that train headlights allow the driver to read the information,  suitability and intensity of lighting, where required to illuminate the information,  where retro-reflectivity is employed, the reflective properties of the material used are in compliance with appropriate specifications and the signs are fabricated so that train headlights easily allow the driver to read the information. There is an interface with subsection 4.2.16 of the HS CCS TSI in respect to drivers external field of view. There will also be a new item in a future version of Annex A of the HS CCS TSI in respect to lineside markers on ETCS-fitted lines. 4.3.2.5. Train braking An interface exists between subsection 4.2.2.6.2 of this TSI and subsection 4.3.1.5 (Guaranteed train braking performance and characteristics) of the HS CCS TSI. 4.3.2.6. Use of sanding. Minimum elements relevant to professional competences for the task of driving a train An interface exists between annex H and annex B ( § C1) of this TSI on one hand, and subsection 4.2.11 (compatibility with track-side Train Detection Systems) and § 4.1 of appendix 1 of Annex A (as quoted in subsection 4.3.1.10) of the HS CCS TSI on the other hand, in respect to the use of sanding. 4.3.2.7. Data recording and hot axle box detection An interface exists between subsection 4.2.3.5 of this TSI on one hand, and subsection 4.2.2 (On-board ETCS functionality), indexes 5, 7 and 55 in annex A, and subsection 4.2.10 (HABD (Hot Axle Box Detector)) of the HS CCS TSI on the other hand. There will be a future interface with annex B of the OPE TSI, when the HS CCS open point is resolved. 4.3.3. Interfaces with the Rolling Stock TSI 4.3.3.1. Braking Interfaces exists between Subsection 4.2.2.5.1, 4.2.2.6.1 and 4.2.2.6.2 of this OPE TSI, and subsection 4.2.4.1 and 4.2.4.3 of the HS RST TSI. An interface also exists between subsection 4.2.4.5 (Eddy Current brakes) of the HS RST TSI and subsection 4.2.2.6.2 of this OPE TSI. An interface also exists between subsection 4.2.4.6 (protection of an immobilised train) of the HS RST TSI and subsection 4.2.2.6.2 of this OPE TSI. An interface also exists between subsection 4.2.4.7 (brake performance on steep gradients) of the HS RST TSI and subsections 4.2.2.6.2 and 4.2.1.2.2.3 of this OPE TSI. 4.3.3.2. Requirements for passenger vehicles Interfaces exists between Subsection 4.2.2.4 of this OPE TSI and subsections 4.2.2.4 (doors), 4.2.5.3 (alarms), 4.3.5.16 (passenger alarm) and 4.2.7.1 (emergency exits) of the HS RST TSI. 4.3.3.3. Train visibility The Traffic Operation and Management subsystem determines that the basic requirements for train visibility, which the Rolling Stock subsystem must define, are shown in the following clauses. 4.3.3.3.1. On the leading vehicle of a train facing in the direction of travel The forward facing front-end of the leading vehicle of a train must be fitted with three lights, in the shape of an isosceles triangle, as shown below. These lights shall always be lit when the train is being driven from that end. The front lights must optimise train detectability (e.g. to track workers and those using public crossings), provide sufficient visibility for the train driver (illumination of the line ahead, lineside information markers/boards, etc) by night and during low light conditions and shall not dazzle the drivers of oncoming trains. The spacing, the height above rails, the diameter, the intensity of the lights, the dimensions and shape of the emitted beam in both day and night time operation must be standardised. An interface exists with subsection 4.2.7.4.1 of the HS RST TSI and Subsection 4.2.2.1.2 of this TSI. 4.3.3.3.2. On the rear end An interface exists between subsection 4.2.2.1.3 of this TSI and subsection 4.2.7.4.1 of the HS RST TSI. 4.3.3.4. Train audibility The Traffic Operation and Management subsystem determines that the basic requirements for train audibility with which the Rolling Stock subsystem must comply is that a train must be able to provide an audible warning of its presence. The sounds emitted by this warning device, the frequency and intensity of these sounds and the method of activation by the driver shall be standardised. An interface with subsection 4.2.7.4.2 of the HS RST TSI and Subsection 4.2.2.2 of this TSI. 4.3.3.5. Signal sighting The driver must be able to observe signals, and signals must be observable by the driver. The same applies for line side signs if they are safety related. Driving cabs shall be designed in such a consistent way that the driver is able to easily see the information displayed to him from his usual driving position. An interface exists between subsection 4.3.2.4 of this TSI and subsection 4.2.2.7 of the HS RST TSI. 4.3.3.6. Driver vigilance A means of monitoring the reactions of the driver, intervening to bring the train to a stand if the driver does not react within a time to be specified. An interface exists between subsections 4.3.3.2 and 4.3.3.7 of this TSI and subsection 4.2.7.9 of the HS RST TSI in respect to driver vigilance. 4.3.3.7. Train composition and annex B There is an interface between:  subsections 4.2.2.5, 4.2.3.6.3 and 4.2.3.7 of this TSI on one hand,  and subsections 4.2.2.2.b (End couplers and coupling arrangements to rescue trains) of the HS RST TSI and its annex K, also subsection 4.2.3.5 (maximum train length) on the other hand, in respect of:  the maximum permissible weight of the train on the maximum gradient of the line concerned  the maximum train length, and  acceleration in case of banking. 4.3.3.8. Rolling Stock parameters which influence ground-based train monitoring systems and rolling stock dynamic behaviour Interfaces exists between subsections 4.2.3.3.2 and 4.2.3.4 of the HS RST TSI and subsection 4.2.3.6 of this OPE TSI. 4.3.3.9. Sanding An interface exists between annex H and annex B ( § C1) of this TSI on one hand, and subsection 4.2.3.10 the HS RST TSI on the other hand, in respect to the use of sanding. 4.3.3.10. Train composition, annexes H and J Interfaces exist between subsection 4.2.2.5 and Annexes H and J of this TSI with subsections 4.2.1.2 (design of train) and 4.2.7.11 (Monitoring and diagnostic concepts) of the HS RST TSI in respect to train crew knowledge of rolling stock functionality. 4.3.3.11. Contingency arrangements and Managing an emergency situation There is an interface between subsection 4.2.3.6.3 and 4.2.3.7 of this TSI and subsection 4.2.2.2 (end couplers and coupling arrangements to rescue trains) and Annex K of the HS RST TSI. There is also an interface between subsections 4.2.3.6 and 4.2.3.7 of this TSI and subsection 4.2.7.1 (Emergency measures) and 4.2.7.2 (Fire safety) of the HS RST TSI. 4.3.3.12. Data recording There is an interface between subsection 4.2.3.5.2 (Recording of supervision data on-board the train) of this TSI and subsection 4.2.7.11 of the HS RST TSI (Monitoring and diagnostic concepts). 4.3.3.13. Aerodynamic effects on ballast An interface exists between subsection 4.2.3.11 of the HS RST TSI and subsection 4.2.1.2.2.3 of this TSI. 4.3.3.14. Environmental conditions An interface exists between subsection 4.2.6.1 of the HS RST TSI and subsections 4.2.2.5 and 4.2.3.3.2 of this TSI. 4.3.3.15. Crosswinds An interface exists between subsection 4.2.6.3 of the HS RST TSI and subsections 4.2.1.2.2.3 and 4.2.3.6 of this TSI. 4.3.3.16. Maximum pressure variations in tunnels An interface exists between subsection 4.2.6.4 of the HS RST TSI and subsections 4.2.1.2.2.3 and 4.2.3.6 of this TSI. 4.3.3.17. Exterior noise An interface exists between subsection 4.2.6.5 of the HS RST TSI and subsection 4.2.3.7 of this TSI. 4.3.3.18. Fire safety An interface exists between subsection 4.2.7.2 of the HS RST TSI and subsection 4.2.3.7 of this TSI. 4.3.3.19. Lifting/rescue procedures An interface exists between subsection 4.2.7.5 of the HS RST TSI and subsection 4.2.3.7 of this TSI. 4.3.3.20. Monitoring and diagnostic concepts An interface exists between subsection 4.2.7.11 of the HS RST TSI and subsection 4.2.3.5.2 and Annexes H and J of this TSI. 4.3.3.21. Particular specification for long tunnels An interface exists between subsection 4.2.7.12 of the HS RST TSI and subsections 4.2.1.2.2.1, 4.2.3.7 and 4.6.3.2.3.3 of this TSI. 4.3.3.22. Traction performance requirements An interface exists between subsection 4.2.8.1 of the HS RST TSI and subsections 4.2.2.5 and 4.2.3.3.2 of this TSI. 4.3.3.23. Traction adhesion requirements An interface exists between subsection 4.2.8.2 of the HS RST TSI and subsections 4.2.3.3.2, 4.2.3.6 and 4.2.1.2.2 of this TSI. 4.3.3.24. Functional and technical specification related to power supply An interface exists between subsection 4.2.8.3 of the HS RST TSI and subsections 4.2.3.6 and 4.2.1.2.2 of this TSI. 4.3.4. Interfaces with the HS Energy TSI There is an interface with subsection 2.2.1 of this TSI and subsection 4.6 of the HS ENE TSI. 4.3.5. Interfaces with the Safety in Rail Tunnels TSI A number of requirements in the SRT TSI rely on elements within the OPE TSI as a complement. These are detailed in subsection 4.3.4 of the SRT TSI. A specific interface exists between subsection 4.2.5.1.3.2 of the SRT TSI and subsection 4.6.3.2.3.3 of this TSI. 4.3.6. Interfaces with the Persons with Reduced Mobility TSI A number of requirements in the PRM TSI rely on elements within the OPE TSI. These are detailed in subsections 4.1.4 and 4.2.4 of the PRM TSI. 4.4. Operating rules The rules and procedures enabling coherent operation of new and different structural subsystems intended to be used in the TEN, and in particular those that are linked directly to the operation of a new train control and signalling system, shall be identical where identical situations exist. To this end, operating rules for the European Train Control System (ETCS) and the Global System for Mobile communication  Railways (GSM-R) have been written. These are specified in Annex A. AnnexA (ETCS and GSM-R rules and principles) is complemented by the two following informative documents:  Presentation Report of ETCS/GSM-R Rules and Principles (EEIG Ref.: 05E374)  Recommendations for the Implementation of ERTMS (EEIG Ref.: 05E375) Other operating rules, which are able to be standardised across the TEN, are specified in Annex B. As these rules are designed to be applied across the entire TEN, it is important that there is complete consistency. The only organisation able to make modifications to these rules shall be the ERA, which is responsible for the timely upkeep of Annexes A, B and C to this TSI. 4.5. Maintenance rules Not applicable 4.6. Professional competences In accordance with Subsection 2.2.1 of this TSI, this section deals with professional and linguistic competence and the assessment process required for staff to attain this competence. 4.6.1. Professional competence Staff (including contractors) of Railway Undertakings and Infrastructure Managers must have attained appropriate professional competence to undertake all necessary safety-related duties in normal, degraded and emergency situations. Such competence comprises professional knowledge and the ability to put this knowledge into practice. Minimum elements relevant to professional competence for individual tasks can be found in annexes H, J and L. 4.6.1.1. Professional knowledge Taking these annexes into account and dependant on the duties of the individual staff member concerned, the knowledge required will comprise the following:  general railway operation with particular emphasis on safety-critical activity:  principles of operation of their organisations safety management system;  the roles and responsibilities of the key players involved in interoperable operations;  appreciation of hazards, especially in relation to the risks involving railway operation and electric traction supply  appropriate knowledge of safety-related tasks in respect to procedures and interfaces for:  lines and lineside equipment;  rolling stock;  the environment. 4.6.1.2. Ability to put this knowledge into practice The ability to apply this knowledge in routine, degraded and emergency situations will require staff to be fully acquainted with:  the method and principles for applying these rules and procedures  the process for the use of lineside equipment and rolling stock, as well as any specific safety-related equipment  the principles of the safety management system to avoid the introduction of any undue risk to people and process as well as a general ability to adapt to the different circumstances an individual may encounter. In conformity with Annex III clause 2 of Directive 2004/49/EC, Railway Undertakings and Infrastructure Managers are required to establish a competence management system to ensure that the individual competence of their staff involved is assessed and maintained. Additionally, training shall be provided, as necessary, to ensure that knowledge and skills are kept current, especially in relation to weaknesses or deficiencies in system or individual performance. 4.6.2. Linguistic competence 4.6.2.1. Principles Infrastructure Managers and Railway Undertakings are required to ensure that their relevant personnel are competent in the use of the communication protocols and principles set out in this TSI. Where the operating language used by the Infrastructure Manager differs from that habitually used by the Railway Undertakings personnel, such linguistic and communications training must form a critical part of the Railway Undertakings overall competence management system. Railway Undertaking staff whose duties require them to communicate with staff of the Infrastructure Manager in connection with safety critical matters, whether in routine, degraded or emergency situations, shall have a sufficient level of knowledge in the operating language of the Infrastructure Manager. 4.6.2.2. Level of knowledge The level of knowledge in the Infrastructure Managers language must be sufficient for safety purposes:  As a minimum this must comprise of the driver being able to:  send and understand all the messages specified in annex C to the present TSI;  effectively communicate in routine, degraded and emergency situations;  complete the forms associated with the use of the Book of Forms.  Other members of the train crew whose duties require them to communicate with the Infrastructure Manager on safety critical matters, must as a minimum, be able to send and understand information describing the train and its operational status. Guidance on the appropriate levels of competence is defined in Annex E. The level of knowledge for drivers shall be at least level 3. The level of knowledge for staff accompanying trains shall be at least level 2. 4.6.3. Initial and ongoing assessment of staff 4.6.3.1. Basic elements In conformity with Annex III clause 2 of Directive 2004/49/EC, Railway Undertakings and Infrastructure Managers are required to define the assessment process for their staff. It is recommended that account be taken of each of the following: A. Selection of personnel  evaluation of individual experience and competence  evaluation of individual competence in the use of any required foreign language(s) or the aptitude to learn them B. Initial professional training  analysis of training needs;  training resources  training of the trainers C. Initial assessment  basic conditions (minimum age for drivers, ¦);  assessment programme, including practical demonstration;  trainer competence;  deliver a certificate of competence. D. Competence retention  principles for retention of competence  in particular, for those staff undertaking the task of driving a train, re-assessment of competence shall be undertaken at least on an annual basis  methods to be followed  formalisation of the competence retention process.  assessment process. E. Refresher training  principles for ongoing training (including language) 4.6.3.2. Analysis of training needs 4.6.3.2.1. Development of the analysis of training needs Railway Undertakings and Infrastructure Managers must undertake an analysis of training needs for their relevant staff. This analysis must set out both scope and complexity and take into account the risks associated with the operation of trains on the TEN, especially in relation to human capabilities and limitations (human factors) which may come about as a result of:  differences in operating practices between Infrastructure Managers and the risks associated with changing between these;  the differences between tasks, operating procedures and communication protocols;  any difference in the operating language used by the Infrastructure Managers personnel;  local operating instructions which may include special procedures or particular equipment to be applied in certain cases, for example a specific tunnel. Guidance on the elements that should be considered can be found in the annexes referred to in Subsection 4.6.1 above. As appropriate, elements of the training for staff must be put in place which take these into account. It is possible that due to the type of operation envisaged by a Railway Undertaking or the nature of the network being run by an Infrastructure Manager, some of the elements in these annexes will not be appropriate. The analysis of training needs shall document those not deemed appropriate and the reasons why. 4.6.3.2.2. Updating the analysis of training needs Railway Undertakings and Infrastructure Managers shall define a process for reviewing and updating their individual training needs, taking into account issues such as previous audits, system feedback and known changes to rules and procedures, infrastructure and technology. 4.6.3.2.3. Specific elements for traincrew and auxiliary staff 4.6.3.2.3.1. Route knowledge The Railway Undertaking shall define the process by which knowledge of train crew of the routes worked over is acquired and maintained, at the level that is deemed appropriate depending on the level of responsibilities. This process must be:  based upon the route information provided by the Infrastructure Manager and  in accordance with the process described in Subsection 4.2.1 of this TSI. Drivers must learn these routes through both theoretical and practical elements. 4.6.3.2.3.2. Knowledge of rolling stock The Railway Undertaking shall define the process for the acquisition and retention of traction and rolling stock knowledge by its train crew. 4.6.3.2.3.3. Auxiliary Staff The RU shall make sure that the auxiliary staff (e.g catering, cleaning) not forming part of the traincrew is, in addition to their basic training, trained to respond to the instructions of the fully trained members of the traincrew. 4.7. Health and Safety Conditions 4.7.1. Introduction Staff specified in Subsection 4.2.1 as staff performing safety critical tasks in accordance with Subsection 2.2 of this TSI must have appropriate fitness to ensure that overall operational and safety standards are met. In conformity with Directive 2004/49/EC, Railway Undertakings and Infrastructure Managers shall set up and document the process they put in place to meet the medical, psychological and health requirements for their staff within their Safety Management System. Medical examinations as specified in Subsection 4.7.4 and any associated decisions on the individual fitness of staff must be conducted by a recognised occupational doctor. Staff must not perform safety critical work whilst vigilance is impaired by substances such as alcohol, drugs or psychotropic medication. Therefore, Railway Undertakings and Infrastructure Managers shall have procedures in place to control the risk that staff attend for work under the influence of such substances, or consume such substances at work. National rules of the Member State where a train service is operated apply with regard to defined limits of the above mentioned substances. 4.7.2. Recommended criteria for approval of occupational doctors and medical organisations Railway Undertakings and Infrastructure Managers should select occupational doctors and organisations involved in medical examinations in accordance with the national rules and practices of the country in which the Railway Undertaking or Infrastructure Manager is licensed or registered. Occupational doctors performing medical examinations as specified in Subsection 4.7.4 should have the following:  Expertise in occupational medicine;  Knowledge of the hazards of the work concerned and of the railway environment;  An understanding of how measures intended to eliminate or reduce the risks from those hazards could be affected by lack of medical fitness. The occupational doctor complying with these criteria may seek external medical or paramedical assistance to support his or her medical consultation and assessment, e. g. ophthalmologists. 4.7.3. Criteria for approval of psychologists involved in psychological assessment and psychological assessment requirements 4.7.3.1. Certification of psychologists It is recommended that the psychologist should hold the relevant university qualification and be certified and recognised as competent according to national rules and practices of the country in which the Railway Undertaking or Infrastructure Manager is licensed or registered. 4.7.3.2. Content and interpretation of psychological assessment The content and the procedure for interpretation of the psychological assessment shall be determined by a person certified according to section 4.7.3.1, taking account of the railway work and environment. 4.7.3.3. Selection of assessment tools The assessment shall only include assessment tools that are based on psychological-scientific principles. 4.7.4. Medical examinations and psychological assessments 4.7.4.1. Before appointment 4.7.4.1.1. Minimum content of the medical examination Medical examinations shall cover:  General medical examination;  Examinations of sensory functions (vision, hearing, colour perception);  Urine or blood analysis for the detection of diabetes mellitus and other conditions as indicated by the clinical examination;  Screening for drugs of abuse. 4.7.4.1.2. Psychological assessment The aim of the psychological assessment is to support the Railway Undertaking in the appointment and management of staff who have the cognitive, psychomotor, behavioural and personality capabilities to perform their roles safely. In determining the content of the psychological assessment the psychologist shall, as a minimum, take the following criteria into account relevant to the requirements of each safety function:  Cognitive:  Attention and concentration  Memory  Perceptive capability  Reasoning  Communication  Psychomotor:  Speed of reaction  Gestured co-ordination  Behavioural and personality:  Emotional self control  Behavioural reliability  Autonomy  Conscientiousness If the psychologist omits any of the above, the respective decision must be justified and documented. 4.7.4.2. After appointment 4.7.4.2.1. Periodicity of periodic medical examinations At least one systematic medical examination shall be performed:  Every 5 years for staff aged up to 40;  Every 3 years for staff aged between 41 and 62;  Every year for staff aged over 62. Increased periodicity of examination shall be set by the occupational doctor if the state of health of the member of the staff requires so. 4.7.4.2.2. Minimum content of the periodic medical examination If the worker complies with the criteria required at the examination, which is carried out before practising an occupation, the periodic specialised examinations must include as a minimum:  General medical examination;  Examination of sensory functions (vision, hearing, colour perception);  Urine or blood analysis for the detection of diabetes mellitus and other conditions as indicated by the clinical examination;  Screening for drugs of abuse where clinically indicated. 4.7.4.2.3. Additional medical examinations and/or psychological assessments Besides the periodic medical examination, an additional specific medical examination and/or psychological assessment shall be performed where there is reasonable ground for doubting the medical or psychological fitness of a member of staff or reasonable suspicion of use of drugs of abuse or abuse or inappropriate use of alcohol. This would be the case especially after an incident or accident caused by human error on the part of the individual. The employer must request a medical examination after any sickness absence exceeding 30 days. In suitable cases such an examination can be limited to an assessment by the occupational doctor based on available medical information indicating that the employees fitness for work has not been affected. Railway Undertakings and Infrastructure Managers must put systems in place to ensure that such additional examinations and assessments are undertaken as appropriate. 4.7.5. Medical requirements 4.7.5.1. General requirements Staff shall not suffer from medical conditions or take medical treatment likely to cause:  Sudden loss of consciousness;  Impairment of awareness or concentration;  Sudden incapacity;  Impairment of balance or co-ordination;  Significant limitation of mobility. The following vision and hearing requirements must be met: 4.7.5.2. Vision requirements  Aided or unaided distance visual acuity: 0.8 (right eye + left eye  measured separately); Minimum of 0.3 for the worse eye.  Maximum corrective lenses: hypermetropia +5/myopia 8. The recognised occupational doctor (as defined in Subsection 4.7.2) may allow values outside this range in exceptional cases and after having sought the opinion of an eye specialist.  Intermediate and near vision: sufficient whether aided or unaided.  Contact lenses are allowed.  Normal colour vision: using a recognised test, such as the Ishihara, completed by another recognised test if required.  Vision field: normal (absence of any abnormality affecting the task to be performed)  Vision for both eyes: present  Binocular vision: present  Contrast sensitivity: good  Absence of progressive eye disease  Lens implants, keratotomies and keratectomies are allowed only on condition that they are checked on a yearly basis or according to a periodicity set by the occupational doctor. 4.7.5.3. Hearing requirements Sufficient hearing confirmed with tone audiogram, that is:  Hearing good enough to keep a phone conversation going and be able to hear alert tones and radio messages;  The following values given for information should be taken as guidelines;  The hearing deficiency must not be higher than 40 dB at 500 and 1 000 Hz;  The hearing deficiency must not be higher than 45 dB at 2 000 Hz for the ear with the worst air conduction of sound. 4.7.5.4. Pregnancy Pregnancy shall be considered a temporary cause for exclusion as regards drivers in the event of poor tolerance or pathological condition. The employer shall ensure that the legal provisions protecting pregnant workers are applied. 4.7.6. Specific requirements regarding the task of driving a train 4.7.6.1. Periodicity of periodic medical examinations In respect to staff undertaking the task of driving a train, Subsection 4.7.4.2.1 of this TSI is modified as follows: At least one systematic medical examination must be performed:  Every 3 years for staff aged up to 60;  Every year for staff aged over 60. 4.7.6.2. Additional content of medical examination Regarding the task of train driving the medical examination before appointment as well as each periodic medical examination concerning staff aged 40 and older must additionally involve monitoring by ECG at rest. 4.7.6.3. Additional vision requirements  Aided or unaided distance visual acuity 1.0 (binocularly); at least 0.5 for the worse eye.  Coloured contact lenses and photochromatic lenses are not allowed. UV filter lenses are allowed. 4.7.6.4. Additional hearing and speaking requirements  No anomaly of the vestibular system.  No chronic speech disorder (given the necessity to exchange messages loudly and clearly).  Hearing requirements as set out in Subsection 4.7.5.3 must be achieved without the use of hearing aids. However, subject to medical opinion, the use of hearing aids is allowed in special cases. 4.7.6.5. Anthropometrics The anthropometric measures of staff must be suitable for the safe use of the rolling stock. Drivers must not be required or allowed to operate particular types of rolling stock if their height, weight or other physical characteristics would make this unsafe. 4.7.6.6. Trauma Counselling Staff who, while performing the task of driving a train, are affected by traumatising accidents causing death or serious injuries of persons, shall be subject to appropriate care by the employer. 4.8. Infrastructure and Rolling stock registers In accordance with Article 22a(1) of Directive 96/48/EC, the Member States shall ensure that registers of infrastructure and of rolling stock are published and updated annually. Those registers shall indicate the main feature of each subsystem or part subsystem involved and their correlation with the features laid down by the applicable TSIs. To that end, each TSI shall indicate precisely which information must be included in the registers of infrastructure and of rolling stock. Due to the annual update and publication of these registers they are not suitable for the particular requirements of the Traffic Operations and Management subsystem. Therefore this TSI specifies nothing in respect of these registers. However, there is an operational requirement for certain infrastructure related data items to be made available to a Railway Undertaking and conversely for certain rolling stock related items to be made available to an Infrastructure Manager. In both cases the data concerned shall be complete and accurate. 4.8.1. Infrastructure The requirements for the high speed rail infrastructure related data items with regard to the Traffic Operation and Management subsystem, and which must be made available to railway undertakings, are specified in Annex D. The Infrastructure Manager is responsible for the correctness of the data. 4.8.2. Rolling stock The following rolling stock related data items shall be available to infrastructure managers. The keeper (vehicle owner) is responsible for the correctness of the data:  whether the vehicle is constructed from materials which can be hazardous in case of accidents or fire (e.g. asbestos)  length over buffers. 5. INTEROPERABILITY CONSTITUENTS 5.1. Definition According to Article 2(d) of Directive 96/48/EC: Interoperability constituents are any elementary component, group of components, subassembly or complete assembly of equipment incorporated or intended to be incorporated into a subsystem upon which the interoperability of the trans-European high speed rail system depends directly or indirectly. The concept of a constituent covers both tangible objects and intangible objects such as software. An interoperability constituent is:  a product which can be placed on the market before integration and use in the subsystem; in this respect, it shall be possible to verify its conformity independently of the subsystem into which it will be incorporated,  or an intangible object such as software or a process, organisation, procedure, etc. which has a function in the subsystem and the conformity of which shall be verified to ensure that the essential requirements are met. 5.2. List of constituents The interoperability constituents are covered by the relevant provisions of Directive 96/48/EC. In respect to the Traffic Operation and Management Subsystem, there are, at present, no interoperability constituents. 5.3. Constituents performances and specifications Not applicable 6. ASSESSMENT OF CONFORMITY AND/OR SUITABILITY FOR USE OF THE CONSTITUENTS AND VERIFICATION OF THE SUBSYSTEM 6.1. Interoperability constituents As this TSI does not yet specify any interoperability constituents no assessment arrangements are discussed. If however interoperability constituents are subsequently defined and therefore able to be assessed by a Notified Body, the relevant assessment procedure(s) may then be added to a revised version. 6.2. Traffic Operation and Management Subsystem 6.2.1. Principles The Traffic Operation and Management subsystem is a structural subsystem according to annex II to Directive 96/48/EC. However, the individual elements are closely aligned with the operational procedures and processes required from an Infrastructure Manager or Railway Undertaking for the granting of a safety authorisation/certificate under the terms of the Directive 2004/49/EC. The Railway Undertaking or Infrastructure Manager shall demonstrate compliance with the requirements of this TSI. They can do this as part of the Safety Management System as described in Directive 2004/49/EC. It should be noted that at present none of the elements contained within this TSI require separate assessment by a Notified Body. The relevant Competent Authority shall carry out an assessment of any new or amended operational procedures and processes, prior to implementation, before granting a new or revised safety authorisation/certificate. This assessment shall be a part of the process for granting the safety certificate/authorisation. Where the scope of this SMS will impact on another Member State(s), co-ordination with that Member State in respect to assessment should be ensured. Subject to satisfactory completion of the assessment process described below, the Competent Authority shall authorise the Infrastructure Manager or Railway Undertaking to implement the relevant elements of its Traffic Operation and Management System in conjunction with the granting of the Safety Authorisation or Safety Certificate required by Articles 10 and 11 of Directive 2004/49/EC. Wherever an Infrastructure Manager or Railway Undertaking introduces new/upgraded/renewed operational process(es) (or materially changes existing ones) covered by the requirements of this TSI, then they shall draw up a commitment indicating that such process(es) is(are) in compliance with the Traffic Operation and Management TSI (or a part of it in the transitional period  see Chapter 7). The assessment process of new or amended operational procedures and processes as described in this chapter is equivalent to the authorisation of placing in service delivered by the Member State in accordance with Article 14(1) of Directive 96/48/EC. 6.2.2. Rules and procedures documentation In respect to the assessment of the documentation described in Subsection 4.2.1 of this TSI, assurance that the process for preparing the content of the documentation provided by both Infrastructure Manager and Railway Undertaking is complete and accurate is the responsibility of the Competent Authority. 6.2.3. Assessment procedure 6.2.3.1. Decision by Competent Authority In conjunction with Annex G, Infrastructure Managers and Railway Undertakings shall submit a description of any proposed new or amended operational process(es). In respect to those items shown as being under Part A of the Safety Certificate/Authorisation as defined by Directive 2004/49/EC, these shall be presented to the Competent Authority of the Member State in which the company is established. In respect to items shown as being under Part B of the Safety Certificate/Authorisation as defined by Directive 2004/49/EC, these shall be presented to the Competent Authority of each Member State concerned. This shall be provided in sufficient detail to allow the Competent Authority(ies) to make a judgement as to whether a formal assessment will be required. 6.2.3.2. If an assessment is required Where the Competent Authority(ies) decide(s) that such an assessment is required, then this shall be carried out as part of the assessment leading to granting/renewal of the safety certificate/authorisation in conformity with Directive 2004/49/EC. The assessment procedures shall be in compliance with the Common Safety Method to be established for assessment and certification/authorisation of Safety Management Systems required by Articles 10 and 11 of Directive 2004/49/EC. Some informative and not mandatory guidelines as to how this assessment could be conducted are contained in Annex F. 6.2.4. System performance Article 14 paragraph 2 of Directive 96/48/EC requires Member States to check at regular intervals that interoperability subsystems are being operated and maintained in accordance with the essential requirements. In respect to the Traffic Operation and Management subsystem, such checks will be conducted in conformity with Directive 2004/49/EC. 7. IMPLEMENTATION 7.1. Principles Implementation of this TSI and conformity with the relevant sections of this TSI must be determined in accordance with an implementation plan that shall be drawn up by each Member State for the High Speed lines for which they are responsible. This plan must take into account:  The specific human factors issues associated with operating any given line;  The individual operating and safety elements of each line involved; and  Whether implementation of the element(s) under consideration is to be:  only for certain High Speed lines,  applicable on all High Speed lines,  applicable to all trains, as described in Chapter 1.1 of this TSI, running on High Speed lines  the relationship with implementation of other subsystems (CCS, RST, INS, ENE, ¦); At this time any specific exceptions that may be applicable should be taken into account and documented as part of the plan. The implementation plan shall take into account the various levels of potential for implementation from whenever:  a Railway Undertaking or Infrastructure Manager commences operations, or  a renewal or upgrade to the existing operational systems of a Railway Undertaking or Infrastructure Manager is introduced, or  new or upgraded infrastructure, energy, rolling stock or command control & signalling subsystems, requiring a corresponding set of operating procedures, are put into service. Where upgrades to existing operational systems affect both Infrastructure Manager(s) and Railway Undertaking(s), the Member State is responsible for ensuring that such projects are assessed and placed into service coincidentally. It is commonly understood that the full implementation of all elements of this TSI cannot be complete until the hardware (infrastructure, control and command, etc.) that is to be operated has been harmonised. The guidelines set out in this chapter shall therefore only be seen as an interim phase supporting migration to the target system. In conformity with Articles 10 and 11 of Directive 2004/49/EC, the certification/authorisation is required to be renewed every 5 years. Once this revised TSI has been put into force and as part of the review process leading to this certification/authorisation renewal, Railway Undertakings and Infrastructure Managers must be able to demonstrate that they have taken the contents of this TSI into account and provide justification for any elements of it with which they do not yet comply. Whilst full compliance with the target system described in this TSI is clearly the ultimate position, migration may be done in stages through the development of national or international, bilateral or multilateral agreements. Such agreements, which may be drawn up by and between a combination of IM-IM, IM  RU, RU  RU, shall always involve input from the Safety Authorities concerned. Where existing agreements contain requirements related to traffic operation and management, then Member States shall notify the Commission, within 6 months after the entry into force of this TSI, of the following agreements: (a) national, bilateral or multilateral agreements between Member States and Railway Undertakings or Infrastructure Managers, agreed on either a permanent or a temporary basis and required due to the very specific or local nature of the intended train service; (b) bilateral or multilateral agreements between Railway Undertakings, Infrastructure Managers or Member States which deliver significant levels of local or regional interoperability; (c) international agreements between one or more Member States and at least one third country, or between Railway Undertakings or Infrastructure Managers of Member States and at least one Railway Undertaking or Infrastructure Manager of a third country, which deliver significant levels of local or regional interoperability. The compatibility of these agreements with EU legislation, including their non-discriminatory character and, in particular, this TSI, will be assessed and the Commission will take the necessary measures such as the revision of this TSI to include possible specific cases or transitional measures. The RIC agreements and the COTIF instruments shall not be notified, because they are known. Renewal of such agreements shall be possible, but only in the interests of continued through working arrangements and only when no other suitable alternatives exist. Any modification of existing agreements or any future agreement shall take into account EU legislation and, in particular, this TSI. Member States shall notify the Commission of such modifications or new agreements. The same procedure as shown above shall then apply. 7.2. Implementation guidelines The table shown in Annex N, which is informative and not mandatory, has been prepared as a guide to what the Member State could identify as the trigger for implementation of each of the elements in Chapter 4. There are three distinct elements to implementation:  Confirmation that any existing systems and processes comply with the requirements of this TSI  Adaptation of any existing systems and processes to comply with the requirements of this TSI  New systems and processes arising from implementation of other sub-systems  New/upgraded high speed lines (INS/ENE)  New or upgraded ETCS signalling installations, GSM-R radio installations, Hot Axle Box Detectors, ¦ (CCS)  New rolling stock (RST) 7.3. Specific cases 7.3.1. Introduction The following special provisions are permitted in the specific cases below. These specific cases belong to two categories:  the provisions apply either permanently (case P), or temporarily (case T).  In temporary cases, it is recommended that the Member States concerned should conform with the relevant subsystem either by 2010 (case T1), an objective set out in Decision No 1692/96/EC of the European Parliament and of the Council of 23 July 1996 on Community guidelines for the development of the trans-European transport network, or by 2020 (case T2). 7.3.2. List of specific cases Temporary Specific Case (T2) Ireland For the implementation of annex P of this TSI in the Republic of Ireland, vehicles, which are used solely in domestic traffic, may be exempted from carrying the standard 12-digit number. This may also apply for cross-border traffic between Northern Ireland and the Republic of Ireland. Temporary Specific Case (T2) UK For the implementation of annex P of this TSI in United Kingdom, passenger coaches and locomotives, which are used solely in domestic traffic, may be exempted from carrying the standard 12-digit number. This may also apply for cross-border traffic between Northern Ireland and the Republic of Ireland. ANNEX A ERTMS/ETCS and ERTMS/GSM-R operating rules This Annex contains the rules for ERTMS/ETCS and ERTMS/GSM-R as they appear in version 1 (document published on the European Railway Agency Internet site www.era.europa.eu). ANNEX B Other rules enabling a coherent operation of new structural subsystems (see also section 4.4) This Annex will evolve over a period of time and will be subject to regular review and update. Typical content of this Annex will be rules and procedures which are to be applied in an identical way across the entire TEN and the high speed network in particular and which are not today covered in Chapter 4 of this TSI. It is also likely that some elements of Chapter 4 and associated annexes will also be integrated into this Annex. A. GENERAL A1. Train Staffing Reserved B. STAFF SAFETY AND SECURITY Reserved C. OPERATIONAL INTERFACE WITH SIGNALLING AND COMMAND AND CONTROL EQUIPMENT C1. Sanding The application of sand is an effective way of improving the adhesion of wheels to the rail, to aid braking and starting away especially in conditions of inclement weather. A build-up of sand on the railhead can however, cause a number of problems, especially in connection with the activation of track circuits and the effective operation of points and crossings. The driver must always be able to apply sand but this must be avoided wherever possible:  in the area of points and crossings  during braking at speeds less than 20 km/h. These restrictions are nevertheless not applicable if there is a risk of SPAD, or other serious incident and the application of sand would assist adhesion.  when at a standstill. The exception to this is when starting away and when required to test the sanding equipment on the traction unit. (Testing should normally be undertaken in areas specifically designated in the Infrastructure Register). C2. Activation of Hot Axle Box Detectors Reserved D. TRAIN MOVEMENTS D1. Normal conditions D2. Degraded conditions Reserved E. ANOMALIES, INCIDENTS AND ACCIDENTS Reserved ANNEX C Safety related communications methodology Introduction The purpose of this document is to set out the rules for safety-related ground-to-mobile and mobile-to-ground communications applicable to information transmitted or exchanged for safety critical situations on the interoperable network and in particular to:  define the nature and structure of the safety-related messages;  define the methodology for voice transmission of those messages. This annex is to serve as the basis:  to enable the Infrastructure Manager to draw up the messages and Books of Forms. These elements shall be addressed to the Railway Undertaking at the same time as the rules and regulations are made available;  for the Infrastructure Manager and the Railway Undertaking to draw up the documents for their staff (Books of Forms), instructions for staff authorising train movements and Appendix 1 to the Drivers Rule Book Manual of communication procedures. The extent to which forms are used and their structure may vary. For some risks the use of forms will be appropriate, whilst for others it will not be appropriate. In the context of a given risk, the Infrastructure Manager shall, acting in compliance with Article 9(3) of 2004/49/EC, decide whether the use of a form is appropriate. A form should only be used if the value of its safety and performance benefits exceeds that of any safety and performance disbenefits. The Infrastructure Managers must structure his communications protocol in a formalised way and in line with the following 3 categories:  urgent (emergency) verbal messages;  written orders;  additional performance messages; To support the disciplined approach to transmission of these messages a Communications Methodology has been developed. 1. Communications methodology 1.1. Elements and principles of the methodology 1.1.1. Standard terminology to be used in the procedures 1.1.1.1. Speech transmission procedure Term transferring the opportunity to speak to the opposite party: over 1.1.1.2. Message receiving procedure  upon receiving a direct message Term confirming that the sent message has been received: received Term used to have the message repeated in the event of poor reception or misunderstanding say again (+ speak slowly)  upon reception of a message that has been read-back Terms used to ascertain whether a read-back message exactly matches the sent message: correct or not: error (+ I say again) 1.1.1.3. Communications breaking procedure  if the message has ended: out  if break is temporary and does not break the connection Term used to keep the other party waiting: wait  if break is temporary but the connection is broken Term used to tell the other party that the communication is going to be broken but will be resumed later on: I call again 1.1.1.4. Cancelling a written order Term used to cancel the written order procedure underway: cancel procedure ¦ If the message is then to subsequently be resumed, the procedure shall be repeated from the start. 1.1.2. Principles to be applied in the event of error or misunderstanding To permit the correction of possible errors during communication, the following rules shall be applied: 1.1.2.1. Errors  error during transmission When a transmission error is discovered by the sender himself, the sender must request cancellation by sending the following procedure message: error (+ prepare new form ¦) or: error + I say again and then send the initial message again.  error during read-back When the sender discovers an error whilst the message is being read back to him, the sender shall send the following procedure messages: error + I say again and send the initial message again. 1.1.2.2. Misunderstanding If one of the parties misunderstands a message he must ask the other party to repeat the message by using the following text: say again (+ speak slowly) 1.1.3. Word, number, time, distance, speed and date spelling code To aid in understanding and expressing messages in different situations, each term must be pronounced slowly and correctly by spelling out any words or names and figures likely to be misunderstood. Examples would be the identifying codes for signals or points. The following spelling rules shall apply: 1.1.3.1. Spelling out of words and letter groups The International Phonetic Alphabet shall be used. A Alpha G Golf L Lima Q Quebec V Victor B Bravo H Hotel M Mike R Romeo W Whisky C Charlie I India N November S Sierra X X-ray D Delta J Juliet O Oscar T Tango Y Yankee E Echo K Kilo P Papa U Uniform Z Zulu F Foxtrot Example: Points A B = points alpha-bravo. Signal Number KX 835 = signal Kilo X-Ray eight three five. The Infrastructure Manager may add further letters, along with a phonetic pronunciation for each letter added, if required by the alphabet of the Infrastructure Managers operating language(s). The Railway Undertaking may add further indications about pronunciation, as it deems necessary. 1.1.3.2. Expression of numbers Numbers shall be spoken digit by digit. 0 Zero 3 Three 6 Six 9 Nine 1 One 4 Four 7 Seven 2 Two 5 Five 8 Eight Example: train 2183 = train two-one-eight-three. Decimals shall be expressed by the word point. Example: 12,50 = one-two-point-five-zero 1.1.3.3. Expression of time The time shall be given in local time, in plain language. Example: 10:52 hours = ten fifty-two. Whilst this is the principle, it would also be acceptable, whenever necessary, for the time to be spelled out digit by digit (one zero five two hours). 1.1.3.4. Expression of distances and speeds Distances shall be expressed in kilometres and speeds in kilometres per hour. Miles may be used if that unit is used on the infrastructure concerned. 1.1.3.5. Expression of dates Dates shall be expressed in the usual manner. Example: 10 December 1.2. Communications structure The voice transmission of safety-related messages shall in principle comprise 2 phases as follows:  identification and request for instructions;  transmission of the message itself and termination of the transmission. The first phase may be cut back or entirely skipped for top priority safety messages. 1.2.1. Rules for identification and requests for instruction To enable the parties to identify one another, define the operational situation and transmit procedural instructions, the following rules shall apply: 1.2.1.1. Identification It is very important that before each communication, other than very urgent top priority safety messages, the persons who are going to communicate identify themselves. Not only is this a polite thing to do it, more importantly, provides a confidence that the person authorising train movements is in communication with the driver of the correct train and the driver knows he is speaking with the correct signalling or control centre. This is especially critical when communication is taking place in areas where communications boundaries overlap. This principle shall apply even after an interruption during transmission. The following messages shall be used for this purpose by the different parties.  by the staff authorising train movements: train ¦(number)this is ¦ Signals(name)  by the driver: ¦ Signals(name)this is train ¦(number) It should be noted that the identification may be followed by an additional information message giving the staff authoring train movements enough details of the situation to determine precisely the procedure that the driver may subsequently be required to follow. 1.2.1.2. Request for instructions Every application of a procedure supported by a written order must be preceded by a request for instructions. The following terms shall be used to request instructions: prepare procedure ¦ 1.2.2. Rules for transmission of written orders and verbal messages 1.2.2.1. Top priority safety messages Due to their urgent and imperative nature, these messages:  may be sent or received while running;  may skip the identification part;  shall be repeated;  shall, as soon as possible, be followed by further information. 1.2.2.2. Written Orders In order to reliably send or receive (at a standstill) the procedural messages contained in the Book or Forms, the following rules shall be followed: 1.2.2.2.1. Message sending The form may be completed prior to transmitting the message so that the full text of the message can be sent in one single transmission. 1.2.2.2.2. Message receiving The receiver of the message must fill in the form contained in the Book of Forms based upon the information given by the sender. 1.2.2.2.3. Read-back All the messages in the Book of Forms shall be read back. 1.2.2.2.4. Acknowledgement of correct read-back Every read-back message shall be followed by an acknowledgement of conformity or non-conformity given by the sender of the message. correct or error + I say again followed by a repeat sending of the initial message 1.2.2.2.5. Acknowledgement Every message received shall be acknowledged positively or negatively as follows: received or negative, say again (+ speak slowly) 1.2.2.2.6. Traceability and verification A unique identification or authorisation number shall accompany all messages initiated from the ground:  if the message concerns an action for which the driver requires a specific authorisation (e.g. passing a signal at danger, ¦): Genehmigung ¦ (number)  in all other cases (e.g. proceeding with caution, ¦): message ¦ (number) 1.2.2.2.7. Reporting Back Every message comprising a request to report back shall be followed by a report. 1.2.2.3. Additional messages Additional messages:  shall be preceded by the identification procedure;  shall be short and precise (limited wherever possible to information to be communicated and where it applies);  shall be read back and followed by an acknowledgement of correct read-back, or not  may be followed by a request for instructions or a request for further information. 1.2.2.4. Information messages with a variable non-predetermined content Information messages with a variable content shall be:  preceded by the identification procedure;  prepared before sending;  read back and followed by an acknowledgement of correct read-back, or not. 2. Procedural Messages 2.1. Nature of the messages Procedural messages are used to send operational instructions associated with appropriate situations represented in the Driver's Rule Book. They comprise the text of the message itself, corresponding to a situation, and a number identifying the message. If the message requires the recipient to report back, the text of the report is also given. These messages use predetermined wording prescribed by the Infrastructure Manager in his operating language and they are presented in the form of pre-prepared forms in either paper format or in computer medium. 2.2. Forms Forms are a formalised medium for communicating procedural messages. These messages are generally those associated with degraded working conditions. Typical examples would be the authority for a driver to pass a signal or an end of movement authority, the requirement to run at reduced speed in a particular area, or to examine the line. There may well be other circumstances that will require the used of such messages. Their purpose is to:  provide a common working document used in real-time by the staff authorising train movements and by the drivers;  provide the driver (especially when working in an unfamiliar or rare environment) with a reminder of the procedure he will required to follow  enable traceability of communications. In order to identify the forms, a unique code word or number relating to the procedure should be developed. This could be based on the potential frequency that a form would be used. If, of all the forms being developed, the likelihood is that the one most often used is the one for passing a signal or EOA at danger, then this one could be numbered 001 and so on. 2.3. Book of Forms Having identified all the forms to be used, the whole set must be collected into a document or a computer medium called the Book of Forms. It is a joint document that will be used by the driver and the staff authorising the movement of trains when they communicate with each other. It is important therefore that the book used by the driver and the one used by the staff authorising the movement of trains are constructed and numbered in the same manner. The Infrastructure Manager is responsible for drawing up the Book of Forms and the forms themselves in his operating language. The Railway Undertaking may add translations of the forms and associated information contained in the Book of Forms, if he thinks that would help his drivers both during training and in real-time situations. The language to be used when transmitting the messages shall always be the operating language of the Infrastructure Manager. The Book of Forms shall comprise two parts.  The first part contains the following items:  a reminder about the utilisation of the Book of Forms;  an index of ground-originated Procedure Forms;  an index of driver-originated Procedure Forms, where appropriate;  the list of situations cross-referencing to which procedure form is to be used;  a glossary giving the situations to which each procedure form applies;  the code for spelling out messages (phonetic alphabet etc.). The second part contains the Procedure Forms themselves. Several examples of each form should be included in the Book of Forms and it is suggested that dividers should be used to separate the sections. The Railway Undertaking may include explanatory text relevant to each form and the situations covered, in the drivers Book of Forms. 3. Additional messages Additional messages are information messages used either:  by the driver to inform the staff authorising train movements or  by the staff authorising train movements to advise the driver of situations of a rare nature and for which therefore a pre-determined form is considered unnecessary, or related to train running or to the technical condition of the train or the infrastructure. To make it easier to describe the situations and construct the information messages, message guidelines, a glossary of railway terminology, a descriptive diagram of the rolling stock being employed and a descriptive statement of the infrastructure equipment (track, traction supply, etc.) might be beneficial. 3.1. Guideline structure for messages These messages may be structured along the following lines: Stage in the communication flow Message element Reason for passing the information Ã¯   for information Ã¯   for action Observation Ã¯   There is Ã¯   I saw Ã¯   I had Ã¯   I hit Position  along the line Ã¯   at ¦ (station name) Ã¯   ¦ (characteristic point) Ã¯   at mile post/kilometre point ¦ (number)  in respect to my train Ã¯   power car ¦ (number) Ã¯   trailer car ¦ (number) Nature  object  person ¦ (see glossary) State  static Ã¯   standing on Ã¯   lying on Ã¯   fallen on  moving Ã¯   walking Ã¯   running Ã¯   towards Location with respect to the tracks These messages may be followed by a request for instructions. The elements of the messages are provided in both the language chosen by the Railway Undertaking and in the operating language(s) of the Infrastructure Managers concerned. 3.2. Glossary of Railway Terminology The Railway Undertaking shall produce a glossary of railway terminology for each network over which his trains operate. It shall supply the terms in regular use in the language chosen by the Railway Undertaking and in the operating language of the Infrastructure Manager(s) whose infrastructure is worked over. The glossary shall be composed of two parts:  a listing of terms by subject matter;  a listing of the terms in alphabetical order. 3.3. Descriptive diagram of the rolling stock If the Railway Undertaking feels it would benefit his operation a descriptive diagram of the rolling stock used shall be prepared. It should list the names of the various components that may be the subject of communications with the different Infrastructure Managers concerned. It should include the common names for the standard terms in the language chosen by the Railway Undertaking and in the operating language of the Infrastructure Manager(s) whose infrastructure is worked over. 3.4. Descriptive statement of the characteristics of the infrastructure equipment (track, traction supply, etc.) If the Railway Undertaking feels it would benefit his operation a descriptive statement of the characteristics of the infrastructure equipment (track, traction supply, etc.) on the route worked over shall be prepared. This shall show the names of the various components that may be the subject of communications with the Infrastructure Manager(s) concerned. It should include the common names for the standard terms in the language chosen by the Railway Undertaking and in the operating language of the Infrastructure Manager(s) whose infrastructure is worked over. 4. Type and structure of verbal messages 4.1. Emergency messages Emergency messages are intended to give urgent operational instructions that are directly linked with the safety of the railway. To avoid any risk of misunderstanding, messages must always be repeated once. Classified according to need, the main messages which can be sent are indicated hereafter. The Infrastructure Manager may, in addition, define other emergency messages according to the needs of his operation. Emergency messages may be followed by a Written Order (see Subsection 2). The type of text that goes to form Emergency messages must be included in Appendix 1 Manual of communications procedures to the Drivers Rule Book and in the documentation issued to staff authorising train movements. 4.2. Messages sent either by the ground or the driver  Need to stop all trains: The need to stop all trains must be transmitted by means of an acoustic signal; if this is not available the following phrase must be used: Emergency, stop all trains Information on location or area is, if necessary, specified in the message. In addition, this message is to be quickly complemented, if possible, by the reason, the location of the emergency and the train's identification: Obstruction Or Fire Or ¦ (other reason) on line ¦ at ¦ (km) (name) Driver of train ¦ (number)  Need to stop a particular train: Train ¦ (on line/track) (number) (name/number) Emergency stop In this circumstance the name or number of the line or track on which the train is running may be used to complement this message. 4.3. Messages issued by the driver  Need to cut the traction power supply: Emergency current isolation This message is to be quickly complemented, if possible, by the reason, the location of the emergency and the train's identification: At ¦ (km) on ¦ line/track (name/number) between ¦ and ¦ (station) (station) Reason ¦ Driver of train ¦ (number) In this circumstance the name or number of the line or track on which the train is running may be used to complement this message. ANNEX D Information to which the Railway Undertaking must have access in connection with the route(s) over which he intends to operate PART 1. GENERIC INFORMATION REGARDING THE INFRASTRUCTURE MANAGER 1.1. Name (s)/Identity of Infrastructure Manager(s) 1.2. Country (or Countries) 1.3. Brief description 1.4. List of general operational rules and regulations (and how to obtain them) PART 2. MAPS AND DIAGRAMS 2.1. Geographic map 2.1.1. Routes 2.1.2. Principal locations (stations, yards, junctions, freight terminals) 2.2. Line diagram Information to be included on diagrams, supplemented as necessary by text. Where a separate station/yard/depot diagram is provided then information on line diagram may be simplified 2.2.1. Indication of distance 2.2.2. Identification of running lines, loops, sidings and catch/trap points 2.2.3. Connections between running lines 2.2.4. Principal locations (stations, yards, junctions, freight terminals) 2.2.5. Location and meanings of all fixed signals 2.3. Station/Yard/Depot diagrams (N.B. applies only to locations available to interoperable traffic) Information to be identified on location specific diagrams, supplemented as necessary by text 2.3.1. Name of location 2.3.2. Location identity code 2.3.3. Type of location (passenger terminal, freight terminal, yard, depot) 2.3.4. Location and meanings of all fixed signals 2.3.5. Identification and plan of tracks, including catch/trap points 2.3.6. Identification of platforms 2.3.7. Length of platforms 2.3.8. Height of platforms 2.3.9. Identification of sidings 2.3.10. Length of sidings 2.3.11. Availability of shore electric supply 2.3.12. Distance between the edge of the platform and the centre of the track, parallel to the running surface 2.3.13. (For passenger stations) Availability of access for disabled persons PART 3. SPECIFIC LINE SEGMENT INFORMATION 3.1. General Characteristics 3.1.1. Country 3.1.2. Line segment identification code: national code 3.1.3. Line segment extremity 1 3.1.4. Line segment extremity 2 3.1.5. Times of opening for traffic (times, days, special arrangements for holidays) 3.1.6. Lineside indications of distance (frequency, appearance and positioning) 3.1.7. Type of traffic (mixed, passenger, freight, ¦) 3.1.8. Maximum permissible speed(s) 3.1.9. Any other information which is necessary for safety reasons 3.1.10. Specific local operational requirements (including any special staff competences) 3.1.11. Special restrictions for dangerous goods 3.1.12. Special loading restrictions 3.1.13. Model of temporary works notice (and way to obtain it) 3.1.14. Indication that Line segment is congested (art. 22 of 2001/14/EC) 3.2. Specific Technical Characteristics 3.2.1. EC verification for Infrastructure TSI 3.2.2. Date of putting into service as an interoperable line 3.2.3. List of possible specific cases 3.2.4. List of possible specific derogations 3.2.5. Track gauge 3.2.6. Structure gauge 3.2.7. Maximum axle load 3.2.8. Maximum load per linear metre 3.2.9. Transversal track forces 3.2.10. Longitudinal track forces 3.2.11. Minimum radius of curvature 3.2.12. Gradient percentage 3.2.13. Gradient location 3.2.14. For brake system that does not use wheel-rail adhesion, accepted braking effort 3.2.15. Bridges 3.2.16. Viaducts 3.2.17. Tunnels 3.2.18. Comments 3.3. Energy subsystem 3.3.1. EC verification for Energy TSI 3.3.2. Date of putting into service as an interoperable line 3.3.3. List of possible specific cases 3.3.4. List of possible specific derogations 3.3.5. Type of power supply system (e.g. none, overhead, 3rd rail) 3.3.6. Power supply system frequency (e.g. AC, DC) 3.3.7. Minimum voltage 3.3.8. Maximum voltage 3.3.9. Restriction related to power consumption of specific electric traction unit(s) 3.3.10. Restriction related to the position of Multiple Traction unit(s)s to comply with contact line separation (position of pantograph) 3.3.11. How to obtain electrical isolation 3.3.12. Contact wire height 3.3.13. Permissible contact wire gradient in relation to the track and the variation of the gradient 3.3.14. Type of pantographs approved 3.3.15. Minimum static force 3.3.16. Maximum static force 3.3.17. Location of neutral sections 3.3.18. Information on operation 3.3.19. Lowering of pantographs 3.3.20. Conditions applying with regard to regenerative braking 3.3.21. Maximum allowable train current 3.4. Control-Command and Signalling subsystem 3.4.1. EC verification for CCS TSI 3.4.2. Date of putting into service as an interoperable line 3.4.3. List of possible specific cases 3.4.4. List of possible specific derogations ERTMS/ETCS 3.4.5. Level of application 3.4.6. Optional functions installed lineside 3.4.7. Optional functions required on board 3.4.8. Software version number 3.4.9. Placing-in-service date of this version ERTMS/GSM-R RADIO 3.4.10. Optional functions as specified in FRS 3.4.11. Version number 3.4.12. Placing-in-service date of this version FOR ERTM/ETCS LEVEL 1 WITH INFILL FUNCTION 3.4.13. Technical implementation required for rolling stock CLASS B TRAIN PROTECTION, CONTROL AND WARNING SYSTEM(S) 3.4.14. National rules for operating class B systems (+ way to obtain them) LINE SYSTEM 3.4.15. Responsible Member State 3.4.16. System name 3.4.17. Software Version number 3.4.18. Placing-in-service date of this version 3.4.19. End of period of validity 3.4.20. Need for more than one system active simultaneously 3.4.21. On-board system CLASS B RADIO SYSTEM 3.4.22. Responsible Member State 3.4.23. System name 3.4.24. Version number 3.4.25. Placing-in-service date of this version 3.4.26. End of period of validity 3.4.27. Special conditions to switch over between different class B train protection, control and warning systems 3.4.28. Special technical conditions required to switch over between ERTMS/ETCS and Class B Systems 3.4.29. Special conditions to switch over between different radio systems TECHNICAL DEGRADED MODES OF: 3.4.30. ERTM/ETCS 3.4.31. Class B train protection, control and warning system 3.4.32. ERTM/GSM-R 3.4.33. Class B radio system 3.4.34. Line side signalling SPEED RESTRICTIONS RELATED TO BRAKING PERFORMANCE 3.4.35. ERTM/ETCS 3.4.36. Class B train protection, control and warning systems NATIONAL RULES FOR FUNCTIONING CLASS B SYSTEM 3.4.37. National rules linked to braking performance 3.4.38. Other national rules, e.g.: data corresponding with UIC leaflet 512 (8th edition of 1.1.79 and 2 Amendments) EMC SUSCEPTIBILITY OF INFRASTRUCTURE-SIDE CONTROL-COMMAND AND SIGNALLING 3.4.39. Requirement to be specified according to European Standards 3.4.40. Permissibility to use Eddy-current brake 3.4.41. Permissibility to use magnetic brake 3.4.42. Requirements for technical solutions concerning implemented derogations 3.5. Traffic Operation and Management Subsystem 3.5.1. EC verification for OPE TSI 3.5.2. Date of putting into service as an interoperable line 3.5.3. List of possible specific cases 3.5.4. List of possible specific derogations 3.5.5. Language used for safety critical communications with infrastructure manager staff 3.5.6. Special climatic conditions and associated arrangements ANNEX E Language and communication level Oral competence in a language can be subdivided into five levels: Level Description 5  can adapt the way he/she speaks to any interlocutor  can put forward an opinion  can negotiate  can persuade  can give advice 4  can cope with totally unforeseen situations  can make assumptions  can express an argued opinion 3  can cope with practical situations involving an unforeseen element  can describe  can keep a simple conversation going 2  can cope with simple practical situations  can ask questions  can answer questions 1  can talk using memorised sentences This annex is a provisional position. A more detailed piece of work is being prepared and will be available for a future revision of this TSI and which will match the proposals in the CR OPE TSI. There are also plans to incorporate a tool to be used when assessing the level of competence of an individual. This will be made available in a future version of this TSI. ANNEX F Informative and not mandatory Traffic Operation and Management Subsystem assessment guidelines (The use of the expression Member State when taken in the context of this module means the Member State or other body appointed by them, undertaking the assessment.) 1. This annex sets out guidelines to facilitate assessments by Member States to confirm that the operational process(es) proposed:  complies with this TSI and demonstrates that the essential requirements (1) of Directive 96/48/EC (and any amendments included in Directive 2004/50/EC) have been met,  complies with the other regulations as appropriate, including Directive 2004/49/EC, and may be placed into service. 2. The Infrastructure Manager or Railway Undertaking concerned must supply the Member State with appropriate documentation (as described in clause 3 below) describing the new or amended operations process(es). The documentation supplied about the conception and development of the new or amended operational process(es) must be sufficiently detailed so as to enable the Member State to understand the rationale behind the proposal. Additionally, where subsystems are being upgraded or renewed, the submission must also include feedback of operational experience. The documentation may be supplied in either paper or computer medium format (or a combination of both). The Member State may request further copies if needed for carrying out the assessment. Details of assessment 3.1. The documentation describing the operational process(es) concerned should contain at least the following elements:  a general description of the Infrastructure Managers or Railway Undertakings operations organisation (overview of the management/supervision and functionality), together with a detail of the conditions and the framework within which the operations process(es) to be assessed shall be used and operated;  details of all relevant operational processes required to be carried out (typically procedures, instructions, computer programs, etc.);  a description of how the operations process(es) concerned shall be implemented, used and controlled, including an analysis of any specific equipment to be used;  details of the people who will be affected by the operational process(es), the training and/or briefing that will take place and any assessment of risk to personal exposure to which the people might be subjected;  a procedure for how subsequent amendments and updates to the operations process(es) will be managed (NOTE: this does not included any future major changes or new process(es)  in this case, a new submission under these guidelines would be applicable);  diagram showing how necessary feedback information (and all other information relating to the operation) flows into, out of and around the Infrastructure Managers or Railway Undertakings operations organisation to support the relevant operation processes;  descriptions, explanations and all the records necessary for understanding the conception and development of the new or amended operations process(es) concerned (NOTE: for Safety Critical processes, this should include an assessment of the risks associated with implementing the new/amended process(es));  demonstration of compliance between of the operation process(es) concerned with the requirements of the TSI; The following elements should also be supplied, where relevant:  a list of the specifications or European standards, against which the relevant operation processes of the subsystem have been validated and the evidence of this conformity;  evidence of conformity with other regulations deriving from the treaty (including certificates);  specific conditions or restrictions of relevant operation processes 3.2. The Member State shall:  identify the relevant provisions of the TSI, with which operations process(es) concerned must comply;  check that the documentation supplied is complete and in accordance with clause 3.1;  examine the documentation supplied and evaluate whether:  the operations process(es) concerned comply with the relevant requirements of the TSI;  the conception and development of the new or revised operations process(es) (including any assessment of risks) are robust and have been managed in a controlled manner;  the arrangements for implementation and subsequent use/control of the operations process(es) will ensure continued compliance with the relevant TSI requirements;  document (in an assessment report, see Clause 4 below) its findings with regards to compliance of the operations process(es) with the TSI provisions. 4. The assessment report shall include at least the following information:  details of the Infrastructure Manager/Railway Undertaking concerned,  description of operations process(es) that have been assessed, including details of any specific procedures, instructions, computer programs concerned;  description of those elements relating to the control and use of the operations process(es) concerned, including monitoring, feedback and adjustment,  any subsidiary inspection and audit reports drawn up in connection with the assessment  confirmation that the operations process(es) concerned and their conditions of implementation will ensure compliance with the appropriate requirements stated in the relevant sections of the TSI, including any reservations remaining at the conclusion of the assessment.  A statement of any conditions and limits (including any appropriate restrictions to address any reservations) for implementing the relevant operations process(es),  name and address of the Member State involved in the assessment and date of the completion of the report. If the Infrastructure Manager/Railway Undertaking is denied authorisation/certification to implement the relevant operation processes on the basis of the assessment report, the Member State must provide detailed reasons for such denial in accordance with Directive 2004/49/EC. (1) The essential requirements are reflected in the technical parameters, interfaces and performance requirements set out in Chapter 4 of the TSI. ANNEX G Informative and not mandatory List of elements to be verified for each basic parameter This Annex is at an early stage of development and requires further work; it is included as a working draft. In association with the certification and authorisation processes described in Articles 10 and 11 of Directive 2004/49/EC, this annex outlines the following supporting information:  A  an item that is of an organisational or principals nature and should be included in the Safety Management System  B  an item that is a detailed procedure or operational process in support of the organisational principals in the SMS and which is only applicable within the Member State Parameters to be assessed Elements to be verified for each parameter TSI reference Applicable to A/B RU IM Documentation for Drivers Process for compilation of Driver's Rule Book (including language translation [where appropriate] and validation process) 4.2.1.2.1 X A Process for IM to provide RU with appropriate information 4.2.1.2.1 X A Content of Driver's Rule Book includes minimum requirements of this TSI and specific procedures required by IM 4.2.1.2.1 X B Process for compilation of Driver's Route Book (and validation process) 4.2.1.2.2.1 X A Content of Driver's Route Book includes minimum requirements of this TSI 4.2.1.2.2.1 X B Process for IM to advise RU of changes to operational rules/information 4.2.1.2.2.2 X A Process for grouping changes into a dedicated document 4.2.1.2.2.2 X A Process for advising drivers in real time of changes 4.2.1.2.2.3 X A Process for providing drivers with train schedule information 4.2.1.2.3 X A Process for providing drivers with rolling stock information 4.2.1.2.4 X A Process for compilation of location-specific rules and procedures (including validation process) ground staff 4.2.1.3 X B Documentation for IM's staff authorising train movements Process for safety-related communication between IM and RU staff 4.2.1.4 X A Safety-related communication between RU and IM staff Process for ensuring that staff apply the operational communication methodology as specified in annex C of this TSI 4.2.1.5, 4.6.1.3.1 X A X A Train Visibility Process for ensuring front end illumination of trains complies with the requirements of this TSI 4.2.2.1.2, 4.3.3.4.1 X A Train Audibility Process for ensuring audibility of trains complies with the requirements of this TSI 4.2.2.2, 4.3.3.5 X A Vehicle Identification Process to demonstrate compliance with Annex P of this TSI 4.2.2.3 X A Requirements for passenger vehicles Process to demonstrate compliance with the requirements of this TSI 4.2.2.4 X A Train composition Process for compilation of Train Composition Rules (including validation process) 4.2.2.5 X A Content of Train Composition Rules includes minimum requirements specified in this TSI 4.2.2.5 X B Braking requirements Process for ensuring provision of route related information required for brake performance calculations or provision of the actual performance required 4.2.2.6.2 X A Process for calculation or provision of brake performance required (Braking Rules) 4.2.2.6.2, 4.3.2.1 X B Responsibility to ensure that the train is in running order Definition of the safety-related on-train equipment required to ensure train safe to run 4.2.2.7.1 X B Process for ensuring that any modification to the characteristics of the train affecting its performance are identified, and that this information is provided to IM 4.2.2.7.1 X A Process to ensure that train running information is made available to IM prior to departure 4.2.2.7.2 X A Train Planning Process of ensuring RU provides required data to IM when requesting a train path 4.2.3.1 X A Identification of Trains Process for assigning unique and unambiguous train identification numbers 4.2.3.2 X A Departure Procedures Definition of pre-departure checks and tests 4.2.3.3.1 X B Process for reporting factors that could affect train running 4.2.3.3.2 X A Traffic Management Provision of means of recording real time information, including minimum data required by this TSI 4.2.3.4.1 X B Definition of procedures for control and supervision of traffic operation 4.2.3.4.2.1 X B Process of ensuring management of changes in line conditions and train characteristics 4.2.3.4.2 X B Process for indication of estimated time a train is to be handed over from IM to IM 4.2.3.4.2.2 X B Dangerous Goods Process of ensuring supervision of dangerous goods, including minimum requirements of this TSI 4.2.3.4.3 X A Operational Quality Process to monitor efficient operation of all concerned services and communicate trends to all relevant IMs and RUs 4.2.3.4.4 X B X B Data Recording List of data to be recorded outside the train includes minimum list of items required by this TSI 4.2.3.5.1 X A List of data to be recorded inside the train includes minimum list of items required by this TSI 4.2.3.5.2, 4.3.2.3 X A Degraded Operation Process for informing other users of disturbances likely to cause disruption of services 4.2.3.6.2 X A X A Definition of instructions to be given from IM to train drivers in times of service disruption 4.2.3.6.3 X B Definitions of appropriate measures to address service disruption scenarios identified, including minimum requirements listed in this TSI 4.2.3.6.4 X B Managing an Emergency Situation Process to define and publish contingency measures to manage emergency services 4.2.3.7 X A Process for provision of emergency and safety instructions for passengers 4.2.3.7 X A Aid to traincrew in the event of major incident Process to assist traincrew in degraded situations in order to avoid delays 4.2.3.8 X A Professional and Linguistic Competence Process for assessing professional knowledge according to minimum requirements of this TSI 4.6.1.1 X A X A Definition of competence management system to ensure staff's ability to put knowledge into practice according to minimum requirements of this TSI 4.6.1.2 X A X A Process for assessing linguistic ability to meet minimum requirements of this TSI 4.6.2 X A X A Definition of the assessment process for train crew, including: Basic competences, procedures and languages Route knowledge Rolling stock knowledge Special competence (e.g. long tunnels) 4.6.3.1, 4.6.3.2.3 X A X A Definition of a training and competence needs analysis for staff with safety-critical duties, to take into account minimum requirements of this TSI 4.6.3.2 X A X A Health and Safety Conditions Process for ensuring medical fitness of staff, including controls of affects of drugs and alcohol on operational performance 4.7.1 X A X A Determination of criteria for: Approval of occupational doctors and medical organisations Approval of psychologists Medical and psychological examination 4.7.2, 4.7.3, 4.7.4 X A X A Determination of medical requirements, including  General health  Vision  Hearing  Pregnancy (drivers) 4.7.5 X A X A Special requirements for drivers:  Vision  Hearing/speaking requirements  anthropometrics 4.7.6 X A ANNEX H Minimum elements relevant to professional competence for the task of driving a train 1. GENERAL REQUIREMENTS  This Annex, which must be read in conjunction with Subsections 4.6 and 4.7 of this TSI and the requirements of the SRT TSI, is a list of the elements that are deemed to be relevant to the task of driving a train on the high speed lines of the TEN. It should be noted that whilst this document is as complete as it can be in terms of a generally applicable list, there will be additional items, of a local/national nature, that will also need to be considered.  The expression professional competence, when taken within the context of this TSI, refers to those elements that are important to ensuring that operational staff are trained and able to understand and discharge the elements of the task.  Rules and procedures apply to the task being performed and to the person carrying out the task. These tasks may be carried out by any authorised competent person irrespective of any name, job title or grade used in rules or procedures or by the individual company.  Any authorised competent person must carry out all rules and procedures related to the task being performed. 2. PROFESSIONAL KNOWLEDGE Any authorisation requires a successfully passed initial examination and provisions for ongoing assessment and training as described in Subsection 4.6. 2.1. General professional knowledge  General principles of safety management within the railway system, relevant to the task, including interfaces with other subsystems  General conditions relevant to the safety of passengers and/or cargo and persons on or about the railway track  Conditions of health and safety at work  General principles of security of the railway system  Personal safety including when leaving the driving cab on the running line  Train composition (as required by the company)  Knowledge of electrical principles in respect to rolling stock and the infrastructure. 2.2. Knowledge of operational procedures and safety systems applied to the infrastructure to be used  Operational procedures and safety rules  Control command and signalling system including related cab signalling indications  Regulations for train driving in normal, degraded and emergency conditions  Communications protocol and formalised messaging procedure including use of communication equipment  The different roles and responsibilities of persons involved in the operation process  Documents and other information related to the task including additional advice on current conditions e.g. regarding speed limits or temporary signalling received before departure 2.3. Knowledge of rolling stock  Traction unit equipment relevant to the driving task:  Constituent parts and their purpose  Communication and emergency equipment  Control devices and indicators placed at the disposal of the driver and which concern traction, braking and traffic safety related elements.  Vehicle equipment relevant to the driving task:  Constituent parts and their purpose  Control devices and indicators placed at the disposal of the driver which concern braking and traffic safety related elements  Meaning of markings on the inside and outside of vehicles and the symbols used for the transportation on dangerous goods. 3. ROUTE KNOWLEDGE Route knowledge comprises the specific knowledge and/or experience of the individual characteristics of a route that a driver needs to have before being permitted to drive a train over it on his own responsibility. It comprises the knowledge that is needed in addition to information given by signals and documents such as timetables and other on board documents and in addition to knowledge of operations and safety rules applying to the route and as specified in clause 2.2 of this Annex. Route knowledge covers in particular:  The conditions of operation such as: signalling and control and communications  Knowledge of the location of signals, steep gradients, and level crossings  Points of transition between different operating systems or power supplies  The type of traction power supply on the line concerned including location of neutral sections  Local operating and emergency arrangements  Stations and stopping points  Local installations (depots, sidings, ¦) as required by the company. 4. ABILITY TO PUT THE KNOWLEDGE INTO PRACTISE The staff undertaking train driving duties must be capable of carrying out the following tasks (as appropriate to the companys activities) 4.1. Prepare for duty  Identify the characteristics of the work to be done including any corresponding documents  Ensure that documents and necessary equipment are complete  Verify any requirements set out in the on board documents 4.2. Prior to departure, perform the required tests, checks and verifications on the traction unit 4.3. Take part in checking the operation of the brakes on the train  Check before departure, based on the relevant documents, if the available brake performance complies with what is required for the train and the route it is to travel over.  Contribute to the brake tests as required by relevant operation rules and verify the correct working of the brake system 4.4. Drive the train respecting the appropriate safety regulations, driving rules and timetable  Start movement of the train only if all requirements provided  especially train data  in the relevant rules are met.  Observation of track side signals and in-cab devices, understanding them immediately and correctly and react accordingly while running the train.  Take into account the speed limit of the train in relation to the type of train, the characteristics of the line, the traction unit and any information the driver is provided with before departure. 4.5. Act and report in accordance with the applicable rules in case of irregularities or defects either of lineside installations or rolling stock 4.6. Apply measures relating to operational incidents and accidents, particularly those relating to train protection and to fire or dangerous goods  Initiate all appropriate measures to protect passengers and other persons that could be endangered. Provide necessary information and take part in the evacuation of passengers as required  Inform the Infrastructure Manager as appropriate.  Communication with on-board staff (as required by the Railway Undertaking).  Apply the special rules related to the transport of dangerous goods. 4.7. Determine the conditions to continue to run after incidents affecting the rolling stock  Decide dependent on the operational procedures and on the basis of personal examination or external advice, if the train is able to continue to run and what kind of conditions must be observed.  Communicate to the Infrastructure Manager as required by the operational rules 4.8. Park the train and, once stationary, take all required measures to ensure the train remains stationary 4.9. Communicate with the Infrastructure Managers staff on the ground 4.10. Report any unusual occurrences concerning the operation of the train, the conditions of the infrastructure etc.  If required this report must be made in writing, in the language chosen by the Railway Undertaking. ANNEX I Not used ANNEX J Minimum elements relevant to professional competence for the tasks associated with accompanying trains 1. GENERAL REQUIREMENTS  This Annex, which must be read in conjunction with Subsections 4.6 and 4.7 of this TSI and the requirements of the SRT TSI, is a list of the elements that are deemed to be relevant to the task of accompanying a train on the high speed lines of the TEN. It should be noted that whilst this document is as complete as it can be in terms of a generally applicable list, there will be additional items, of a local/national nature, that will also need to be considered.  The expression professional competence, when taken within the context of this TSI, refers to those elements that are important to ensuring that operational staff are trained and able to understand and discharge the elements of the task.  Rules and procedures apply to the task being performed and to the person carrying out the task. These tasks may be carried out by any authorised competent person irrespective of any name, job title or grade used in rules or procedures or by the individual company.  Any authorised competent person must carry out all rules and procedures related to the task being performed. 2. PROFESSIONAL KNOWLEDGE Any authorisation requires a successfully passed initial examination and provisions for ongoing assessment and training as described in Subsection 4.6. 2.1. General professional knowledge  General principles of safety management within the railway system, relevant to the task, including interfaces with other subsystems  General conditions relevant to the safety of passengers and/or cargo (incuding the carriage of dangerous goods) and persons on or about the railway track  Conditions of health and safety at work  General principles of security of the railway system  Personal safety including when leaving the train on the running line  First aid where staff is required to administer first aid as part of their duties 2.2. Knowledge of operational procedures and safety systems applied to the infrastructure to be used  Operational procedures and safety rules  Control command and signalling system  Communications protocol and formalised messaging procedure including use of communication equipment 2.3. Knowledge of rolling stock  Passenger vehicle interior equipment:  Repairing minor defects within the passenger areas of rolling stock, as required by the Railway Undertaking 2.4. Knowledge of the route  Operational arrangements (such as the method of train despatch) at individual locations (signalling, station equipment etc.)  Stations at which passengers may alight or join  Local operating and emergency arrangements specific to the line(s) of route 3. ABILITY TO PUT THE KNOWLEDGE INTO PRACTISE  Checks before departure, including brake tests and correct closure of the doors.  Departure processes  Communication with passengers especially in relation to circumstances involving passenger safety.  Degraded operations  Assess the potential of a defect within the passenger areas and react according to rules and procedures  Protection and warning measures as required by the rules and regulations or in assistance to the driver  Train evacuation and passenger safety especially if they are required to be on or near the line.  Communicate with the Infrastructure Managers staff when assisting the driver or during an evacuation incident.  Report any unusual occurrences concerning the operation of the train, the condition of the rolling stock and the safety of passengers. If required these reports must be made in writing, in the language chosen by the Railway Undertaking. ANNEX K Not used ANNEX L Minimum elements relevant to professional competence for the task of preparing trains 1. GENERAL REQUIREMENTS  This Annex, which must be read in conjunction with Subsection 4.6, is a list of the elements that are deemed to be relevant to the task of preparing a train on the that will operate in the high speed lines of the TEN. It should be noted that whilst this document is as complete as it can be in terms of a generally applicable list, there will be additional items, of a local/national nature, that will also need to be considered.  The expression professional competence, when taken within the context of this TSI, refers to those elements that are important to ensuring that operational staff are trained and able to understand and discharge the elements of the task.  Rules and procedures apply to the task being performed and to the person carrying out the task. These tasks may be carried out by any authorised competent person irrespective of any name, job title or grade used in rules or procedures or by the individual company.  Any authorised competent person must carry out all rules and procedures related to the task being performed. 2. PROFESSIONAL KNOWLEDGE Any authorisation requires a successfully passed initial examination and provisions for ongoing assessment and training as described in Subsection 4.6. 2.1. General professional knowledge  General principles of safety management within the railway system, relevant to the task, including interfaces with other subsystems  General conditions relevant to the safety of passengers and/or cargo including the carriage of dangerous goods and exceptional loads  Conditions of health and safety at work  General principles of security of the railway system  Personal safety when on or in the vicinity of rail lines  Communications protocol and formalised messaging procedure including use of communication equipment 2.2. Knowledge of operational procedures and safety systems applied to the infrastructure to be used  Working of trains in normal, degraded and emergency conditions  Operational procedures at individual locations (signalling, station/depot/yard equipment) and safety rules  Local operating arrangements 2.3. Knowledge of train equipment  Purpose and use of wagon and vehicle equipment  Identification of and arranging for technical inspections. 3. ABILITY TO PUT THE KNOWLEDGE INTO PRACTISE  Application of train composition rules, train braking rules, train loading rules etc. to ensure the train is in running order  Understanding of marking and labels on vehicles  Process for determining and making train data available  Communication with train crew  Communication with staff responsible for controlling the movement of trains  Degraded operations especially as it affects the preparation of trains  Protection and warning measures as required by the rules and regulations or local arrangements at the location in question  Actions to be taken in respect to incidents involving the carriage of dangerous goods (where relevant) ANNEX M Not used ANNEX N Informative and not mandatory Implementation Guidelines The table below is informative and lists clauses from Chapter 4 and identifies a likely trigger for each of them. Chapter 4 section Work required by IM/RU to comply with requirements Typical Trigger 4.2.1.2.1 Rule Book RU  Production/revision of a document or a computer medium containing necessary operational procedures for working over IM's network Change to network operational instructions 4.2.1.2.2.1 Preparation of the Route Book RU  Production/revision of a document or a computer medium containing a description of the lines over which they will operate Change to network infrastructure (e.g. junction re-modelling, re-signalling) resulting in amended route information 4.2.1.2.2.2 Modified Elements RU  Definition/revision of procedure(s) whereby a document or computer medium is provided to drivers to inform them of any [route] elements modified Change to RU's operational safety management system, resulting in amended roles and responsibilities 4.2.1.2.2.3 Informing the driver in real time IM  Definition/revision of procedure(s) for advising drivers in real time about all modifications to [route] safety arrangements Change to IM's or RU's organisational structure, resulting in amended roles and responsibilities 4.2.1.2.3 Timetables RU  Definition/revision of procedure(s) for providing drivers with timetable information, in paper or electronic format Change to RU's operational safety management system, resulting in amended roles and responsibilities Implementation of new (electronic) traffic management system 4.2.1.2.4 Rolling Stock RU  Production/revision of a document or a computer medium containing necessary operational procedures associated with working of rolling stock during degraded situations. Change to RU's operational safety management system, resulting in amended roles and responsibilities Implementation of new/modified rolling stock 4.2.1.3 Documentation for RU staff other than drivers RU  Production/revision of a document or a computer medium containing necessary operational procedures for staff other than drivers working on or over IM's network Change to RU's operational safety management system, resulting in amended roles and responsibilities Change to network infrastructure resulting in amended route information or introduction of new/modified rolling stock 4.2.1.4 Documentation for IM staff authorising train movements IM  Production/revision of a document or a computer medium containing network operational procedures, including communications protocol and the Book of Forms Change to network operational arrangements as a result of an identified improvement action (e.g. inquiry recommendation) Change to network infrastructure resulting in amended operational arrangements 4.2.1.5 Safety-related communication between RU and IM staff IM/RU  Document/computer mediums referred to in 4.2.1.2.1, 4.2.1.3 & 4.2.1.4 to include operational communication methodology as specified in annex C of the TSI In conjunction with 4.2.1.2.1, 4.2.1.3 & 4.2.1.4 4.2.2.1.2 Train Visibility (Front End) RU  Definition/revision of procedure(s) for drivers and/or other operational staff to ensure correct front end illumination Change to RU's operational safety management system, resulting in amended roles and responsibilities Implementation of new/modified rolling stock 4.2.2.4 Requirements for passenger vehicles RU  Definition/revision of procedure(s) to ensure that passenger vehicles are in compliance with the requirements of this TSI Implementation of new/modified passenger vehicles Change to network operational rules affecting passenger vehicles 4.2.2.5 Train composition RU  Definition/revision of procedure(s) to ensure that the trains is in compliance with the allocated path Change to RU's operational safety management system, resulting in amended roles and responsibilities Change to network operational rules affecting train composition New/altered infrastructure, signalling or implementation of new (electronic) traffic management system 4.2.2.6.1 Minimum requirements of the braking system RU  Definition/revision of procedure(s) for operational staff to ensure that vehicles in train comply with braking requirements Change to RU's operational safety management system, resulting in amended roles and responsibilities 4.2.2.6.2 Brake performance IM  Definition/revision of procedure(s) for supplying RU's with braking performance information Change to IM's operational safety management system, resulting in amended roles and responsibilities RU  Production/revision of a document or a computer medium containing braking rules for its staff to follow, taking into account geography of route(s), allocated pathway and development of ERTMS/ETCS Change to RU's operational safety management system, resulting in amended roles and responsibilities Change to network operational rules affecting braking rules New/altered infrastructure, signalling or implementation of new (electronic) traffic management system Implementation of new/modified rolling stock 4.2.2.7.1 Ensuring that the train is in running order (General Requirements) RU  Definition/revision of procedure(s) for operational staff to ensure that vehicles are in running order, including advising IM of changes that may affect running performance and running in degraded mode. Change to RU's operational safety management system, resulting in amended roles and responsibilities 4.2.2.7.2 Data required RU  Definition/revision of procedure(s) to ensure that train running information is made available to IM prior to departure Change to RU's operational safety management system, resulting in amended roles and responsibilities Implementation of new (electronic) traffic management system 4.2.3.2 Identification of Trains IM  Definition/revision of procedure(s) for assigning unique and unambiguous train identification numbers Change to IM's or RU's train planning system, resulting in amended roles and responsibilities Implementation of new (electronic) traffic management system 4.2.3.3.1 Checks & tests before departure RU  Definition/revision of checks and tests that must be undertaken before departure Change to RU's operational safety management system, resulting in amended roles and responsibilities 4.2.3.3.2 Informing IM of train's operational status RU- Definition/revision of procedure(s) for reporting rolling stock-related factors that could affect train running Change to IM's or RU's operational safety management system, resulting in amended roles and responsibilities Implementation of new (electronic) traffic management system 4.2.3.4.1 Traffic Management General Requirements IM  Definition/revision of procedure(s) for control and supervision of traffic operation, including interface with any additional processes required by RU's Change to IM's or RU's operational safety management system, resulting in amended roles and responsibilities Implementation of new (electronic) traffic management system 4.2.3.4.2 Train Reporting IM  Definition/revision of procedure(s) for train position reporting, including real time recording of arrivals/departures and predicted hand over times to other IM's. Change to IM's traffic management system, resulting in amended roles and responsibilities Implementation of new (electronic) traffic management system 4.2.3.4.3 Dangerous Goods RU  Definition/revision of procedure(s) for supervising the transport of dangerous goods, including provision of information required by IM. Change to IM's or RU's operational safety management system, resulting in amended roles and responsibilities 4.2.3.4.4 Operational Quality IM/RU  Documented procedures, describing internal processes for monitoring and review of operational performance and identifying improvement actions to improve network efficiency. Change to IM's or RU's traffic management system, resulting in amended roles and responsibilities Implementation of new (electronic) traffic management system, including performance monitoring 4.2.3.5.1 Recording of Supervision data outside the train IM  Definition/revision of procedure(s) for recording the required data, and storage and access arrangements Change to IM's operational safety management system, resulting in amended roles and responsibilities Change to network infrastructure resulting in new/amended monitoring equipment 4.2.3.5.2 Recording of Supervision data on-board the train RU  Definition/revision of procedure(s) for recording the required data, and storage and access arrangements Change to RU's operational safety management system, resulting in amended roles and responsibilities Implementation of new/modified rolling stock (locomotives, multiple units) 4.2.3.6.1 Degraded Operation  Advice to other users IM/RU  Definition/revision of procedure(s) for informing each other of situations likely to impede safety, performance or availability of network Change to IM's or RU's traffic management system, resulting in amended roles and responsibilities Implementation of new (electronic) traffic management system 4.2.3.6.2 Advice to train drivers IM  Definition/revision of instructions to drivers to deal with degraded situation Change to IM's or RU's traffic management system, resulting in amended roles and responsibilities 4.2.3.6.3 Contingency arrangements IM  Definition/revision of procedure(s) for dealing with degraded operation, including rolling stock and infrastructure failures (contingency arrangements) Change to IM's or RU's traffic management system, resulting in amended roles and responsibilities Change to network infrastructure or introduction of new/modified rolling stock 4.2.3.7 Managing an Emergency Situation IM/RU  Definition/revision of procedure(s) detailing contingency measures for dealing with emergency situations Change to RU's operational safety management system, resulting in amended roles and responsibilities 4.2.3.8 Aid to traincrew for rolling stock incident/malfunction RU  Definition/revision of procedure(s) for traincrew to deal with technical or other failure of rolling stock Change to RU's traffic management system, resulting in amended roles and responsibilities Introduction of new/modified rolling stock 4.4 Operating Rules IM/RU  Definition of rules and procedures to be used with ETCS and GSM-R and/or HABD Introduction of ETCS signalling system and/or GSM-R radio system and/or HABD 4.6.1.1 Professional Knowledge IM/RU  Definition of Process for assessing professional knowledge Change to IM/RU's operational safety management system, resulting in amended roles and responsibilities 4.6.1.2 Ability to put this knowledge into practice IM/RU  Definition/revision of competence management system to ensure staff's ability to put knowledge into practice Change to IM/RU's operational safety management system, resulting in amended roles and responsibilities 4.6.2.2 Linguistic level of knowledge IM/RU  Definition/revision of procedure(s) for assessing linguistic ability Change to IM/RU's operational safety management system, resulting in amended roles and responsibilities 4.6.3.1 Assessment of Staff  Basic Elements IM/RU  Definition/revision of assessment process(es) staff including:  Experience/competences  Language  Competence retention Change to IM/RU's operational safety management system, resulting in amended roles and responsibilities 4.6.3.2 Analysis of Training Needs IM/RU  Definition/revision of the process for undertaking and updating analysis of training needs for staff Change to IM/RU's operational safety management system, resulting in amended roles and responsibilities 4.6.3.2.3 Specific elements for traincrew RU  Definition/revision of the process for train crew acquisition and retention of:  Route knowledge  Rolling stock knowledge Change to RU's operational safety management system, resulting in amended roles and responsibilities 4.7.1 Health and Safety Conditions Introduction IM/RU  Definition/revision of procedure(s) for ensuring medical fitness of staff, including controls of affects of drugs and alcohol on operational performance Change to RU's operational safety management system, resulting in amended roles and responsibilities 4.7.2-4.7.4 Criteria for approval of occupational doctors, medical organisations, psychologists & examinations IM/RU  Determination/revision of criteria for:  Approval of occupational doctors and medical organisations  Approval of psychologists  Medical and psychological examination Change to RU's operational safety management system, resulting in amended roles and responsibilities Change to national rules and practices for approval of medical practitioners and recognition of organisations 4.7.5 Medical requirements IM/RU  Determination/revision of medical requirements, including  General health  Vision  Hearing  Pregnancy Change to RU's operational safety management system, resulting in amended roles and responsibilities 4.7.6 Specific Requirements regarding the task of driving a train IM/RU  Determination/revision of specific driver medical requirements, including:  ECG Monitoring (40+ year old)  Vision  Hearing/speaking requirements  Anthropometrics Change to RU's operational safety management system, resulting in amended roles and responsibilities ANNEX O Not used ANNEX P Vehicle identification General remarks: 1. This annex describes the number and linked marking applied in a visible manner on the vehicle to identify it uniquely in operation. It does not describe other numbers or markings eventually engraved or fixed in a permanent manner on the chassis or the main components of the vehicle during its construction. 2. The conformity of the number and linked marking with the indications described in this annex is not mandatory for:  vehicles that are only used on networks to which this TSI does not apply;  heritage vehicles, in a historical guise;  vehicles that are not normally used or transported i on the networks to which this TSI applies. Nevertheless, these vehicles must receive a temporary number permitting their operation. 3. This annex is subject to changes due to the future evolution of RIC and future development and implementation of the TAP TSI. Standard number and linked abbreviations Each railway vehicle receives a number consisting of 12 figures (called standard number) with the following structure: Types of rolling stock Type of vehicle and indication of the interoperability [2 figures] Country in which the vehicle is registered [2 figures] Technical characteristics [4 figures] Serial number [3 figures] Self-checking digit [1 figure] Wagons 00 to 09 10 to 19 20 to 29 30 to 39 40 to 49 80 to 89 [details in annex P.6] 01 to 99 [details in annex P.4] 0000 to 9999 [details in annex P.9] 001 to 999 0 to 9 [details in annex P.3] Hauled passenger vehicles 50 to 59 60 to 69 70 to 79 [details in annex P.7] 0000 to 9999 [details in annex P.10] 001 to 999 Tractive rolling stock 90 to 99 [details in annex P.8] 0000001 to 8999999 [the meaning of these figures is defined by the Member States, eventually by bilateral or multilateral agreement] Special vehicles 9000 to 9999 [details in annex P.11] 001 to 999 In a given country, the 7 digits of technical characteristics and serial number are sufficient to identify uniquely a vehicle inside each group of wagons, hauled passenger vehicles, tractive rolling stock (1) and special vehicles (2). Alphabetical markings complete the number: (a) markings linked to the interoperability ability (details in annex P.5); (b) abbreviation of the country in which the vehicle is registered (details in annex P.4); (c) keepers (3) abbreviation (details in annex P.1); (d) abbreviation of the technical characteristics (details in annex P.13 for the hauled passenger vehicles, annex P.12 for the wagons, annex P.14 for the special vehicles). Technical characteristics, codes and abbreviations are managed by one or more bodies (hereafter designed as central body) to be proposed by ERA (European Railway Agency) as a result of activity N ° 15 of its work programme 2005. Allocation of number The rules for the management of the numbers will be proposed by the ERA as part of the activity N ° 15 of its work programme 2005. (1) For tractive rolling stock, the number has to be unique in a given country with 6 digits. (2) For special vehicles, the number has to be unique in a given country with the first digit and the 5 last digits of the technical characteristics and serial number. (3) A vehicle keeper is the person, who being the owner or having the right to dispose of it, exploits a vehicle economically in a permanent manner as a means of transport and is registered as such in the Rolling Stock Register. ANNEX P.1 Keepers abbreviation marking Definition of the Vehicle Keeper Marking (VKM) A Vehicle Keeper Marking (VKM) is an alphanumeric code, consisting of 2 to 5 letters (1). A VKM is inscribed on each rail vehicle, near the vehicle number. The VKM denominates the Vehicle Keeper as registered in the Rolling Stock Register. A VKM is unique in all countries covered by this TSI and all countries that enter into an agreement that involves the application of the system of vehicle numbering and vehicle keeper marking as described in this TSI. Format of the Vehicle Keeper Marking The VKM is representation of the full name or abbreviation of the vehicle keeper, if possible in a recognisable manner. All 26 letters of the Latina alphabet may be used. The letters in the VKM are written in capitals. Letters that do not stand for first letters of words in the keeper's name may be written in lower case. For checking uniqueness, the written name will be ignored. Letters may contain diacritical signs (2). Diacritical signs used by these letters are ignored for checking uniqueness. For vehicles of keepers that reside in a country that does not use the Latin alphabet, a translation of the VKM in its own alphabet may be applied behind the VKM separated from it by a slash-sign (/). This translated VKM is disregarded for data-processing purposes. Exemptions for using a Vehicle Keeper Marking Member States may decide to apply the following exemptions. A VKM is not required for the vehicles whose numbering system does not follow the present annex (cf. general remark, point 2). Nevertheless, adequate information about the identity of the vehicle keeper has to be provided to the organisations involved in their operation over networks to which this TSI applies. When the full name and address information is inscribed on the vehicle, a VKM is not required for:  vehicles of keepers with such a limited vehicle fleet that this does not warrant the use of a VKM;  specialised vehicles for infrastructure maintenance. A VKM is not required for locomotives, multiple units and passenger vehicles used in national traffic only, when:  they carry their keeper's logo and that logo contains the same and well recognisable letters as the VKM;  they carry a well recognisable logo that has been accepted by the competent national authority as an adequate equivalent for the VKM. When a company logo is applied in addition to the application of a VKM, only the VKM is valid and the logo is disregarded. Provisions about allocation of Vehicle Keeper Markings A vehicle keeper can be issued more than one VKM, in case:  the vehicle keeper has a formal name in more than one language;  a vehicle keeper has good cause to distinguish between separate vehicle fleets within his organisation. A single VKM can be issued for a group of companies:  that belong to single corporate structure that has appointed and mandated one organisation within this structure to handle all issues on behalf of all others;  that has mandated a separate, single legal entity for handling all issues on their behalf, in which event the legal entity is the keeper. Register of Vehicle Keeper Markings and procedure for allocation The register of VKM is public and updated on a real time basis. An application for a VKM is filed with the applicants competent national authority and forwarded to the central body. A VKM can be used only after publication by the central body. The holder of a VKM must inform the competent national authority when he ends the use of a VKM, and the competent national authority will forward the information to the central body. A VKM will then be revoked once the keeper has proved that the marking has been changed on all vehicles concerned. It will not be reissued for 10 years, unless it is reissued to the original holder or at his request to another holder. A VKM can be transferred to another holder, which is the legal successor to the original holder. A VKM stays valid when the holder changes his name to a name that does not bear resemblance to the VKM. The first list of VKM will be drafted using existing railway company abbreviations. The VKM will be applied to all new build wagons after entry into force of the relevant TSIs. Existing wagons will have until end 2014 to comply with VKM marking. (1) For NMBS/SNCB, the use of an encircled single letter B can be continued. (2) Diacritical marks are accent-signs, such as in Ã, Ã , Ã , Ã , Ã ½, Ã etc. Special letters such as Ã and Ã  will be represented by a single letter; in tests for uniqueness Ã is treated as O and Ã  as A. ANNEX P.2 Inscription of the number and linked alphabetical marking on the bodywork General arrangements for external markings The capital letters and figures making up the marking inscriptions shall be at least 80 mm in height, in a sans serif font type of correspondence quality. A smaller height may only be used where there is no option but to place the marking on the sole bars. The marking is put not higher than 2 metres above rail level. Wagons The marking shall be inscribed on the wagon bodywork in the following manner: 23 TEN 31 TEN 33 TEN 43 (In this case without VKM, full name and address information is inscribed on the vehicle) 80 D-RFC 80 D-DB 84 NL-ACTS 87 F 7369 553-4 0691 235-2 4796 100-8 4273 361-3 Zcs Tanoos Slpss Laeks For wagons whose bodywork does not offer a large enough area for this type of arrangement, particularly in the case of fIat wagons, the marking shall be arranged as follows: 01 87 3320 644-7 TEN F-SNCF Ks When one or more index letters of national significance are inscribed on a wagon, this national marking must be shown after the international letter marking and separated from it by a hyphen. Coaches and hauled passenger stock The number shall be applied to each sidewall of the vehicle in the following manner: F-SNCF 61 87  7 The marking of the country in which the vehicle is registered and of the technical characteristics are printed directly in front of, behind or under the twelve digits of the vehicle number. In case of coaches with drivers cabin, the number is also written inside the cabin. Locomotives, power cars and special vehicles The standard 12-digit number must be marked on each sidewall of the tractive stock used in international service in the following manner: 91 88 0001323-0 The standard 12-digit number is also written inside each cabin of the tractive rolling stock. The keeper can add, in letters of larger size than the standard number, an own number marking (consisting generally of digits of the serial number supplemented by alphabetical coding) useful in operations. The place where the own number is marked is left to the choice of the keeper. Examples SP 42037 ES 64 F4-099 88-1323 473011 92 51 0042037-9 94 80 0189 999-6 91 88 0001323-0 92 87 473011-0 94 79 2 642 185-5 These rules may be altered in bilateral agreements for vehicles existing when the TSI comes into force and assigned to a specific service and where there is no risk of confusion between different stocks operating on the rail networks concerned. The exemption is valid for a period decided upon by the competent national authorities. The national authority can prescribe that the alphabetic country code and the VKM be recorded additional to the 12 digit vehicle number. ANNEX P.3 Rules for the determination of the check-digit (digit 12) The check-digit is determined in the following manner:  the digits in the even positions of the basic number (counting from the right) are taken at their own decimal value;  the digits in the odd positions of the basic number (counting from the right) are multiplied by 2;  the sum formed by the digits in even position and by all the digits which constitute the partial products obtained from the odd positions is then established;  the units digit of this sum is retained;  the complement required to bring the units digit to 10 forms the check-digit; should this units digit be nought, then the check-digit will also be nought. Examples: 1  Let the basic number be 3 3 8 4 4 7 9 6 1 0 0 Multiplication factor 2 1 2 1 2 1 2 1 2 1 2 6 3 16 4 8 7 18 6 2 0 0 Sum: 6 + 3 + 1 + 6 + 4 + 8 + 7 + 1 + 8 + 6 + 2 + 0 + 0 = 52 The units digit of this sum is 2. The check-digit number will therefore be 8 and the basic number thus becomes the registration number 33 84 4796 100-8. 2  Let the basic number be 3 1 5 1 3 3 2 0 1 9 8 Multiplication factor 2 1 2 1 2 1 2 1 2 1 2 6 1 10 1 6 3 4 0 2 9 16 Sum: 6 + 1 + 1 + 0 + 1 + 6 + 3 + 4 + 0 + 2 + 9 + 1 + 6 = 40 The units digit of this sum is 0. The check-digit number will therefore be 0 and the basic number thus becomes the registration number 31 51 3320 198-0. ANNEX P.4 Coding of the countries in which the vehicles are registered (digits 3-4 and abbreviation) Information relating to third countries given for information purposes only. Countries Alphabetical country code (3) Numerical country code Companies concerned by the square brackets in annexes P.6 and P.7 (4) Albania AL 41 HSh Algeria DZ 92 SNTF Armenia AM (1) 58 ARM Austria A 81 Ã BB Azerbaijan AZ 57 AZ Belarus BY 21 BC Belgium B 88 SNCB/NMBS Bosnia-Herzegovina BIH 44 Ã ½RS 50 Ã ½FBH Bulgaria BG 52 BDZ, SRIC China RC 33 KZD Croatia HR 78 HÃ ½ Cuba CU (1) 40 FC Cyprus CY Czech Republic CZ 54 Ã D Denmark DK 86 DSB, BS Egypt ET 90 ENR Estonia EST 26 EVR Finland FIN 10 VR, RHK France F 87 SNCF, RFF Georgia GE 28 GR Germany D 80 DB, AAE (2) Greece GR 73 CH Hungary H 55 MÃ V, GySEV/ROeEE (2) Iran IR 96 RAI Iraq IRQ (1) 99 IRR Ireland IRL 60 CIE Israel IL 95 IR Italy I 83 FS, FNME (2) Japan J 42 EJRC Kazakhstan KZ 27 KZH Kyrgyzstan KS 59 KRG Latvia LV 25 LDZ Lebanon RL 98 CEL Liechtenstein LIE (1) Lithuania LT 24 LG Luxembourg L 82 CFL Macedonia (Former Yugoslav Republic of) MK 65 CFARYM (MÃ ½) Malta M Moldova MD (1) 23 CFM Monaco MC Mongolia MGL 31 MTZ Morocco MA 93 ONCFM Netherlands NL 84 NS North Korea PRK (1) 30 ZC Norway N 76 NSB, JBV Poland PL 51 PKP Portugal P 94 CP, REFER Romania RO 53 CFR Russia RUS 20 RZD Serbia-Montenegro SCG 72 JÃ ½ Slovakia SK 56 Ã ½SSK, Ã ½SR Slovenia SLO 79 SÃ ½ South Korea ROK 61 KNR Spain E 71 RENFE Sweden S 74 GC, BV Switzerland CH 85 SBB/CFF/FFS, BLS (2) Syria SYR 97 CFS Tajikistan TJ 66 TZD Tunisia TN 91 SNCFT Turkey TR 75 TCDD Turkmenistan TM 67 TRK Ukraine UA 22 UZ United Kingdom GB 70 BR Uzbekistan UZ 29 UTI Vietnam VN (1) 32 DSVN (1) Codes to be confirmed. (2) Until the evolutions indicated in point 3 of the general remarks come into force, these companies can use the codes 43 (GySEV/ROeEE), 63 (BLS), 64 (FNME), 68 (AAE). The period of updating will then be defined together with the concerned Member States. (3) According to the alphabetical coding system described in Appendix 4 to the 1949 convention and Article 45(4) of the 1968 convention on road traffic. (4) Companies who, at the time of coming into force, were members of UIC or OSJD and used the described country code as company code. ANNEX P.5 Alphabetical marking of the interoperability capability TEN : Vehicle, which complies with Rolling Stock TSI RIV : Wagon, which complies with the RIV regulations at the date of their abolishment PPW : Wagon, which complies with PPW agreement (inside OJSD States) RIC : Coach which complies/complied with RIC regulations The alphabetical marking of the interoperability capability concerning special vehicles is described in annex P.14. ANNEX P.6 Interoperability codes used for wagons (digits 1-2) 2nd digit 0 1 2 3 4 5 6 7 8 9 2nd digit 1st digit 1st digit Gauge fixed or variable fixed variable fixed variable fixed variable fixed variable fixed or variable Gauge TSI (1) and/or COTIF (2) and/or PPW 0 with axles Spare TSI and/or COTIF wagons (2) [of which keeper is a railway undertaking listed in annex P.4 Not to be used pending further decision PPW wagons (variable gauge) with axles 0 1 with bogies Wagons used by industry with bogies 1 2 with axles Spare TSI and/or COTIF wagon (2) [of which keeper is a railway undertaking listed in annex P.4] PPW wagons TSI and/or COTIF wagons (2) PPW wagons Others TSI and/or COTIF wagons (2) PPW wagons PPW wagons (fixed gauge) with axles 2 3 with bogies with bogies 3 Non TSI and non COTIF (2) and non PPW 4 with axles (3) Service wagons Others wagons [of which keeper is a railway undertaking listed in annex P.4] Others wagons Others wagons Wagons with special numbering for technical characteristics with axles (4) 4 8 with bogies (3) with bogies (4) 8 Traffic Domestic traffic or international traffic by special agreement International traffic by special agreement Domestic traffic International traffic by special agreement Domestic traffic International traffic by special agreement Domestic traffic International traffic by special agreement Domestic traffic Domestic traffic or international traffic by special agreement Traffic 1st digit 1st digit 2nd digit 0 1 2 3 4 5 6 7 8 9 2nd digit (1) Compliance at least with Rolling Stock TSI. (2) Including vehicles, which according to existing regulations carry these digits at the time of coming into force of these new regulations. (3) Fixed or variable gauge. (4) Excepted for wagons in category I (temperature-controlled wagons). ANNEX P.7 International traffic ability codes used for hauled passenger vehicles (digits 1-2) Warning: The conditions between square brackets are transitional and will be deleted with the evolutions of RIC (see general remarks, point 3). Domestic traffic TSI (1) and/or RIC/COTIF (2) and/or PPW Domestic traffic or international traffic by special agreement TSI (1) and/or RIC/COTIF (2) PPW 2nd digit 0 1 2 3 4 5 6 7 8 9 1st digit 5 Vehicles for domestic traffic [of which keeper is a RIC railways undertaking listed in annex P.4] Fixed-gauge non air-conditioned vehicles (including car-carrying wagons) [of which keeper is a RIC railways undertaking listed in annex P.4] Gauge-adjustable (1435/1520) non air-conditioned vehicles [of which keeper is a RIC railways undertaking listed in annex P.4] Reserved Gauge-adjustable (1435/1672) non air-conditioned vehicles [of which keeper is a RIC railways undertaking listed in annex P.4] Vehicles with special numbering for technical characteristics Fixed-gauge vehicles Fixed-gauge vehicles Gauge-adjustable (1435/1520) vehicles with change of bogies Gauge-adjustable (1435/1520) vehicles with gauge-adjustable axles 6 Service vehicles not run in revenue-earning service Fixed-gauge air-conditioned vehicles [of which keeper is a RIC railways undertaking listed in annex P.4] Gauge-adjustable (1435/1520) air-conditioned vehicles [of which keeper is a RIC railways undertaking listed in annex P.4] Service vehicles not run in revenue-earning service [of which keeper is a RIC railways undertaking listed in annex P.4] Gauge-adjustable (1435/1672) air-conditioned vehicles [of which keeper is a RIC railways undertaking listed in annex P.4] Car-carrying wagons Gauge-adjustable vehicles 7 Air-conditioned and pressure-tight vehicles [of which keeper is a RIC railways undertaking listed in annex P.4] Reserved Reserved Pressure-tight fixed-gauge air-conditioned vehicles [of which keeper is a RIC railways undertaking listed in annex P.4] Reserved Other vehicles Reserved Reserved Reserved Reserved (1) Compliance at least with future TSI on hauled passenger vehicles. (2) Compliance with RIC or COTIF according to the regulation in force. ANNEX P.8 Types of tractive stock (digits 1-2) The first digit is 9. The second digit is defined by each Member State. It can for example fit with the self-checking digit if this digit is also calculated with the serial number. If the second digit describes the type of tractive stock, following coding is mandatory: Code General vehicle type 0 Miscellaneous 1 Electric locomotive 2 Diesel locomotive 3 Electric multiple-unit set (high speed) [power car or trailer] 4 Electric multiple-unit set (except high speed) [power car or trailer] 5 Diesel multiple-unit set [power car or trailer] 6 Specialised trailer 7 Electric shunting engine 8 Diesel shunting engine 9 Maintenance vehicle ANNEX P.9 Standard numerical marking of wagons (digits 5 to 7) This annex indicates in tables the numerical marking in 4 figures associated to the main technical characteristics of the wagon. This Annex is distributed on a separate medium (electronic file). ANNEX P.10 Codes for the technical characteristics of the hauled passenger stock (digits 5-6) 6th digit 0 1 2 3 4 5th digit Reserved 0 Reserved Reserved Reserved Reserved Reserved Vehicles with 1st class seats 1 10 side-corridor compartments or equivalent open-saloon space with centre aisle  ¥ 11 side-corridor compartments or equivalent open-saloon space with centre aisle Reserved Reserved Two or three axles Vehicles with 2nd class seats 2 10 side-corridor compartments or equivalent open-saloon space with centre aisle 11 side-corridor compartments or equivalent open-saloon space with centre aisle  ¥ 12 side-corridor compartments or equivalent open-saloon space with centre aisle Three axles Two axles Vehicles with 1st or 1st/2nd class seats 3 10 side-corridor compartments or equivalent open-saloon space with centre aisle 11 side-corridor compartments or equivalent open-saloon space with centre aisle  ¥ 12 side-corridor compartments or equivalent open-saloon space with centre aisle Reserved Two or three axles 1st or 1st/2nd class couchette cars 4 10 1st/2nd class compartments Reserved Reserved Reserved  ¤ 9 1st/2nd class compartments 2nd class couchette cars 5 10 compartments 11 compartments  ¥ 12 compartments Reserved Reserved Reserved 6 Reserved Reserved Reserved Reserved Reserved Sleeping cars 7 10 compartments 11 compartments 12 compartments Reserved Reserved Vehicles of special design and vans 8 Driving trailer with seats, all classes, with or without luggage compartment, with driving cab for reversible working Vehicles with 1st or 1st/2nd class seats with luggage or mail compartment Vehicles with 2nd class seats with luggage or mail compartment Reserved Vehicles with seats, all classes with specially-fitted areas, e.g. children's play area 9 Mail vans Luggage vans with mail compartment Luggage vans Luggage vans and two or three-axle 2nd class vehicles with seats, with luggage or mail compartment Side-corridor luggage vans, with or without compartment under customs seal Note: Fractions of a compartment are not considered. The equivalent accommodation in open saloon cars with centre aisle is obtained by dividing the number of available seats by 6, 8 or 10 depending on the construction of the vehicle. Codes for the technical characteristics of the hauled passenger stock (digits 5-6) 6th digit 5 6 7 8 9 5th digit Reserved 0 Reserved Reserved Reserved Reserved Reserved Vehicles with 1st class seats 1 Reserved Double-deck coaches  ¥ 7 side-corridor compartments or equivalent open-saloon space with centre aisle 8 side-corridor compartments or equivalent open-saloon space with centre aisle 9 side-corridor compartments or equivalent open-saloon space with centre aisle Vehicles with 2nd class seats 2 Only for OSJD, double-deck coaches Double-deck coaches Reserved  ¥ 8 side-corridor compartments or equivalent open-saloon space with centre aisle 9 side-corridor compartments or equivalent open-saloon space with centre aisle Vehicles with 1st or 1st/2nd class seats 3 Reserved Double-deck coaches Reserved  ¥ 8 side-corridor compartments or equivalent open-saloon space with centre aisle 9 side-corridor compartments or equivalent open-saloon space with centre aisle 1st or 1st/2nd class couchette cars 4 Reserved Reserved Reserved Reserved  ¤ 9 1st class compartments 2nd class couchette cars 5 Reserved Reserved Reserved Reserved  ¤ 9 compartments Reserved 6 Reserved Reserved Reserved Reserved Reserved Sleeping cars 7 > 12 compartments Reserved Reserved Reserved Reserved Vehicles of special design and vans 8 Coaches with seats and couchette cars, all classes, with bar or buffet area Double-deck driving coach with seats, all classes, with or without luggage compartment, with driving cab for reversible working Dining cars or coaches with bar or buffet area, with luggage compartment Dining cars Other special coaches (conference, disco, bar, cinema, video, ambulance coaches) 9 Two or three-axle luggage vans with mail compartment Reserved Two or three-axle car-carrying wagons Car-carrying wagons Service vehicles Note: Fractions of a compartment are not considered. The equivalent accommodation in open saloon cars with centre aisle is obtained by dividing the number of available seats by 6, 8 or 10 depending on the construction of the vehicle. Codes for the general characteristics of hauled passenger stock (digits 7-8) Energy supply 8th digit 0 1 2 3 4 5 6 7 8 9 Maximum speed 7th digit < 120 km/h 0 All voltages (3) Reserved 3 000 V~ + 3 000 V = 1 000 V~ (3) Reserved 1 500 V~ Other voltages than 1 000 V, 1 500 V, 3 000 V 1 500 V~ + 1 500 V = 3 000 V = Reserved 1 All voltages (3) + Steam (1) 1 000 V~ + Steam (1) 1 000 V~ + Steam (1) 1 000 V~ + Steam (1) 1 000 V~ + Steam (1) 1 000 V~ + Steam (1) Reserved 1 500 V~ + 1 500 V = + Steam (1) 3 000 V = + Steam (1) 3 000 V = + Steam (1) 2 Steam (1) Steam (1) 3 000 V~ + 3 000 V = + Steam (1) Steam (1) 3 000 V~ + 3 000 V = + Steam (1) Steam (1) 3 000 V~ + 3 000 V = 1 500 V~ + Steam (1) 1 500 V~ + Steam (1) 1 500 V~ + Steam (1) A (1) 121 to 140 km/h 3 All voltages Reserved 1 000 V~ + 3 000 V = 1 000 V~ (3) (1) 1 000 V~ (3) (1) 1 000 V~ 1 000 V~ + 1 500 V~ + 1 500 V = 1 500 V~ + 1 500 V = 3 000 V = 3 000 V = 4 All voltages (3) + Steam (1) All voltages + Steam (1) All voltages + Steam (1) 1 000 V~ (3) (1) + Steam (1) 1 500 V~ + 1 500 V = 1 000 V~ + Steam (1) 3 000 V~ + 3 000 V = 1 500 V~ + 1 500 V = + Steam (1) 3 000 V = + Steam (1) Reserved 5 All voltages (3) + Steam (1) All voltages + Steam (1) All voltages + Steam (1) 1 000 V~ + Steam (1) Reserved 1 500 V~ + Steam (1) Other voltages than 1 000 V, 1 500 V, 3 000 V 1 500 V~ + 1 500 V = + Steam (1) Reserved Reserved 6 Steam (1) Reserved 3 000 V~ + 3 000 V = Reserved 3 000 V~ + 3 000 V = Reserved Steam (1) Reserved Reserved A (1) 141 to 160 km/h 7 All voltages (3) All voltages 1 500 V~ (1) + 3 000 V = (1) All voltages (2) 1 000 V~ (3) 1 500 V~ + 1 500 V = 1 000 V~ 1 500 V~ 1 500 V~ + 1 500 V = 3 000 V = 3 000 V = 8 All voltages (3) + Steam (1) All voltages + Steam (1) 3 000 V~ + 3 000 V = Reserved All voltages (3) + Steam (1) 1 000 V~ + Steam (1) 3 000 V~ + 3 000 V = Other voltages than 1 000 V, 1 500 V, 3 000 V All voltages (3) + Steam (1) A (1) G (2) > 160 km/h 9 All voltages (3) (2) All voltages All voltages + Steam (1) 1 000 V~ + 1 500 V~ 1 000 V~ 1 000 V~ Reserved 1 500 V~ + 1 500 V = 3 000 V = A (1) G (2) All voltages Single phase alternating current 1 000 V 51 to 15 Hz, single phase alternating current 1 500 V 50 Hz, direct current 1 500 V, direct current 3 000 V. Can also include single phase alternating current 3 000 V 50 Hz A Autonomous heating, without train bus electricity supply line G Vehicles with train bus electricity supply line for all voltages, but requiring a generator van to supply air-conditioning Steam Steam heating only. If voltages are written, the code is also available for vehicles without steam heating. (1) Only for domestic traffic vehicles (2) Only for vehicles able to international traffic All voltages Single phase alternating current 1 000 V 51 to 15 Hz, single phase alternating current 1 500 V 50 Hz, direct current 1 500 V, direct current 3 000 V. Can also include single phase alternating current 3 000 V 50 Hz A Autonomous heating, without train bus electricity supply line G Vehicles with train bus electricity supply line for all voltages, but requiring a generator van to supply air-conditioning Steam Steam heating only. If voltages are written, the code is also available for vehicles without steam heating. (3) For certain vehicles with 1 000 V single phase alternating current, only one frequency, either 16 2/3 or 50 Hz, is permitted A Autonomous heating, without train bus electricity supply line G Vehicles with train bus electricity supply line for all voltages, but requiring a generator van to supply air-conditioning Steam Steam heating only. If voltages are written, the code is also available for vehicles without steam heating. ANNEX P.11 Codes for the technical characteristics of the special vehicles (digit 6 to 8) Authorised speed for special vehicles (digit 6) Classification Self-propelled travelling speed  ¥ 100 km/h < 100 km/h 0 km/h Can be put into a train V  ¥ 100 km/h Self-propelled 1 2 Non self-propelled 3 V < 100 km/h and/or restrictions (1) Self-propelled 4 Non self-propelled 5 Cannot be put into a train Self-propelled 6 Non self-propelled 7 Self-propelled rail/road vehicle than can be put into a train (2) 8 Self-propelled rail/road vehicle than cannot be put into a train (2) 9 Non self-propelled rail/road vehicle (2) 0 Type and sub-type of special vehicle (digits 7-8) 7th digit 8th digit Vehicles/machines 1 Infrastructure and superstructure 1 Track laying and renewal train 2 Switches and crossing laying equipment 3 Track rehabilitation train 4 Ballast cleaning machine 5 Earthworks machine 6 7 8 9 Rail-mounted crane (excl. rerailing) 0 Other or general 2 Track 1 High capacity plain track tamping machine 2 Other plain track tamping machines 3 Tamping machine with stabilisation 4 Tamping machine for switches and crossings 5 Ballast plough 6 Stabilisation machine 7 Grinding and welding machine 8 Multi-purpose machine 9 Track inspection car 0 Other 3 Overhead line 1 Multi-purpose machine 2 Rolling and unrolling machine 3 Mast installation machine 4 Drum carrier machine 5 Overhead line tensioning machine 6 Machine with elevating work platform and machine with scaffold 7 Cleaning train 8 Greasing train 9 Overhead line inspection car 0 Other 4 Structures 1 Deck laying machine 2 Bridge inspection platform 3 Tunnel inspection platform 4 Gas purification machine 5 Ventilation machine 6 Machine with elevating work platform or with scaffold 7 Tunnel lighting machine 8 9 0 Other 5 Loading, unloading and various transport 1 Rail loading/unloading and transport machine 2 Loading/unloading and transport machine for ballast, gravel, etc. 3 4 5 Sleeper loading/unloading and transport machine 6 7 8 Loading/unloading and transport machine for switchgear, etc. 9 Loading/unloading and transport machine for other materials 0 Other 6 Measuring 1 Earthworks recording car 2 Track recording car 3 Overhead line recording car 4 Gauge recording car 5 Signalling recording car 6 Telecommunications recording car 7 8 9 0 Other 7 Emergency 1 Emergency crane 2 Emergency haulage car 3 Emergency tunnel train 4 Emergency car 5 Fire car 6 Sanitary vehicle 7 Equipment car 8 9 0 Other 8 Traction, transport, energy, etc. 1 Tractive units 2 3 Transport car (excl. 59) 4 Power car 5 Track car/powered car 6 7 Concreting train 8 9 0 Other 9 Environment 1 Self-propelled snow plough 2 Hauled snow plough 3 Snow broom 4 De-icing machine 5 Weed-killing machine 6 Rail cleaning machine 7 8 9 0 Other 0 Rail/road 1 Category 1 rail/road machine 2 3 Category 2 rail/road machine 4 5 Category 3 rail/road machine 6 7 Category 4 rail/road machine 8 9 0 Other (1) By restriction is meant a special position in a train (e.g. at the rear), an obligatory protection wagon, etc. (2) Special conditions concerning inclusion in a train must be complied with. ANNEX P.12 Letter marking for wagons excluding articulated and multiple wagons DEFINITION OF THE CATEGORY AND INDEX LETTERS 1. Important notes In the attached tables:  the information given in meters refers to the inside length of the wagons (lu);  the information given in tonnes (tu) corresponds to the highest load limit shown in the loading table for the wagon in question, this limit being determined in accordance with the procedures laid down. 2. Index letters with an international value common to all categories q pipe for electric heating which can be supplied by all accepted currents qq pipe and installation for electric heating which can be supplied by all accepted currents s wagons authorised to run under s conditions (see annex B of Rolling Stock TSI) ss wagons authorised to run under ss conditions (see annex B of Rolling Stock TSI) 3. Index letters with an national value t, u, v, w, x, y, z The value of these letters is defined by each Member State. CATEGORY LETTER: E  OPEN HIGH-SIDED WAGON Reference wagon of ordinary type, with side and end tipping, with flat floor with 2 axles: lu  ¥ 7,70 m; 25 t  ¤ tu  ¤ 30 t with 4 axles: lu  ¥ 12 m; 50 t  ¤ tu  ¤ 60 t with 6 axles or more: lu  ¥ 12 m; 60 t  ¤ tu  ¤ 75 t Index letters a with 4 axles aa with 6 axles or more c with floor traps (1) k with 2 axles: tu < 20 t with 4 axles: tu < 40 t with 6 axles or more: tu < 50 t kk with 2 axles: 20 t  ¤ tu < 25 t with 4 axles: 40 t  ¤ tu < 50 t with 6 axles or more: 50 t  ¤ tu < 60 t l without side tipping ll without floor traps (2) m with 2 axles: lu < 7,70 m with 4 axles or more: lu < 12 m mm with 4 axles or more: lu >12 m (2) n with 2 axles: tu > 30 t with 4 axles: tu > 60 t with 6 axles or more: tu > 75 t o without end tipping p with station for brakeman (2) CATEGORY LETTER: F  OPEN HIGH-SIDED WAGON Reference wagon Of special type with 2 axles: 25 t  ¤ tu  ¤ 30 t with 3 axles: 25 t  ¤ tu  ¤ 40 t with 4 axles: 50 t  ¤ tu  ¤ 60 t with 6 axles or more: 60 t  ¤ tu  ¤ 75 t Index letters a with 4 axles aa with 6 axles or more b high capacity with axles (volume > 45 m3) c with controlled gravity unloading, on both sides, alternately, at the top (3) cc with controlled gravity unloading, on both sides, alternately, at the bottom (3) f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) k with 2 or 3 axles: tu < 20 t with 4 axles: tu < 40 t with 6 axles or more: tu < 50 t kk with 2 or 3 axles: 20 t  ¤ tu < 25 t with 4 axles: 40 t  ¤ tu < 50 t with 6 axles or more: 50 t  ¤ tu < 60 t l with bulk gravity unloading, on both sides, simultaneously, at the top (3) ll with bulk gravity unloading, on both sides, simultaneously, at the bottom (3) n with 2 axles: tu > 30 t with 3 axles or more: tu >40 t with 4 axles: tu > 60 t with 6 axles or more: tu > 75 t o with axial bulk gravity unloading, at the top (3) oo with axial bulk gravity unloading, at the bottom (3) p with axial controlled gravity unloading, at the top (3) pp with axial controlled gravity unloading, at the bottom (3) ppp with station for brakeman (4) The method of unloading these wagons is defined by a combination of the following characteristics:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped CATEGORY LETTER: G  COVERED WAGON Reference wagon Of ordinary type with at least 8 ventilation apertures with 2 axles: 9 m  ¤ lu < 12 m; 25 t  ¤ tu  ¤ 30 t with 4 axles: 15 m  ¤ lu < 18 m; 50 t  ¤ tu  ¤ 60 t with 6 axles or more: 15 m  ¤ lu < 18 m; 60 t  ¤ tu  ¤ 75 t Index letters a with 4 axles aa with 6 axles or more b high capacity:  with 2 axles: lu  ¥12 m and payload capacity  ¥ 70 m3  with 4 axles or more: lu  ¥ 18 m bb with 4 axles: lu > 18 m (5) g for grain h for fruits and vegetables (6) k with 2 axles: tu < 20 t with 4 axles: tu < 40t with 6 axles or more: tu < 50 t kk with 2 axles: 20 t  ¤ tu < 25 t with 4 axles: 40 t  ¤ tu < 50 t with 6 axles or more: 50 t  ¤ tu < 60 t l with less than 8 ventilation apertures ll with enlarged doors apertures (5) m with 2 axles: lu < 9 m with 4 axles or more: lu < 15 m n with 2 axles: tu > 30 t with 4 axles: tu > 60 t with 6 axles or more: tu > 75 t o with 2 axles: lu < 12 m and payload capacity  ¥ 70 m3 p with station for brakeman (5) CATEGORY LETTER: H  COVERED WAGON Reference wagon of special type with 2 axles: 9 m  ¤ lu  ¤ 12 m; 25 t  ¤ tu  ¤ 28 t with 4 axles: 15 m  ¤ lu < 18 m; 50 t  ¤ tu  ¤ 60 t with 6 axles or more: 15 m  ¤ lu < 18 m; 60 t  ¤ tu  ¤ 75 t Index letters a with 4 axles aa with 6 axles or more b with 2 axles: 12 m  ¤ lu  ¤ 14 m and payload capacity  ¥ 70 m3 (7) with 4 axles or more: 18 m  ¤ lu < 22 m bb with 2 axles: lu  ¥ 14m with 4 axles or more: lu  ¥ 22 m c with end doors cc with end doors and fitted internally for the transport of motor cars d with floor traps dd with tipping body (8) e with 2 floors ee with 3 floors or more f suitable for traffic with Great Britain (7) ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) (7) g for grain gg for cement (8) h for fruits and vegetables (9) hh for mineral fertilizer (8) i with opening or shunt walls ii with very robust opening or shunt walls (10) k with 2 axles: tu < 20 t with 4 axles: tu < 40 t with 6 axles or more: tu < 50 t kk with 2 axles: 20 t  ¤ tu < 25 t with 4 axles: 40 t  ¤ tu < 50 t with 6 axles or more: 50 t  ¤ tu < 60 t l with movable partitions (11) ll with lockable movable partitions (11) m with 2 axles: lu < 9 m with 4 axles or more: lu < 15 m mm with 4 axles or more: lu > 18 m (8) n with 2 axles: tu > 28 t with 4 axles: tu < 60 t with 6 axles or more: tu > 75 t o with 2 axles: lu 12 m < 14 m et volume utile  ¥ 70 m3 p with station for brakeman (8) CATEGORY LETTER: I  TEMPERATURE-CONTROLLED WAGON Reference wagon refrigerator wagon with class IN thermal insulation, with motor-driven ventilation, with gratings and ice bunker  ¥ 3,5 m3 with 2 axles: 19 m2  ¤ floor area < 22 m2; 15 t  ¤ tu  ¤ 25 t with 4 axles: floor area  ¥ 39 m2; 30 t  ¤ tu  ¤ 40 t Index letters a with 4 axles b with 2 axles and large floor area: 22 m2  ¤ floor area  ¤ 27 m2 bb with 2 axles and very large floor area: floor area > 27 m2 c with meat hooks d for fish e with electric ventilation f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g with mechanical refrigeration (12) (13) gg refrigerator with liquefied gas (12) h with class IR thermal insulation i mechanically refrigerated by the machinery of an accompanying technical wagon (12) (13) (14) ii accompanying technical wagon (12) (14) k with 2 axles: tu > 15 t with 4 axles: tu < 30 t l insulated without ice bunkers (12) (15) m with 2 axles: floor area < 19 m2 with 4 axles: floor area < 39 m2 mm with 4 axles: floor area  ¥ 39m2 (16) n with 2 axles: tu > 25 t with 4 axles; tu > 40 t o with ice bunkers of capacity less than 3,5 m3 (15) p without gratings Note: The floor area of covered refrigerator wagons is always determined taking into account the use of ice bunkers. CATEGORY LETTER: K  2-AXLE FLAT WAGON Reference wagon Of ordinary type with drop sides and short stanchions lu  ¥ 12 m; 25 t  ¤ tu  ¤ 30 t Index letters b with long stanchions g fitted for the transport of containers (17) i with removable cover and non-removable ends (18) j with shock-absorbing device k tu < 20 t kk 20 t  ¤ tu < 25 t l without stanchions m 9 m  ¤ lu < 12 m mm lu < 9 m n tu > 30 t o with non-removable sides p without sides (18) pp with removable sides CATEGORY LETTER: L  2-AXLE FLAT WAGON Reference wagon of special type lu  ¥ 12 m; 25 t  ¤ tu  ¤ 30 t Index letters b with special fittings for securing purposes for medium-sized containers (pa) (19) c with swivelling bolster (19) d fitted out for the transport of motor cars, without deck (19) e with decks for the transport of motor cars (19) f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g fitted for the transport of containers (except pa) (19) (20) h fitted out for the transport of steel coils, eye to side (19) (21) hh fitted out for the transport of steel coils, eye to sky (19) (21) i with removable cover and non-removable ends (19) ii with very robust removable metallic cover (22) and non-removable ends (19) j with shock-absorbing device k tu < 20 t kk 20 t  ¤ tu < 25 t l without stanchions (19) m 9 m  ¤ lu < 12 m mm lu < 9 m n tu > 30 t p without sides (19) CATEGORY LETTER: O  MIXED FLAT AND OPEN HIGH-SIDED WAGON Reference wagon of ordinary type with 2 or 3 axles, with drop sides or ends and stanchions with 2 axles: lu  ¥ 12 m; 25 t  ¤ tu  ¤ 30 t with 3 axles: lu  ¥ 12 m; 25 t  ¤ tu  ¤ 40 t Index letters a with 3 axles f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) k tu < 20 t kk 20 t  ¤ tu < 25 t l without stanchions m 9 m  ¤ lu < 12 m mm lu < 9 m n with 2 axles: tu > 30 t with 3 axles: tu > 40 t CATEGORY LETTER: R  FLAT BOGIES WAGON Reference wagon of ordinary type with drop ends and stanchions 18 m  ¤ lu < 22 m; 50 t  ¤ tu  ¤ 60 t Index letters b lu  ¥ 22 m e with drop sides g fitted for the transport of containers (23) h fitted out for the transport of steel coils, eye to side (24) hh fitted out for the transport of steel coils, eye to sky (24) i with removable cover and non-removable ends (25) j with shock-absorbing device k tu < 40 t kk 40 t  ¤ tu < 50 t l without stanchions m 15 m  ¤ lu < 18 m mm lu < 15 m n tu > 60 t o with non-removable ends less than 2 m in height oo with non-removable ends, 2 m or more in height (25) p without drop ends (25) pp with removable sides CATEGORY LETTER: S  FLAT BOGIES WAGON Reference wagon of special type with 4 axles: lu  ¥ 18 m; 50 t  ¤ tu  ¤ 60 t with 6 axles or more: lu  ¥ 22 m; 60 t  ¤ tu  ¤ 75 t Index letters a with 6 axles (2 bogies of 3 axles) aa with 8 axles or more aaa with 4 axles (2 bogies of 2 axles) (26) b with special fittings for securing purposes for medium-sized containers (pa) (27) c with swivelling bolster (27) d fitted out for the transport of motor cars, without deck (27) (28) e with decks for the transport of motor cars (27) f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g fitted for the transport of containers, total loading length  ¤ 60 ² (except pa) (27) (28) (29) gg fitted for the transport of containers, total loading length > 60 ² (except pa) (27) (28) (29) h fitted out for the transport of steel coils, eye to side (27) (30) hh fitted out for the transport of steel coils, eye to sky (27) (30) i with removable cover and non-removable ends (27) ii with very robust removable metallic cover (31) and non-removable ends (27) j with shock-absorbing device k with 4 axles: tu < 40 t with 6 axles or more: tu < 50 t kk with 4 axles: 40 t  ¤ tu < 50 t with 6 axles or more: 50 t  ¤ tu < 60 t l without stanchions (27) m with 4 axles: 15 m  ¤ lu < 18 m; with 6 axles or more: 18 m  ¤ lu < 22 m mm with 4 axles: lu < 15 m with 6 axles or more: lu < 18 m mmm with 4 axles: lu  ¥ 22 m (26) n with 4 axles: tu > 60 t with 6 axles or more: tu > 75 t p without sides (27) CATEGORY LETTER: T  WAGON WITH OPENING ROOF Reference wagon with 2 axles: 9 m  ¤ lu < 12 m; 25 t  ¤ tu  ¤ 30 t with 4 axles: 15 m  ¤ lu < 18 m; 50 t  ¤ tu  ¤ 60 t with 6 axles or more: 15 m  ¤ lu < 18 m; 60 t  ¤ tu  ¤ 75 t Index letters a with 4 axles aa with 6 axles or more b high capacity: with 2 axles: lu  ¥ 12 m with 4 axles or more: lu  ¥ 18 m (32) (33) c with end doors d with controlled gravity unloading, on both sides, alternately, at the top (32) (33) (34) dd with controlled gravity unloading, on both sides, alternately, at the bottom (32) (33) (34) e with unobstructed height of the doors > 1,90 m (32) (33) (34) f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g for grain h fitted out for the transport of steel coils, eye to side hh fitted out for the transport of steel coils, eye to sky i with opening walls (32) j with shock-absorbing device k with 2 axles: tu < 20 t with 4 axles: tu < 40 t with 6 axles or more: tu < 50 t kk with 2 axles: 20 t  ¤ tu < 25 t with 4 axles: 40 t  ¤ tu < 50 t with 6 axles or more: 50 t  ¤ tu < 60 t l with bulk gravity unloading, on both sides, simultaneously, at the top (32) (33) (34) ll with bulk gravity unloading, on both sides, simultaneously, at the bottom (32) (33) (34) m with 2 axles: lu < 9 m with 4 axles or more: lu < 15 m (33) n with 2 axles: tu > 30 t with 4 axles: tu > 60 t with 6 axles or more: tu > 75 t o with axial bulk gravity unloading, at the top (32) (33) (34) oo with axial bulk gravity unloading, at the bottom (32) (33) (34) p with axial controlled gravity unloading, at the top (32) (33) (34) pp with axial controlled gravity unloading, at the bottom (32) (33) (34) The method of unloading these wagons is defined by a combination of the following characteristics:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped CATEGORY LETTER: U  SPECIAL WAGONS Reference wagon other than those in categories F, H, L, S ou Z with 2 axles: 25 t  ¤ tu  ¤ 30 t with 3 axles: 25 t  ¤ tu  ¤ 40 t with 4 axles: 50 t  ¤ tu  ¤ 60t with 6 axles or more: 60 t  ¤ tu  ¤ 75 t Index letters a with 4 axles aa with 6 axles or more c with unloading under pressure d with controlled gravity unloading, on both sides, alternately, at the top (35) dd with controlled gravity unloading, on both sides, alternately, at the bottom (35) f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g for grain i fitted out for he transport objects which should exceed the gauge if they were loaded on ordinary wagons (36) (37) k with 2 or 3 axles: tu < 20 t with 4 axles: tu < 40 t with 6 axles or more: tu < 50 t kk with 2 or 3 axles: 20 t  ¤ tu < 25 t with 4 axles: 40 t  ¤ tu < 50 t with 6 axles or more: 50 t  ¤ tu < 60 t l with bulk gravity unloading, on both sides, simultaneously, at the top (35) ll with bulk gravity unloading, on both sides, simultaneously, at the bottom (35) n with 2 axles: tu > 30 t with 3 axles: tu > 40 t with 4 axles: tu > 60 t with 6 axles or more: tu > 75 t (37) o with axial bulk gravity unloading, at the top (35) oo with axial bulk gravity unloading, at the bottom (35) p with axial bulk gravity unloading, at the top (35) pp with axial bulk gravity unloading, at the bottom (35) The method of unloading these wagons is defined by a combination of the following characteristics:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped CATEGORY LETTER: Z  TANK WAGON Reference wagon with metal shell, for the transport of liquids or gases with 2 axles: 25 t  ¤ lu  ¤ 30 t with 3 axles: 25 t  ¤ tu  ¤ 40 t with 4 axles: 50 t  ¤ tu  ¤ 60 t with 6 axles or more: 60 t  ¤ tu  ¤ 75 t Index letters a with 4 axles aa with 6 axles or more b for oil products (38) c with unloading under pressure (39) d for food and chemical products (38) e fitted with heating devices f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g for the transport of gases under pressure, liquefied or dissolved under pressure (39) i tank of non-metallic material j with shock-absorbing device k with 2 or 3 axles: tu < 20 t with 4 axles: tu < 40 t with 6 axles or more: tu < 50 t kk with 2 or 3 axles: 20 t  ¤ tu < 25 t with 4 axles: 40 t  ¤ tu < 50 t with 6 axles or more: 50 t  ¤ tu < 60 t n with 2 axles: tu > 30 t with 3 axles: tu > 40 t with 4 axles tu > 60 t with 6 axles or more: tu > 75 t p with station for brakeman (38) LETTER MARKING FOR WAGONS FOR ARTICULATED AND MULTIPLE WAGONS DEFINITION OF THE CATEGORY AND INDEX LETTERS 1. Important notes In the attached tables, the information given in meters refers to the inside length of the wagons (lu). 2. Index letters with an international value common to all categories q pipe for electric heating which can be supplied by all accepted currents qq pipe and installation for electric heating which can be supplied by all accepted currents s wagons authorised to run under s conditions (see annex B of rolling stock STI) ss wagons authorised to run under ss conditions (see annex B of rolling stock STI) 3. Index letters with a national value t, u, v, w, x, y, z The value of these letters is defined by each Member State. CATEGORY LETTER: F  OPEN HIGH-SIDED WAGON Reference wagon Articulated or multiple wagon with axles, with 2 units 22 m  ¤ lu < 27 m Index letters a with bogies c with controlled gravity unloading, on both sides, alternately, at the top (40) cc with controlled gravity unloading, on both sides, alternately, at the bottom (40) e with 3 units ee with 4 units or more f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) l with bulk gravity unloading, on both sides, simultaneously, at the top (40) ll with bulk gravity unloading, on both sides, simultaneously, at the bottom (40) m with 2 units: lu  ¥ 27 m mm with 2 units: lu < 22 m o with axial bulk gravity unloading, at the top (40) oo with axial bulk gravity unloading, at the bottom (40) p with axial controlled gravity unloading, at the top (40) pp with axial controlled gravity unloading, at the bottom (40) r articulated wagon rr multiple wagon The method of unloading these wagons is defined by a combination of the following characteristics:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped CATEGORY LETTER: H  COVERED WAGON Reference wagon articulated or multiple wagon with axles, with 2 units 22 m  ¤ lu < 27 m Index letters a with bogies c with end doors cc with end doors and fitted internally for the transport of motor cars d with floor traps e with 3 units ee with 4 units or more f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g for grain h for fruits and vegetables (41) i with opening or shunt walls ii with very robust opening or shunt walls (42) l with movable partitions (43) ll with lockable movable partitions (43) m with 2 units: lu  ¥ 27 m mm with 2 units: lu < 22 m r articulated wagon rr multiple wagon CATEGORY LETTER: I  TEMPERATURE CONTROLLED WAGON Reference wagon refrigerator wagon with class IN thermal insulation, with motor-driven ventilation, with gratings and ice bunker  ¥ 3,5 m3 articulated or multiple wagon with axles, with 2 units 22 m  ¤ lu < 27 m Index letters a with bogies c with meat hooks d for fish e with electric ventilation ee with 4 units or more f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g with mechanical refrigeration (44) gg refrigerator with liquefied gas (44) h with class IR thermal insulation i mechanically refrigerated by the machinery of an accompanying technical wagon (44) (45) ii accompanying technical wagon (44) (45) l insulated without ice bunkers (44) (46) m with 2 units: lu  ¥ 27 m mm with 2 units: lu < 22 m o with ice bunkers of capacity less than 3,5 m3 (46) oo with 3 units p without gratings r articulated wagon rr multiple wagon CATEGORY LETTER: L  FLAT WAGON WITH SEPARATE AXLES Reference wagon articulated or multiple wagon with 2 units 22 m  ¤ lu < 27 m Index letters a articulated wagon aa multiple wagon b with special fittings for securing purposes for medium-sized containers (pa) (47) c with swivelling bolster (47) d fitted out for the transport of motor cars, without deck (47) e with decks for the transport of motor cars (47) f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g fitted for the transport of containers (47) (48) h fitted out for the transport of steel coils, eye to side (47) (49) hh fitted out for the transport of steel coils, eye to sky (47) (49) i with removable cover and non-removable ends (47) ii with very robust removable metallic cover (50) and non-removable ends (47) j with shock-absorbing device l without stanchions (47) m with 2 units: 18 m  ¤ lu < 22 m mm with 2 units: lu < 18 m o with 3 units oo with 4 units or more p without sides (47) r with 2 units: lu  ¥ 27 m CATEGORY LETTER: S  FLAT BOGIE WAGON Reference wagon articulated or multiple wagon with 2 units 22 m  ¤ lu < 27 m Index letters b with special fittings for securing purposes for medium-sized containers (pa) (51) c with swivelling bolster (51) d fitted out for the transport of motor cars, without deck (51) (52) e with decks for the transport of motor cars (51) f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g fitted for the transport of containers, total loading length  ¤ 60 ² (except pa) (51) (52) (53) gg fitted for the transport of containers, total loading length > 60 ² (except pa) (51) (52) (53) h fitted out for the transport of steel coils, eye to side (51) (54) hh fitted out for the transport of steel coils, eye to sky (51) (54) i with removable cover and non-removable ends (51) ii with very robust removable metallic cover (55) and non-removable ends (51) j with shock-absorbing device l without stanchions (51) m with 2 units: lu  ¥ 27 m mm with 2 units: lu < 22 m o with 3 units oo with 4 units or more p without sides (51) r articulated wagon rr multiple wagon CATEGORY LETTER: T  WAGON WITH OPENING ROOF Reference wagon articulated or multiple wagon with axles, with 2 units 22 m  ¤ lu < 27 m Index letters a with bogies b with unobstructed height of doors > 1,90 m (56) c with end doors d with controlled gravity unloading, on both sides, alternately, at the top (56) (57) dd with controlled gravity unloading, on both sides, alternately, at the bottom (56) (57) e with 3 units ee with 4 units or more f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g for grain h fitted out for the transport of steel coils, eye to side hh fitted out for the transport of steel coils, eye to sky i with opening walls (56) j with shock-absorbing device l with bulk gravity unloading, on both sides, simultaneously, at the top (56) (57) ll with bulk gravity unloading, on both sides, simultaneously, at the bottom (56) (57) m with 2 units: lu  ¥ 27 m mm with 2 units: lu < 22 m o with axial bulk gravity unloading, at the top (56) (57) oo with axial bulk gravity unloading, at the bottom (56) (57) p with axial controlled gravity unloading, at the top (56) (57) pp with axial controlled gravity unloading, at the bottom (56) (57) r articulated wagon rr multiple wagon The method of unloading these wagons is defined by a combination of the following characteristics:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped CATEGORY LETTER: U  SPECIAL WAGONS Reference wagon articulated or multiple wagon, with axles, with 2 units 22 m  ¤ lu < 27 m Index letters a with bogies e with 3 units ee with 4 units or more c with unloading under pressure d with controlled gravity unloading, on both sides, alternately, at the top (58) dd with controlled gravity unloading, on both sides, alternately, at the bottom (58) f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g for grain i fitted out for he transport objects which should exceed the gauge if they were loaded on ordinary wagons (59) l with bulk gravity unloading, on both sides, simultaneously, at the top (58) ll with bulk gravity unloading, on both sides, simultaneously, at the bottom (58) m with 2 units: lu  ¥ 27 m mm with 2 units: lu < 22 m o with axial bulk gravity unloading, at the top (58) oo with axial bulk gravity unloading, at the bottom (58) (59) p with axial controlled gravity unloading, at the top (58) pp with axial controlled gravity unloading, at the bottom (58) r articulated wagon rr multiple wagon The method of unloading these wagons is defined by a combination of the following characteristics:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails. (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped CATEGORY LETTER: Z  TANK WAGON Reference wagon with metal shell, for the transport of liquids or gases articulated or multiple wagon with axles, with 2 units 22 m  ¤ lu < 27 m Index letters a with bogies c with unloading under pressure (60) e fitted with heating devices f suitable for traffic with Great Britain ff suitable for traffic with Great Britain (by tunnel exclusively) fff suitable for traffic with Great Britain (by train-ferry exclusively) g for the transport of gases under pressure, liquefied or dissolved under pressure (60) i tank of non-metallic material j with shock-absorbing device m with 2 units: lu  ¥ 27 m mm with 2 units: lu < 22 m o with 3 units oo with 4 units or more r articulated wagon rr multiple wagon (1) This concept only applies to open high-sided wagons with a flat floor, and provided with a device enabling them to be used, either as ordinary wagons with a flat bottom, or for gravity unloading of certain goods by suitable positioning of the traps. (2) Only applicable to wagons with gauge of 1 520 mm. (3) Wagons with gravity unloading in category F are open wagons, which do not have a flat floor and have no tipping facility either at the end or the side. (4) Only applicable to wagons with gauge of 1 520 mm. The method of unloading these wagons is defined by a combination of the following characteristics: Arrangement of the unloading apertures:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods Rate of unloading:  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped (5) Only applicable to wagons with gauge of 1 520 mm. (6) The concept for fruits and vegetables applies only to wagons provided with additional ventilation apertures at the floor level. (7) 2-axle wagons bearing the index letters f, fff can have a payload capacity less than 70 m3. (8) Only applicable to wagons with gauge of 1 520 mm. (9) The concept for fruits and vegetables applies only to wagons provided with additional ventilation apertures at the floor level. (10) Only applicable to wagons with gauge of 1 435 mm. (11) Movable partitions may be dismounted temporarily. (12) The index letter l shall not be marked on wagons bearing the index letters g, gg, i or ii. (13) Wagons bearing both the index letters g and i can be used individually or in a mechanically refrigerated raft. (14) The concept of accompanying technical wagon applies at the same time to factory wagons, workshop wagons (both with or without sleeping accommodation) and dormitory wagons. (15) The index letter o shall not be marked on wagons bearing the index letter l. (16) Only applicable to wagons with gauge of 1 520 mm. Note: The floor area of covered refrigerator wagons is always determined taking into account the use of ice bunkers. (17) Index letter g may be used together with category letter K exclusively for ordinary wagons which have only been additionally fitted out for the transport of containers. Wagons fitted out solely for the transport of containers must be classified in category L. (18) The index letter p shall not be marked on wagons bearing index letter i. (19) The inscription of the index letters l or p is optional for wagons bearing the index letters b, c, d, e, g, h, hh, i or ii. But numerical codes must always correspond to letter markings on wagons. (20) Wagons used solely for the transport of containers (except pa). (21) Wagons used solely for the transport of steel coils. (22) Only applicable to wagons with gauge of 1 435 mm. (23) The use of the index letter g associated with the category letter R is only possible in the case of ordinary wagons which have only been additionally fitted out for the transport of containers. Wagons fitted out solely for the transport of containers must be classified in category S. (24) The use of the index letter h or hh together with the category letter R is only possible in the case of ordinary wagons which have only been additionally fitted out for the transport of containers. Wagons fitted out solely for the transport of containers must be classified in category S. (25) The index letters oo and/or p shall not be marked on wagons bearing index letter i. (26) Only applicable to wagons with gauge of 1 520 mm. (27) The inscription of the index letters l or p is optional for wagons bearing the index letters b, c, d, e, g, gg, h, hh, i or ii. But numerical codes must always correspond to letter markings on wagons. (28) Wagons which in addition to the transport of containers and swap bodies are used to transport vehicles shall be marked with the index letters g or gg and the letter d. (29) Wagons used solely for the transport of containers or for transport of swap bodies for grab handling and spreader gripping. (30) Wagons used solely for the transport of steel coils. (31) Only applicable to wagons with gauge of 1 435 mm. (32) Index letter e:  is optional on wagons bearing the index letter b (but numerical codes must always correspond to letter markings on wagons),  shall not be marked on wagons bearing the index letters d, dd, i, l, ll, o, oo, p ou pp. (33) Index letter b and m shall not be marked on wagons bearing the index letters d, dd, l, ll, o, oo, p or pp. (34) Wagons with gravity unloading in category T are wagons fitted with an opening roof giving access to a loading hatch over the complete length of the body; these wagons do not have a flat floor and are not designed for end or side tipping. The method of unloading these wagons is defined by a combination of the following characteristics: Arrangement of the unloading apertures:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods Rate of unloading:  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped (35) Wagons with gravity unloading in category U are closed wagons which can only be loaded through one or more loading apertures situated in at the top part of the body, and whose total opening dimensions are less than the length of the body; these wagons do not have a flat floor and are not designed for end or side tipping. (36) In particular:  well wagons  wagons with a central recess  wagons with an ordinary sloping diagonal permanent control desk (37) Index letter n shall not be marked on wagons bearing the index letter i. The method of unloading these wagons is defined by a combination of the following characteristics: Arrangement of the unloading apertures:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods Rate of unloading:  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped (38) Only applicable to wagons with gauge of 1 520 mm. (39) The index letter c shall not be marked on wagons bearing the index letter g. (40) Wagons with gravity unloading in category F are open wagons, which do not have a flat floor and are not designed for end or side tipping. The method of unloading these wagons is defined by a combination of the following characteristics: Arrangement of the unloading apertures:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods Rate of unloading:  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped (41) The concept for fruits and vegetables applies only to wagons provided with additional ventilation apertures at the floor level. (42) Only applicable to wagons with gauge of 1 435 mm. (43) Movable partitions may be dismounted temporarily. (44) The index letter l shall not be marked on wagons bearing the index letters g, gg, i or ii. (45) The concept of accompanying technical wagon applies at the same time to factory wagons, workshop wagons (both with or without sleeping accommodation) and dormitory wagons. (46) The index letter o shall not be marked on wagons bearing the index letter l. (47) The inscription of the index letters l or p is optional for wagons bearing the index letters b, c, d, e, g, h, hh, i or ii. But numerical codes must always correspond to letter markings on wagons. (48) Wagons used solely for the transport of containers (except pa). (49) Wagons used solely for the transport of steel coils. (50) Only applicable to wagons with gauge of 1 435 mm. (51) The inscription of the index letters l or p is optional for wagons bearing the index letters b, c, d, e, g, gg, h, hh, i or ii. But numerical codes must always correspond to letter markings on wagons. (52) Wagons which in addition to the transport of containers and swap bodies are used to transport vehicles shall be marked with the index letters g or gg and the letter d. (53) Wagons used solely for the transport of containers or for transport of swap bodies for grab handling and spreader gripping. (54) Wagons used solely for the transport of steel coils. (55) Only applicable to wagons with gauge of 1 435 mm. (56) Index letter b shall not be marked on wagons bearing the index letters d, dd, i, l, ll, o, oo, p or pp. (57) Wagons with gravity unloading in category T are wagons fitted with an opening roof giving access to a loading hatch over the complete length of the body; these wagons do not have a flat floor and are not designed for end or side tipping. The method of unloading these wagons is defined by a combination of the following characteristics: Arrangement of the unloading apertures:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods Rate of unloading:  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped (58) Wagons with gravity unloading in category U are closed wagons which can only be loaded through one or more loading apertures situated in at the top part of the body, and whose total opening dimensions are less than the length of the body; these wagons do not have a flat floor and are not designed for end or side tipping. (59) In particular:  well wagons  wagons with a central recess  wagons with an ordinary sloping diagonal permanent control desk The method of unloading these wagons is defined by a combination of the following characteristics: Arrangement of the unloading apertures:  axial : Apertures situated above the centre of the track  bilateral : Apertures on either side of the track, outside the rails. (For these wagons, unloading is:  simultaneous, if complete emptying of the wagon requires the apertures to be open on both sides,  alternate, if complete emptying of the wagon can take place by opening the apertures on one side only)  top : The lower edge of the discharge through (without taking into account mobile devices which may extend this through) is situated at least 0,700 m above the rail, and allows for the use of a conveyor belt to take away the goods  bottom : The position of the lower edge of the discharge through does not allow for the use of a conveyor belt to take away the goods Rate of unloading:  bulk : Once the apertures are open for unloading, they cannot be closed again until the wagon is empty  controlled : At any time during unloading, the flow of the goods can be regulated or even stopped (60) The index letter c shall not be marked on wagons bearing the index letter g. ANNEX P.13 Letter marking for hauled passenger stock Serial letters with an international value: A 1st class coach with seats B 2nd class coach with seats AB 1st/2nd class coach with seats WL Sleeping-car with serial letter A, B or AB depending on the type of accommodation offered. The serial letters for sleeping-car with special compartments are supplemented with index-letter S WR Dining-car R Coach with dining-car, buffet or bar compartment (serial-letter used in addition) D Van DD Open, 2-tier car-carrier van Post Mail van AS SR WG Bar coach with dancing facilities WSP Pullman coach Le Open 2-axle 2-tier car-carrier wagon Leq Open 2-axle 2-tier car-carrier wagon fitted with train supply cable Laeq Open 3-axle 2-tier car-carrier wagon fitted with train supply cable Index letters with an international value: b h Coach fitted out to carry disabled passengers c Compartments convertible into couchette accomodation d v Vehicle fitted to receive bicycles ee z Vehicle fitted with central power supply f Vehicle fitted with driver's cab (driving trailer) p t Centre-aisle coach with seats m Vehicle over 24,5 m in length s Centre-aisle in vans and coaches with luggage compartment The number of compartments is shown in the form of an index (for example: Bc9) Serial letters and index letters with a national value The others serial letters and index letters have a national value, defined by each Member State. ANNEX P.14 Letter marking for special vehicles This marking is indicated in document EN 14033-1 Railway applications  Track  Technical requirements for railbound construction and maintenance machines  Part 1: Running of railbound machines. ANNEX Q Not used ANNEX R Train identification An EN is being developed in this area. Once it has been introduced, its suitability as a means by which compliance with the requirements of this TSI can be assured, will be assessed by the ERA and the EC. Until this EN has been developed, this Annex contains the CWA prepared in this regard. It should be noted that this CWA does not remove the applicability of UIC leaflets 419-1 and 419-2. Please refer to the attached document  CWA on train numbering ANNEX S Not Used ANNEX T Brake performance A detailed specification is being defined which will set out the formula for the calculation of brake performance. This specification shall be valid across the TEN and shall take into account how best such a formula can be established to permit the working of brakes to be harmonised safely and in a cost-effective manner. An expert, multi-disciplined drafting group is taking this forward. It will also work in conjunction with the requirements of the CR OPE TSI as well. Until the detailed specifications can be developed and introduced, this is an Open Point and it is recommended that Railway Undertakings and Infrastructure Managers liaise to jointly establish bilateral or multilateral agreements to facilitate the unhindered passage of trains from one Infrastructure Managers operating area to another. See also Annex U. ANNEX U List of open points CLAUSE 4.2.2.5 Train composition document ANNEX T (see Subsection 4.2.2.6.2 of this TSI) Brake Performance ANNEX V Preparation and updating rules documentation for drivers In conjunction with Subsections 4.2 and 4.6 of this TSI, the diagram below is a pictorial representation of the process outlined in this TSI for the preparation and updating of rules documentation required by this TSI GLOSSARY Term Definition Accident As defined in Article 3 of Directive 2004/49/EC. Authorising the movement of trains The operation of equipment in signalling centres, electric traction current supply control rooms and traffic control centres that permits train movement. This does not include those staff employed by Railway Undertakings who are responsible for management of resources such as train crew or rolling stock. Dangerous goods As defined by Article 2 of Directive 96/49 Degraded operation Operation resulting from an unplanned event that prevents the normal delivery of train services. Despatch See Train despatch Driver A person competent and authorised to drive trains. Exceptional loads A load carried on a rail vehicle, for example a container, swap body or other traffic where the rail vehicle size and/or axle loading requires special authority for the movement and/or the application of special conditions of travel for all or part of the journey. Health and Safety Conditions In the context of Chapter 4.7 of this TSI, this refers only to the medical and psychological fitness requirements necessary to operate the relevant elements of the subsystem. Hot axle box An axle box and bearing that has exceeded its maximum designed operating temperature. Incident As defined in Article 3 of Directive 2004/49/EC. Book of Forms A book of forms that describes the sequence of action to be taken by the Infrastructure Manager's staff and the Railway Undertaking's staff when moving trains in degraded situations. Each separate activity requires a separate form. The Book of Forms is prepared in the languages of both the Infrastructure Manager and the Railway Undertaking and the relevant Infrastructure Managers and Railway Undertakings staff holds copies. Member State When used in connection with this TSI it refers to the Member State which issues the safety authorisation/certificate as set out in Articles 10 and 11 of Directive 2004/49/EC. Operating Language The language or languages used in daily operation by an Infrastructure Manager and published in his Network Statement, for the communication of operational or safety related messages between the staff of the Infrastructure Manager and Railway Undertakings. Passenger Person (other than an employee with specific duties on the train) travelling by train or on railway property before or after a train journey. Performance monitoring The systematic observation and recording of the performance of the train service and the infrastructure for the purpose of bringing about improvements in the performance of both. Real time The ability to exchange or process information on specified events (such as arrival at a station, passing a station or departure from a station) on the trains journey as they occur. Reporting point A point on the trains schedule where reporting of the arrival, departure or passing time is required. Route The particular section or sections of line Route knowledge The knowledge of the section(s) of line over which on board staff operate, based on information provided by the Infrastructure Manager, to enable them to operate the train safely. Essential elements of this knowledge must be learned in detail and remembered by the staff concerned. Other elements may be held in documentation, which those staff can rapidly access based on an assessment of the route by the Railway Undertaking or by the requirements of the National Safety Authority. Safety critical work Work performed by staff when they control or affect the movement of a vehicle, which could affect the health, and safety of persons. SPAD A Signal Passed At Danger without authority  that is, a signal showing a stop aspect which is passed without the authority of the person responsible for authorising train movements. Staff Employees working for a Railway Undertaking or an Infrastructure Manager, or their contractors, undertaking tasks as specified in this TSI. Stopping point A location identified in the schedule of a train where the train is planned to stop, usually to carry out a specific activity such as allowing passengers to join and leave the train. Timetable Document or system that gives details of a train(s) schedule over a particular route. Timing point A location identified in the schedule of a train where a specific time is identified. This time may be an arrival time, departure time or in the case of a train not scheduled to stop at that location the passing time. Traction unit A powered vehicle able to move itself and other vehicles to which it may be coupled. Train A train is defined as (a) traction unit(s) with or without coupled railway vehicles, or a self-propelled set of vehicles, with train data available operating between two or more defined points on the TENs. Train despatch The indication to the person driving the train that all station or depot activities are completed and that, as far as the staff responsible are concerned, movement authority has been granted for the train. Train crew Members of the on-board staff of a train, who are certified as competent and appointed by a Railway Undertaking to carry out specific, designated safety related tasks on the train, for example the driver or the guard. Train identification The means to unambiguously identify a particular train. Train preparation Ensuring that a train is in a fit condition to enter service, that the train equipment is correctly deployed and the formation of the train matches the train's designated pathway. Train preparation also includes technical inspections carried out prior to the train entering service. Vehicle Any single item of rolling stock, for example a locomotive, carriage or wagon. Vehicle identification A number applied to a vehicle to uniquely identify it from any other vehicles LIST OF ABBREVIATIONS TO BE INCLUDED IN THE TSI: Abbreviation Explanation ac Alternating current CCS Command Control Signalling cen European Committee for Standardisation (Comite EuropÃ ©en de Normalisation) COTIF Convention Concerning International Carriage by Rail cr Conventional Rail Db Decibels dc Direct Current dmi Driver Machine Interface EC European Community ECG Electro Cardiogram eirene European Integrated Railway Radio Enhanced Network en Euro-norm ENE Energy era European Railway Agency ertms European Rail Traffic Management System ETCS European Train Control System EU European Union FRS Functional Requirement Specification GSM-R Global System for Mobile Communications  Rail habd Hot Axle Box Detector Hz Hertz IM Infrastructure Manager INS Infrastructure OPE Traffic Operation and Management osjd Organisation for Co-operation of Railways PPW Russian abbreviation for Prawila Polzowaniia Wagonami w mejdunarodnom soobqenii = Rules for use of railway vehicles in international traffic RIC Regulations governing the reciprocal use of carriages and brake vans in international traffic (RÃ ¨glement pour l'emploi rÃ ©ciproque des Voitures et des Fourgons en Trafic international) riv Regulations governing the reciprocal use of wagons in international traffic. (RÃ ¨glement pour l'emploi rÃ ©ciproque des Wagons en Trafic international) RST Rolling Stock RU Railway Undertaking SMS Safety Management System spad Signal Passed at Danger SRS System Requirement Specification TAP Telematic Applications  Passenger ten Trans-European Network TSI Technical Specification for Interoperability uic International Union of Railways (Union Internationale des Chemins de fer) UV Ultra violet VKM Vehicle Keeper Marking